Exhibit 10.1

 

Execution Version

 

AGENCY RESIGNATION AND APPOINTMENT AGREEMENT
 AND AMENDMENT NO 9. TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIS AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND AMENDMENT NO. 9 TO AMENDED
AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of July 31, 2019 (including
Annex I, Annex II and Annex III hereto, this “Amendment”), is made by and among
(i) CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation (the “Borrower”),
(ii) each of the entities signatory hereto as Guarantors (collectively, the
“Guarantors” and, together with the Borrower, collectively, the “Credit
Parties”), (iii) the LENDERS party hereto, (iv) MUFG BANK, LTD. (“MUFG”), as
successor to Morgan Stanley Senior Funding, Inc. (“MSSF”) as administrative
agent (in such capacity, together with its successors and assignees, the
“Administrative Agent”), as an issuing bank (in such capacity, together with its
successors and assignees, an “Issuing Bank” and, together with the other Issuing
Banks party hereto, collectively, the “Issuing Banks”), and as successor to MSSF
as swing line lender (in such capacity, together with its successors and
assignees, the “Swing Line Lender”), (v) MUFG UNION BANK, N.A. (“Union Bank”),
as successor to MSSF as collateral agent (in such capacity, together with its
successors and assignees, the “Collateral Agent”), (vi) FIFTH THIRD BANK (“Fifth
Third”), as an Issuing Bank, (vii) SUNTRUST BANK (“SunTrust”), as an Issuing
Bank, (viii) MSSF, as the outgoing Administrative Agent, the outgoing Swing Line
Lender and the outgoing Collateral Agent, and (ix) MORGAN STANLEY BANK, N.A.
(“MSB”), as an Issuing Bank solely with respect to the Existing Letters of
Credit issued by it. All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Credit Agreement referred to below unless the
context otherwise requires.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower has engaged MUFG, Fifth Third and SunTrust Robinson
Humphrey, Inc. as joint lead arrangers and joint bookrunners (the “Arrangers”),
in each case, in respect of this Amendment;

 

WHEREAS, the Borrower, the Credit Parties, MSSF, as administrative agent, swing
line lender and collateral agent, MSB, as issuing bank, and the Lenders party
thereto from time to time have heretofore entered into that certain Amended and
Restated Credit and Guaranty Agreement, dated as of March 12, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing 2015 Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders consent to certain
amendments to the Existing 2015 Credit Agreement, including, among other things,
extension of the Revolving Commitment Termination Date and increase in the
aggregate amount of the Revolving Commitments to $700,000,000 (the Existing 2015
Credit Agreement as so amended hereby, the “Credit Agreement”);

 

WHEREAS, any Revolving Loans borrowed under the Existing 2015 Credit Agreement
on the Amendment Effective Date (as defined below), together with cash on hand
at the Borrower, shall be used to repay all outstanding Term Loans under the
Existing 2015 Credit Agreement substantially concurrently with but immediately
prior to the effectiveness of this Amendment (the “Refinancing”) and to pay
certain fees and expenses related thereto and to this Amendment;

 

WHEREAS, MSSF was appointed Administrative Agent and Collateral Agent pursuant
to and in accordance with Section 10.01 of the Existing 2015 Credit Agreement;

 

WHEREAS, MSSF no longer desires to continue to serve as Administrative Agent or
Collateral Agent and has advised that it will resign its position as
Administrative Agent and Collateral Agent,

 

--------------------------------------------------------------------------------



 

effective as of the Amendment Effective Date;

 

WHEREAS, MUFG is willing and able to serve as Administrative Agent and to
perform all appropriate duties in such capacity;

 

WHEREAS, Union Bank is willing and able to serve as Collateral Agent and to
perform all appropriate duties in such capacity;

 

WHEREAS, MSB shall continue to serve as an Issuing Bank solely with respect to
the Existing Letters of Credit issued by it until the expiration, termination or
replacement thereof;

 

WHEREAS, each of MUFG, Fifth Third and SunTrust is willing and able to serve as
an Issuing Bank and to perform all appropriate duties in such capacity;

 

WHEREAS, MSSF no longer desires to continue to serve as a Swing Line Lender and
has advised that it will resign its position as a Swing Line Lender, effective
as of the Amendment Effective Date;

 

WHEREAS, MUFG is willing and able to serve as the Swing Line Lender and to
perform all appropriate duties in such capacity;

 

WHEREAS, pursuant to Section 10.07 of the Existing 2015 Credit Agreement, MSSF
as the outgoing Administrative Agent and the Requisite Lenders desire to appoint
MUFG as Administrative Agent and Union Bank as Collateral Agent; and

 

WHEREAS, each Lender that executes and delivers a signature page to this
Amendment will be deemed upon the Amendment Effective Date to have agreed to the
terms of this Amendment with respect to the matters set forth herein, subject to
the conditions set forth in Section 6 below.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Credit Parties, the Lenders party hereto and the other
parties hereto hereby agree as follows:

 

AGREEMENT:

 

SECTION 1.                            Notice of Resignation of Administrative
Agent and Collateral Agent. Pursuant to Section 10.07 of the Existing 2015
Credit Agreement, effective as of the Amendment Effective Date, MSSF hereby
resigns as Administrative Agent and as Collateral Agent. The undersigned Lenders
and the Borrower hereby waive the 30 day notice of resignation requirement under
Section 10.07 of the Credit Agreement.

 

SECTION 2.                            Appointment and Acceptance of Successor
Administrative Agent and Successor Collateral Agent. Effective as of the
Amendment Effective Date:

 

(a)                                 MSSF as the outgoing Administrative Agent
and the undersigned Lenders hereby appoint MUFG as the successor Administrative
Agent under the Credit Agreement and all other Credit Documents;

 

(b)                                 MUFG hereby accepts such appointment as the
successor Administrative Agent under the Credit Agreement and all other Credit
Documents;

 

2

--------------------------------------------------------------------------------



 

(c)                                  the Borrower hereby consents and agrees to
the appointment of MUFG as the successor Administrative Agent under the Credit
Agreement and all other Credit Documents;

 

(d)                                 MSSF as the outgoing Collateral Agent and
the undersigned Lenders hereby appoint Union Bank as the successor Collateral
Agent under the Credit Agreement and all other Credit Documents;

 

(e)                                  Union Bank hereby accepts such appointment
as the successor Collateral Agent under the Credit Agreement and all other
Credit Documents;

 

(f)                                   the Borrower hereby consents and agrees to
the appointment of Union Bank as the successor Collateral Agent under the Credit
Agreement and all other Credit Documents;

 

(g)                                  (i) MUFG shall succeed to and become vested
with all the rights, powers, privileges and duties of the Administrative Agent,
as provided in Section 10.07 of the Existing 2015 Credit Agreement, (ii) Union
Bank shall succeed to and become vested with all the rights, powers, privileges
and duties of the Collateral Agent, as provided in Section 10.07 of the Existing
2015 Credit Agreement, (iii) MSSF shall be discharged from its duties and
obligations as Administrative Agent and as Collateral Agent, as provided in
Section 10.07 of the Existing 2015 Credit Agreement, and the provisions of
Section 10.07 of the Existing 2015 Credit Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent and Collateral Agent under the Existing 2015 Credit Agreement, (iv) the
term “Administrative Agent” as used in the Credit Agreement and the other Credit
Documents shall mean MUFG, in its capacity as Administrative Agent, and (v) the
term “Collateral Agent” as used in the Credit Agreement and the other Credit
Documents shall mean Union Bank, in its capacity as Collateral Agent; and

 

(h)                                 all Liens granted in favor of MSSF as the
outgoing Collateral Agent pursuant to the Credit Documents are hereby assigned,
transferred and conveyed to Union Bank as the successor Collateral Agent. MSSF
as the outgoing Collateral Agent and the Borrower hereby authorize Union Bank as
the successor Collateral Agent or any of its designees, at the Borrower’s
expense, to file, record and deliver, where applicable or appropriate, any
assignments or other amendments of any financing statements filed or mortgages
recorded in connection with the Credit Documents to reflect the change in
identity of the secured party of record. To the extent the actions authorized in
the foregoing sentence in respect of any real property constituting Collateral
(the “Real Property Collateral”) have not been completed as of the Amendment
Effective Date, any collateral security in the Real Property Collateral held by
MSSF in its capacity as the outgoing Collateral Agent on behalf of the Secured
Parties under any of the Credit Documents shall, effective as of the Amendment
Effective Date, be held by MSSF as sub-agent of Union Bank as the successor
Collateral Agent until such time as such actions are completed, solely for the
purposes of maintaining the priority and perfection of the security interest in
the Real Property Collateral. For avoidance of doubt, to the extent MSSF acts as
sub-agent of Union Bank, (i) MSSF shall be entitled to the reimbursement from
the Borrower of all reasonable and documented out-of-pocket expenses (including
reasonable and documented out-of-pocket attorney’s fees of counsel to MSSF)
incurred in connection with any actions taken or omitted to be taken by it in
its capacity as sub-agent of Union Bank and (ii) Section 10.03, Section 10.06
and Section 11.03 of the Existing 2015 Credit Agreement shall apply (in the same
manner and with the same limitations) for MSSF’s benefit to any actions taken or
omitted to be taken by MSSF in its capacity as sub-agent of Union Bank.

 

SECTION 3.                            Replacement of Issuing Bank and Swing Line
Lender.

 

(a)                                 Effective as of the Amendment Effective
Date, (i) MSSF hereby resigns as a Swing Line Lender and MSSF shall be released
from any further obligations in respect of its role as

 

3

--------------------------------------------------------------------------------



 

Swing Line Lender, (ii) the Borrower hereby appoints MUFG as the successor Swing
Line Lender, (iii) MUFG hereby accepts such appointment as the Swing Line Lender
under the Credit Agreement and (iv) MUFG shall succeed to and become vested with
all the rights, powers, privileges and duties of a Swing Line Lender under the
Credit Agreement and all other Credit Documents. The undersigned Lenders, the
Administrative Agent and the Borrower hereby waive the 30 day notice of
resignation requirement under Section 2.03(c) of the Existing 2015 Credit
Agreement.

 

(b)                                 Effective as of the Amendment Effective
Date, (i) MSB shall be deemed to be an Issuing Bank solely with respect to the
Existing Letters of Credit issued by it and MSB shall be released from any
further obligations in respect of its role as an Issuing Bank under the Existing
2015 Credit Agreement (other than with respect to the Existing Letters of Credit
issued by it until the expiration, termination or replacement thereof), (ii) the
Borrower agrees that it will not request that (1) MSB issue any additional
Letters of Credit under the Credit Agreement on or after the date of this
Amendment or (2) make any amendment or modification to the Existing Letters of
Credit issued by it until the expiration, termination or replacement thereof,
(iii) the Borrower hereby appoints each of MUFG, Fifth Third and SunTrust as an
Issuing Bank, (iv) each of MUFG, Fifth Third and SunTrust hereby accepts such
appointment as an Issuing Bank under the Credit Agreement and (v) each of MUFG,
Fifth Third and SunTrust shall succeed to and become vested with all the rights,
powers, privileges and duties of an Issuing Bank under the Credit Agreement and
all other Credit Documents.

 

SECTION 4.                            Amendments to the Credit Documents.
Subject to the satisfaction (or waiver) of the conditions set forth in
Section 6, each of the parties hereto agrees that, effective on the Amendment
Effective Date, (a) the Existing 2015 Credit Agreement shall be amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Existing 2015 Credit
Agreement attached as Annex I hereto, (b) the Disclosure Letter, dated as of
March 12, 2015, shall be replaced with an amended and restated Disclosure
Letter, dated as of the Amendment Effective Date, reasonably satisfactory to
MUFG (the “Amended and Restated Disclosure Letter”), (c) Schedule 1.01 to the
Credit Agreement shall be amended and restated as set forth in Annex II hereto,
and (d) Exhibit A-3 to the Credit Agreement shall be amended and restated as set
forth in the form of Issuance Notice attached as Annex III hereto.

 

SECTION 5.                            Non-Consenting Lenders.

 

(a)                                 If any existing Lender holding a Loan or a
Commitment declines or fails to consent to this Amendment (a “Non-Consenting
Lender”) by returning an executed counterpart of this Amendment to MUFG in its
capacity as the Administrative Agent prior to 3:00 p.m. (New York time) on
July 30, 2019, then pursuant to and in compliance with the terms of
Section 2.22(b) and 11.05(g) of the Existing 2015 Credit Agreement, such Lender
may be replaced and the Loans and Commitments (if any) held by it may be
purchased and assumed by an assignee upon such assignee’s execution of this
Amendment (which will also be deemed to be the execution of an Assignment
Agreement, and the execution of this Amendment by the Administrative Agent and
the Borrower shall be deemed to be the consent of the Administrative Agent and
the Borrower (to the extent such consent is required under the Existing 2015
Credit Agreement) thereto) and payment by such assignee of the purchase price
required by Section 2.22(b) of the Existing 2015 Credit Agreement.

 

(b)                                 Notwithstanding anything to the contrary in
the Existing 2015 Credit Agreement and for the avoidance of doubt, all Loans and
Commitments held by Non-Consenting

 

4

--------------------------------------------------------------------------------



 

Lenders that are assigned pursuant to this Amendment and for which accrued and
unpaid interest has been paid shall accrue interest solely on and after the
Amendment Effective Date.

 

(c)                                  For purposes hereof, the Administrative
Agent and the Borrower agree that this Amendment shall constitute an Assignment
Agreement for purposes of the Credit Agreement (including, without limitation,
in respect of Section 2.22(b) thereof) and that the provisions set forth in
Annex I (Standard Terms and Conditions for Assignment Agreement) of Exhibit E to
the Existing 2015 Credit Agreement shall apply in regard to any assignments
effected hereby.

 

(d)                                 For the further avoidance of doubt, nothing
herein shall be deemed to modify the definition of “Applicable Margin” for any
day in the relevant period prior to the Amendment Effective Date for purposes of
calculating interest accrued prior to the Amendment Effective Date.

 

(e)                                  Each of the parties hereto acknowledges and
agrees that the terms of this Amendment do not constitute a novation but,
rather, an amendment of the terms of a pre-existing Indebtedness and related
agreement, as evidenced by the Existing 2015 Credit Agreement.

 

SECTION 6.                            Conditions to Effectiveness. The
amendments contained in this Amendment shall be effective on the date MUFG has
confirmed the satisfaction or waiver of each of the conditions contained in this
Section 6 (the “Amendment Effective Date”).

 

(a)                                 Execution of Counterparts. MUFG shall have
received counterparts of this Amendment duly executed and delivered by (i) the
Credit Parties, (ii) MUFG, as the successor Administrative Agent, as an Issuing
Bank and as the successor Swing Line Lender, (iii) Union Bank, as the successor
Collateral Agent, (iv) Fifth Third, as an Issuing Bank, (v) SunTrust, as an
Issuing Bank, (vi) each of the Lenders (after giving effect to the Refinancing
and except to the extent any Lender is a Non-Consenting Lender), (vii) MSSF, as
the outgoing Administrative Agent, as the outgoing Swing Line Lender and as the
outgoing Collateral Agent, and (viii) MSB, as an Issuing Bank solely with
respect to the Existing Letters of Credit issued by it. In addition, MUFG shall
have received from the Borrower the Amended and Restated Disclosure Letter.

 

(b)                                 Officer’s Closing Certificate. MUFG shall
have received an officer’s certificate from the Borrower certifying that (i) no
Default or Event of Default exists, or will result from the execution of this
Amendment and the transactions contemplated hereby as of the date hereof and
(ii) all representations and warranties contained in this Amendment and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality shall be true
and correct in all respects).

 

(c)                                  Fees and Expenses. (i) The Borrower shall
have paid to MUFG all fees due to MUFG, Union Bank and the other Arrangers to be
paid in connection with this Amendment and all expenses to be paid or reimbursed
to such parties that have been invoiced at least one Business Day prior to the
Amendment Effective Date, (ii) the Borrower shall have paid to MSSF all fees and
expenses (including, but not limited to, counsel fees and disbursements) to be
paid or reimbursed in connection with the Existing 2015 Credit Agreement,
provided that in the case of expenses to be reimbursed, to the extent invoiced
at least one Business Day prior to the Amendment Effective Date and (iii) the
Borrower shall have prepaid any outstanding Swing Line Loans made by MSSF as
Swing Line Lender under the Existing 2015 Credit Agreement.

 

5

--------------------------------------------------------------------------------



 

(d)                                 Know Your Client.

 

(i)                                     MUFG shall have received, at least three
Business Days prior to the Amendment Effective Date, all documentation and other
information with respect to the Borrower and the Guarantors requested by MUFG
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.

 

(ii)                                  At least five days prior to the Amendment
Effective Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall have delivered a Beneficial
Ownership Certification to each Lender who has requested a Beneficial Ownership
Certification.

 

(e)                                  Non-Consenting Lenders. The Borrower shall
have paid to MUFG for the account of each Non-Consenting Lender all accrued and
unpaid fees and interest with respect to such Lender, in each case, through the
Amendment Effective Date.

 

(f)                                   Collateral Matters.

 

(i)                                     (a) MSSF as the outgoing Collateral
Agent shall have delivered to Union Bank as the successor Collateral Agent all
Collateral in the possession of MSSF as the outgoing Collateral Agent or any of
its sub-agents (collectively, the “Possessory Collateral”) as specified in
Schedule I hereto (and Union Bank as the successor Collateral Agent shall have
acknowledged receipt of such Collateral in a manner reasonably satisfactory to
the Borrower) and (b) MSSF and each Credit Party hereby represents that Schedule
I hereto contains a complete and accurate description of all Possessory
Collateral;

 

(ii)                                  Union Bank as the successor Collateral
Agent shall have received (or shall otherwise be satisfied with the Borrower’s
undertakings to deliver) all documents, instruments and agreements that are
necessary to effect the assignment of the Liens referenced in
Section 2(h) hereof to Union Bank as the successor Collateral Agent and to
maintain the priority and perfection of such Liens in the name of Union Bank as
the successor Collateral Agent upon the Amendment Effective Date, including
those documents, instruments and agreements listed on Schedule II hereto;

 

(iii)                               Amendments on Form UCC-3 with respect to the
initial UCC-1 financing statements described in Schedule III hereto for each
Credit Party shall be in the proper form for filing, shall be reasonably
satisfactory to the Borrower and shall be delivered to Union Bank as the
successor Collateral Agent for filing on the Amendment Effective Date, and
(a) each Credit Party represents that Schedule III hereto contains a complete
and accurate description of all UCC-1 financing statements filed against any
Credit Party by MSSF in connection with the Existing 2015 Credit Agreement and
(b) MSSF as the outgoing Collateral Agent hereby authorizes the filing of all
such UCC-3 financing statements; and

 

(iv)                              MUFG shall have received copies of a recent
search results in each jurisdiction reasonably requested by MUFG with respect to
the Credit Parties and such other Persons as reasonably required by MUFG for
state and federal tax liens, bankruptcy, judgment, litigation and state and
local UCC filings.

 

(g)                                  Insurance. (i) MUFG shall have received
satisfactory evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program and (ii) Union Bank shall have received a certificate from the
applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 of the Credit Agreement is in full force and effect, together with

 

6

--------------------------------------------------------------------------------



 

endorsements naming Union Bank, in its capacity as Collateral Agent, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 5.05 of the Credit Agreement.

 

(h)                                 Organizational Documents; Incumbency. MUFG
and the Arrangers shall have received, in respect of each Credit Party, (i) each
Organizational Document of such Credit Party, and, to the extent applicable,
certified as of the Amendment Effective Date or a recent date prior thereto (or
other date agreed by MUFG) by the appropriate Governmental Authority;
(ii) signature and incumbency certificates of the officers of such Credit Party;
(iii) resolutions of the Board of Directors or similar governing body of such
Credit Party approving and authorizing the execution, delivery and performance
of this Amendment and the other Credit Documents to which it is a party or by
which it or its assets may be bound as of the Amendment Effective Date,
certified as of the Amendment Effective Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a good standing certificate from the applicable Governmental Authority
of such Credit Party’s jurisdiction of incorporation, organization or formation,
each dated the Amendment Effective Date or a recent date prior thereto.

 

(i)                                     Refinancing. The consummation of the
Refinancing shall have occurred substantially concurrently with but immediately
prior to the effectiveness of this Amendment.

 

(j)                                    Governmental Approvals and Consents. Each
Credit Party shall have obtained all Governmental Approvals and all consents of
other Persons, in each case that are necessary to consummate the transactions
contemplated by this Amendment and the Credit Documents and each of the
foregoing shall be in full force and effect.

 

(k)                                 Opinions of Counsel to Credit Parties. MUFG,
Union Bank, the Issuing Banks and the Lenders and their respective counsel shall
have received executed copies of the favorable written opinions of Wilson
Sonsini Goodrich & Rosati, P.C., counsel for Credit Parties, as to such matters
as MUFG, Union Bank or the Issuing Banks may reasonably request, dated the
Amendment Effective Date and otherwise in form and substance reasonably
satisfactory to MUFG, Union Bank, the Issuing Banks and Arrangers (and each
Credit Party hereby instructs such counsel to deliver such opinions to MUFG,
Union Bank, the Issuing Banks and the Lenders).

 

(l)                                     Solvency Certificate. On the Amendment
Effective Date, MUFG, Union Bank and Arrangers shall have received a Solvency
Certificate in form, scope and substance reasonably satisfactory to MUFG, Union
Bank and Arrangers, and demonstrating that the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are and will be Solvent.

 

(m)                             No Litigation. There shall not exist any action,
suit, investigation, litigation, proceeding, hearing or other legal or
regulatory developments, pending or, to the knowledge of the Borrower,
threatened in writing in any court or before any arbitrator or Governmental
Authority that, singly or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 7.                            Covenants of MSSF and the Borrower.

 

(a)                                 Each of MSSF and the Borrower shall take all
further actions and execute all documents, agreements and instruments as may be
reasonably requested in writing by Union Bank for the purpose of assigning the
Liens referenced in Section 2(h) hereof to Union Bank as the successor
Collateral Agent and maintaining the priority and perfection of such Liens in
the name of Union Bank as the successor Collateral Agent upon the Amendment
Effective Date, and shall continue to provide such cooperation as necessary
after the Amendment Effective Date.

 

7

--------------------------------------------------------------------------------



 

(b)                                 MSSF shall (i) execute and/or furnish all
documents, agreements and instruments as may be reasonably requested in writing
by MUFG or Union Bank to transfer the rights and privileges of MSSF under the
Credit Documents, in its capacity as the Administrative Agent, the Collateral
Agent and the Swing Line Lender, to MUFG or Union Bank, as applicable, and
(ii) take all actions reasonably requested in writing by MUFG or Union Bank to
facilitate the transfer of information to MUFG or Union Bank, as applicable, in
connection with the Credit Agreement and all other Credit Documents.
Notwithstanding the foregoing and except as expressly provided herein, nothing
contained herein is intended to create any duty or obligation on the part of
MSSF to continue to act as Administrative Agent, Collateral Agent or Swing Line
Lender beyond such date, it is expressly understood by all parties that MSSF
shall be discharged from all duties and obligations under the Credit Documents
on the Amendment Effective Date. Notwithstanding anything to the contrary
herein, MUFG and Union Bank acknowledge and agree that none of MSSF or its
subagents shall be obligated to disclose any wiring instructions, tax forms or
any other information regarding the tax status of any Lender to MUFG or its
subagents.

 

(c)                                  MSSF agrees that on and after the Amendment
Effective Date, no fee will be due and payable by any Credit Party or any of
their respective subsidiaries to MSSF or any of its Affiliates (other than to
MSB as an Issuing Bank solely with respect to the Existing Letters of Credit
issued by it) pursuant to any fee letter entered into in connection with the
Existing 2015 Credit Agreement or any other Credit Document. MSSF or any of its
Affiliates shall be permitted to retain any fees paid to it prior to the
Amendment Effective Date. For avoidance of doubt, all other provisions of the
Credit Documents (other than fee letters) providing for the payment of fees and
expenses of, and providing indemnities for the benefit of MSSF, solely with
respect to actions taken, omission made, fees earned and expenses incurred, in
each case, (i) prior to the Amendment Effective Date or (ii) with respect to any
continuing sub-agent capacity provided hereunder, shall remain in full force and
effect.

 

(d)                                 In the event that, after the Amendment
Effective Date, MSSF receives any principal, interest or other amount owing to
any Lender or MUFG, in its capacity as Administrative Agent, under the Credit
Agreement or any other Credit Document, MSSF agrees that such payment shall be
held in trust for MUFG, and MSSF shall promptly remit such payment in
immediately available funds to MUFG, without setoff, deduction or counterclaim,
for payment to the Person entitled thereto.

 

(e)                                  MSSF shall be entitled to the reimbursement
from the Borrower of all reasonable and documented out-of-pocket expenses
(including reasonable and documented out-of-pocket attorney’s fees of counsel to
MSSF) incurred in connection with responding to any request made by MUFG or
Union Bank pursuant to this Section 7. Section 10.03, Section 10.06 and
Section 11.03 of the Existing 2015 Credit Agreement shall apply (in the same
manner and with the same limitations) for MSSF’s benefit to any actions taken by
MSSF at any request made by MUFG or Union Bank pursuant to this Section 7.

 

(f)                                   Each applicable Credit Party shall deliver
to the Collateral Agent the following with respect to each Amendment Effective
Date Mortgaged Property upon the Amendment Effective Date (or such later date as
may be agreed by the Administrative Agent in its reasonable discretion):

 

(i)                                     fully executed and notarized amendments
to the existing Mortgages securing each Amendment Effective Date Mortgaged
Property reasonably satisfactory to the Collateral Agent (the “Mortgage
Amendments”), in proper form for recording in all appropriate places in all
applicable jurisdictions;

 

(ii)                                  with respect to the Amendment Effective
Date Mortgaged Property located in San Jose, California (the “California
Property”), (A) a Mortgage modification endorsement CLTA 110.5-06 (or such
similar mortgage modification endorsement reasonably satisfactory to the

 

8

--------------------------------------------------------------------------------



 

Collateral Agent) (“CA Mortgage Endorsement”) to the existing ALTA mortgagee
title insurance policies insuring the Collateral Agent with respect to the
California Property, (B) an Assignment of Mortgage endorsement CLTA 104.1-06
(“CA Assignment Endorsement”) to the existing Title Policy for the California
Property and (C) evidence satisfactory to the Collateral Agent that such Credit
Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of the CA Mortgage Endorsement, CA
Assignment Endorsement and all recording and stamp taxes (including mortgage
recording and intangible taxes, if any) payable in connection with recording the
Mortgage Amendment and Mortgage Assignment (defined below) for the California
Property in the appropriate real estate records;

 

(iii)                               with respect to the Amendment Effective Date
Mortgaged Property located in Lynwood, Washington (the “Washington Property”),
(A) an Assignment and Date Down endorsement ALTA 10.1-06 (or such similar
mortgage modification and mortgage assignment endorsement reasonably
satisfactory to the Collateral Agent) (“WA Endorsement”) to the existing ALTA
mortgagee title insurance policies insuring the Collateral Agent with respect to
Washington Property, and (B) evidence satisfactory to the Collateral Agent that
such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of the WA Endorsement and
all recording and stamp taxes (including mortgage recording and intangible
taxes, if any) payable in connection with recording the Mortgage Amendment and
Mortgage Assignment for the Washington Property in the appropriate real estate
records; and

 

(iv)                              with respect to the Amendment Effective Date
Mortgaged Property located in Austin, Texas (“Texas Property”), (A) a
preliminary title report, which evidences that no additional liens or
encumbrances (other than Permitted Liens) have been placed on the Texas Property
since the date of that certain Joinder Agreement and Amendment No. 6 to the
Existing 2015 Credit Agreement, issued by a title company reasonably
satisfactory to the Collateral Agent and, (B) a Texas Form T-3 Assignment of
Lien Endorsement (“TX Assignment Endorsement”) to the existing Title Policy for
the Texas Property insuring the Collateral Agent with respect to Texas Property,
and (C) evidence satisfactory to the Collateral Agent that the applicable Credit
Party has paid to the title company or to the appropriate governmental
authorities all expenses of the title company required in connection with the
issuance of such preliminary title report, TX Assignment Endorsement and all
recording and stamp taxes (including mortgage recording and intangible taxes, if
any) payable in connection with recording the Mortgage Amendment and the
Mortgage Assignment for the Texas Property in the appropriate real estate
records.

 

(g)                                  MSSF shall deliver to the Collateral Agent
the fully executed and notarized assignments to the existing Mortgages securing
each Amendment Effective Date Mortgaged Property, reasonably satisfactory to the
Collateral Agent (the “Mortgage Assignments”), in proper form for recording in
all appropriate places in all applicable jurisdictions.

 

(h)                                 Each applicable Credit Party shall deliver,
or shall use commercially reasonable efforts to deliver, as applicable, to the
Collateral Agent all documents, instruments and agreements listed on Schedule IV
hereto on or before the date specified for such document, instrument or
agreement (or such later date as may be agreed or waived by the Collateral Agent
in its reasonable discretion). To the extent any of the actions listed on
Schedule IV have not been completed as of the Amendment Effective Date, any
collateral security in the relevant Collateral held by MSSF in its capacity as
the outgoing Collateral Agent on behalf of the Secured Parties under any of the
Credit Documents shall, effective as of the Amendment Effective Date, be held by
MSSF as sub-agent of Union Bank as the successor Collateral Agent until such
time as such actions are completed, solely for the purposes of maintaining the
priority and perfection of the security interest in such Collateral.

 

9

--------------------------------------------------------------------------------



 

SECTION 8.                            Representations and Warranties. In order
to induce the other parties hereto to enter into this Amendment, the Credit
Parties hereby represent and warrant to each other party hereto, as of the date
hereof, as follows:

 

(a)                                 this Amendment has been duly authorized,
executed and delivered by each Credit Party and constitutes a legal, valid and
binding obligation of each such Credit Party, enforceable against it in
accordance with its terms, except to the extent the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

 

(b)                                 the execution, delivery and performance by
the Credit Parties of this Amendment will not (i) violate any of the
Organizational Documents of the Borrower or any of its Restricted Subsidiaries,
(ii) violate any provision of any law or any governmental rule or regulation
applicable to the Borrower or any of its Restricted Subsidiaries, (iii) violate
any order, judgment or decree of any court or other agency of government binding
on the Borrower or any of its Restricted Subsidiaries; (iv) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of the Borrower or any of its
Restricted Subsidiaries; or (v) result in or require the creation or imposition
of any Lien upon any of the properties or assets of the Borrower or any of its
Restricted Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of the Secured Parties),
except, in the case of each of clauses (ii) through (v) above, to the extent
that such violation, conflict or Lien could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

(c)                                  each of the representations and warranties
contained in Article 4 of the Existing 2015 Credit Agreement and in the other
Credit Documents is true and correct in all material respects as of the
Amendment Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date (provided that representations and warranties that
are qualified by materiality shall be true and correct in all respects);

 

(d)                                 no Default or Event of Default exists, or
will result from the execution of this Amendment and the transactions
contemplated hereby as of the Amendment Effective Date; and

 

(e)                                  as of the Amendment Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects. For purposes of this Amendment, “Beneficial Ownership
Certification” shall mean a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation (31 C.F.R. § 1010.230), which
certification shall be in form and substance agreed to by the Borrower and MUFG.

 

SECTION 9.                            Non-Impairment and Reaffirmation.

 

(a)                                 Non-Impairment, etc. After giving effect to
this Amendment, neither the modification of the Existing 2015 Credit Agreement
nor the execution, delivery, performance or effectiveness of this Amendment or
any other Credit Document impairs the validity, effectiveness or priority of the
Liens granted pursuant to the Collateral Documents (as in effect immediately
prior to the Amendment Effective Date), and such Liens continue unimpaired with
the same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred.

 

(b)                                 Reaffirmation of Obligations. Each of the
Credit Parties hereby consents to this Amendment and hereby (i) restates,
ratifies and reaffirms each and every term and condition set forth in

 

10

--------------------------------------------------------------------------------



 

the Credit Agreement and the Credit Documents effective as of the Amendment
Effective Date and as amended hereby and hereby reaffirms its obligations
(including the Obligations) under each Credit Document to which it is a party,
(ii) confirms and agrees that the pledge and security interest in the Collateral
granted by it pursuant to the Collateral Documents to which it is a party shall
continue in full force and effect, (iii) acknowledges and agrees that such
pledge and security interest in the Collateral granted by it pursuant to such
Collateral Documents shall continue to secure the Obligations, as amended or
otherwise affected hereby, and (iv) pledges and grants to Union Bank, as the
Collateral Agent, for the benefit of the Secured Parties (including the
Lenders, Issuing Banks, the Administrative Agent and the Collateral Agent under
the Credit Agreement) a lien on and a security interest in the Collateral (as
defined in the Pledge and Security Agreement) and all other Collateral as
collateral security for the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, as amended or
otherwise affected hereby.

 

SECTION 10.                     Reserved.

 

SECTION 11.                     Miscellaneous.

 

(a)                                 Full Force and Effect; Amendment and
Restatement. Except as expressly provided herein and in the Credit Agreement,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, Collateral Agent, the Arrangers or the Lenders under the Existing 2015
Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing 2015 Credit Agreement or any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Credit Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing 2015 Credit Agreement or any other Credit
Document in similar or different circumstances.

 

(b)                                 Credit Document Pursuant to Credit
Agreement. This Amendment is a Credit Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
all of the terms and provisions of the Credit Agreement, including, without
limitation, the provisions relating to forum selection, consent to jurisdiction
and waiver of jury trial included in Article 11 of the Credit Agreement, which
provisions are hereby acknowledged and confirmed by each of the parties hereto.

 

(c)                                  Headings. The various headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.

 

(d)                                 Execution in Counterparts. This Amendment
may be executed by the parties hereto in counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. Delivery of an executed signature page of this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

(e)                                  Cross-References. References in this
Amendment to any Article or Section are, unless otherwise specified or otherwise
required by the context, to such Article or Section of this Amendment.

 

(f)                                   Severability. Any provision of this
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the

 

11

--------------------------------------------------------------------------------



 

extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(g)                                  Successors and Assigns. This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

(h)                                 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

(i)                                     CONSENT TO JURISDICTION. THE TERMS AND
PROVISIONS OF SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY
REFERENCE HEREIN AS IF FULLY SET FORTH HEREIN.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

BORROWER:

 

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

 

By:

/s/ Thad Trent

 

 

Name: Thad Trent

 

 

Title:

Executive Vice President, Finance and

 

 

 

Administration and Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

SPANSION INC.

 

 

 

 

By:

/s/ Thad Trent

 

 

Name: Thad Trent

 

 

Title: President and Secretary

 

 

 

SPANSION LLC

 

 

 

 

By:

/s/ Thad Trent

 

 

Name: Thad Trent

 

 

Title: President, Chief Financial Officer and Secretary

 

 

 

SPANSION TECHNOLOGY LLC

 

 

 

 

By:

/s/ Thad Trent

 

 

Name: Thad Trent

 

 

Title:

President, Chief Financial Officer and Assistant Secretary

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

 

SPANSION INTERNATIONAL AM, INC.

 

 

 

 

By:

/s/ Thad Trent

 

 

Name: Thad Trent

 

 

Title:

President, Chief Financial Officer and Assistant Secretary

 

 

 

SPANSION INTERNATIONAL TRADING, INC.

 

 

 

 

By:

/s/ Thad Trent

 

 

Name: Thad Trent

 

 

Title: President

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as Administrative Agent, an Issuing Bank, Swing Line Lender and
a Lender

 

 

 

 

By:

/s/ James Gorman

 

 

Name: James Gorman

 

 

Title: Managing Director

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

 

MUFG UNION BANK, N.A., as Collateral Agent

 

 

 

 

By:

/s/ Keith Sevigny

 

 

Name: Keith Sevigny

 

 

Title: Vice President

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

 

FIFTH THIRD BANK, as an Issuing Bank and a Lender

 

 

 

 

By:

/s/ Marisa Lake

 

 

Name: Marisa Lake

 

 

Title: Officer

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as an Issuing Bank and a Lender

 

 

 

 

By:

/s/ Christian Sumulong

 

 

Name: Christian Sumulong

 

 

Title: Vice President

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent
and Swing Line Lender, in each case, under the Existing 2015 Credit Agreement

 

 

 

 

By:

/s/ Lisa Hanson

 

 

Name: Lisa Hanson

 

 

Title: Vice President

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A., as an Issuing Bank

 

 

 

 

By:

/s/ Lisa Hanson

 

 

Name: Lisa Hanson

 

 

Title: Vice President

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 1, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent2

o

 

x

 

o

 

 

MUFG BANK, LTD.,

 

 as a Lender

 

 

 

 

By:

/s/ James Gorman

 

Name:

James Gorman

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

1  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

2  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

Signature Page to Agency Resignation and Appointment Agreement

and Amendment No 9. to Amended and Restated Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 3, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent4

x

 

o

 

o

 

 

FIFTH THIRD BANK,

 

 as a Lender

 

 

 

 

By:

/s/ Marisa Lake

 

Name:

Marisa Lake

 

Title:

Officer

 

--------------------------------------------------------------------------------

3  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

4  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 5, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent6

x

 

o

 

o

 

 

SUNTRUST BANK,

 

 as a Lender

 

 

 

 

By:

/s/ Christian Sumulong

 

Name:

Christian Sumulong

 

Title:

Officer

 

--------------------------------------------------------------------------------

5  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

6  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 7, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent8

x

 

o

 

o

 

 

BANK OF AMERICA, N.A.,

 

 as a Lender

 

 

 

 

By:

/s/ Amanuel Assefa

 

Name:

Amanuel Assefa

 

Title:

Vice President

 

--------------------------------------------------------------------------------

7  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

8  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 9, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent10

o

 

x

 

o

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Robert G. Shaw

 

Name:

Robert G. Shaw

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

9  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

10  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 11, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent12

o

 

x

 

o

 

 

HSBC Bank USA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Jeff French

 

Name:

Jeff French

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

11  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

12  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 13, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent14

x

 

o

 

o

 

 

MORGAN STANLEY BANK, N.A.,

 

 as a Lender

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------

13  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

14  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 15, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent16

o

 

x

 

o

 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

 

By:

/s/ Joan Kiekhaefer

 

Name:

Joan Kiekhaefer

 

Title:

SVP

 

--------------------------------------------------------------------------------

15  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

16  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

Lenders’ Signature Page to the AGENCY RESIGNATION AND APPOINTMENT AGREEMENT AND
AMENDMENT NO 9. TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (the
“Amendment”)

 

[Lenders: please select either one of Column A, B, or C 17, as appropriate, and
then complete and execute the signature block below. Please see the footnotes
for explanations of which column to choose and the undertakings associated
therewith.]

 

A

 

B

 

C

Consent to the
Amendment as an
existing Lender

 

Consent to the Amendment as
a new Lender

 

Decline Consent18

x

 

o

 

o

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

By:

/s/ Martin Corrigan

 

Name:

Martin Corrigan

 

Title:

Vice President

 

--------------------------------------------------------------------------------

17  Place a check mark in either Column A or B and execute this page in order to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment Agreement.

 

18  Place a check mark in this column if you are declining consent to the
Amendment. Such execution will be deemed to be the execution of an Assignment
Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX I

 

Credit Agreement
[see attached]

 

--------------------------------------------------------------------------------



 

CONFORMED COPY

Through the Joinder Agreement and Amendment No. 8 to Amended and Restated

Credit and Guaranty Agreement, dated as of September 13, 2018

 

(as amended by (i) that certain Amendment No. 1 to Amended and Restated Credit
and Guaranty Agreement, dated as of October 20, 2015, (ii) that certain Joinder
Agreement, dated as of December 22, 2015*, (iii) that certain Incremental
Revolving Joinder Agreement, dated as of January 6, 2016, (iv) that certain
Amendment No. 2 to Amended and Restated Credit and Guaranty Agreement, dated as
of March 23, 2016, (v) that certain Amendment No. 3 to Amended and Restated
Credit and Guaranty Agreement, dated as of April 27, 2016, (vi) that certain
Joinder and Amendment Agreement, dated as of July 5, 2016, (vi) that certain
Amendment No. 4 to Amended and Restated Credit and Guaranty Agreement, dated as
of February 17, 2017, (vii) that certain Amendment No. 5 to Amended and Restated
Credit and Guaranty Agreement, dated as of April 7, 2017*, (viii) that certain
Joinder Agreement and Amendment No. 6 to Amended and Restated Credit and
Guaranty Agreement, dated as of August 18, 2017, (ix) that certain Amendment
No. 7 to Amended and Restated Credit and Guaranty Agreement, dated as of
March 12, 2018 and (x) that certain Amendment No. 8 to Amended and Restated
Credit and Guaranty Agreement, dated as of September 13, 2018)

 

*Incremental Term Loans pursuant to this Joinder Agreement were paid in full on
August 18, 2017

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of March 12, 2015
(as amended or supplemented prior to the Amendment Effective Date and as further
amended by that certain Amendment No. 9, dated as of the Amendment Effective
Date)

 

by and among

 

CYPRESS SEMICONDUCTOR CORPORATION

 

The GUARANTORS Referred to Herein

 

The LENDERS Referred to Herein

 

MORGAN STANLEY SENIOR FUNDING, INCMUFG BANK, LTD.,
as Administrative Agent and

 

MUFG UNION BANK, N.A.,
as Collateral Agent

 

EAST WEST BANK,

 

SILICON VALLEY BANKFIFTH THIRD BANK
and
SUNTRUST BANK,
as SyndicationCo-Syndication Agents and Documentation Agents

 

--------------------------------------------------------------------------------

 

$450,000,000700,000,000 Revolving Credit Facility



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.
BARCLAYSMUFG BANK PLC, LTD.,

FIFTH THIRD BANK
and


MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,

 

--------------------------------------------------------------------------------



 

SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Lead Bookrunners

 

THIS CONFORMED COPY OF THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
AND THE AMENDMENTS AND JOINDERS THERETO HAS BEEN PREPARED FOR THE CONVENIENCE OF
THE PARTIES THERETO.  REFERENCE SHOULD BE MADE TO THE ORIGINAL EXECUTED AMENDED
AND RESTATED CREDIT AND GUARANTY AGREEMENT AND THE AMENDMENTS AND JOINDERS
THERETO FOR THE DEFINITIVE PROVISIONS THEREOF.  THIS IS NOT A LEGALLY BINDING
DOCUMENT.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

 

 

 

Definitions and Interpretations

 

 

 

Section 1.01.

Definitions

10

Section 1.02.

Accounting Terms; Certain Pro Forma Adjustments

3843

Section 1.03.

Interpretation, Etc.

4145

Section 1.04.

Divisions

46

Section 1.05.

Exchange Rates; Currency Equivalents

46

 

 

 

ARTICLE 2

 

 

 

Loans and Letters of Credit

 

 

 

Section 2.01.

Term Loans[Reserved]

4146

Section 2.02.

Revolving Loans

4146

Section 2.03.

Swing Line Loans

4247

Section 2.04.

Issuance of Letters of Credit and Purchase of Participations Therein

4550

Section 2.05.

Pro Rata Shares; Availability of Funds

4954

Section 2.06.

Use of Proceeds

4955

Section 2.07.

Register; Lenders’ Books and Records; Notes

5055

Section 2.08.

Interest on Loans

5056

Section 2.09.

Conversion/Continuation

5258

Section 2.10.

Default Interest

5359

Section 2.11.

Fees

5359

Section 2.12.

Scheduled Payments/Commitment Reductions.[Reserved]

5460

Section 2.13.

Voluntary Prepayments/Commitment Reductions

5460

Section 2.14.

Mandatory Prepayments and Commitment Termination

5562

Section 2.15.

Application of Prepayments/Reductions

62

Section 2.16.

General Provisions Regarding Payments

5663

Section 2.17.

Ratable Sharing

5764

Section 2.18.

Making or Maintaining Eurodollar Rate Loans

64

Section 2.19.

Increased Costs; Capital Adequacy

66

Section 2.20.

Taxes; Withholding, Etc.

67

Section 2.21.

Defaulting Lenders

70

Section 2.22.

Obligation to Mitigate; Removal or Replacement of a Lender

73

Section 2.23.

Incremental Facilities

73

Section 2.24.

Notices

6876

Section 2.25.

Extensions of Revolving Commitment Termination Date

6876

 

 

 

ARTICLE 3

 

 

 

Conditions Precedent

 

 

 

Section 3.01.

Closing Date [Reserved]

7077

Section 3.02.

Conditions to Each Credit Extension

7279

 

i

--------------------------------------------------------------------------------



 

ARTICLE 4

 

 

 

Representations and Warranties

 

 

 

Section 4.01.

Organization; Requisite Power and Authority; Qualification

7280

Section 4.02.

Equity Interests and Ownership

7380

Section 4.03.

Due Authorization

7381

Section 4.04.

No Conflict

7381

Section 4.05.

Governmental Consents

7381

Section 4.06.

Binding Obligation

7381

Section 4.07.

Historical Financial Statements

7481

Section 4.08.

Projections

7482

Section 4.09.

No Material Adverse Effect

7482

Section 4.10.

Adverse Proceedings, Etc.

7482

Section 4.11.

Payments of Taxes

7482

Section 4.12.

Properties

7582

Section 4.13.

Environmental Matters

7583

Section 4.14.

No Defaults

7583

Section 4.15.

Governmental Regulation

7583

Section 4.16.

Employee Matters

7684

Section 4.17.

Employee Benefit Plans

7684

Section 4.18.

[Reserved]

7784

Section 4.19.

Solvency

7784

Section 4.20.

Compliance with Statutes, Etc.

7784

Section 4.21.

Disclosure

7785

Section 4.22.

PATRIOT Act; FCPA; OFAC

7785

Section 4.23.

Sanctioned Persons

7886

Section 4.24.

Federal Reserve Regulations

7886

 

 

 

ARTICLE 5

 

 

 

Affirmative Covenants

 

 

 

Section 5.01.

Financial Statements and Other Reports

7987

Section 5.02.

Existence

8289

Section 5.03.

Payment of Taxes and Claims

8290

Section 5.04.

Maintenance of Properties

8290

Section 5.05.

Insurance

8290

Section 5.06.

Books and Records; Inspections

8290

Section 5.07.

Compliance with Laws

8391

Section 5.08.

Environmental

8391

Section 5.09.

Subsidiaries

8391

Section 5.10.

Additional Material Real Estate Assets

8491

Section 5.11.

Further Assurances

8492

Section 5.12.

Post-Closing Actions [Reserved]

8492

Section 5.13.

Designation Of Restricted And Unrestricted Subsidiaries

8592

 

ii

--------------------------------------------------------------------------------



 

ARTICLE 6

 

 

 

Negative Covenants

 

 

 

Section 6.01.

Indebtedness

8794

Section 6.02.

Liens

8997

Section 6.03.

No Further Negative Pledges

9199

Section 6.04.

Restricted Payments

9299

Section 6.05.

Restrictions on Subsidiary Distributions

93101

Section 6.06.

Investments

95102

Section 6.07.

Fundamental Changes; Acquisitions

96104

Section 6.08.

Disposition of Assets

97105

Section 6.09.

Transactions with Shareholders and Affiliates

97105

Section 6.10.

Conduct of Business

98105

Section 6.11.

Amendments or Waivers of Organizational Documents

98105

Section 6.12.

Amendments or Waivers of with Respect to Certain Indebtedness

98105

Section 6.13.

Fiscal Year

98106

Section 6.14.

Hedging Agreements

98106

 

 

 

ARTICLE 7

 

 

 

Financial CovenantsCovenant

 

 

 

Section 7.01.

Fixed Charge Coverage Ratio Financial Covenant

99106

Section 7.02.

Total Leverage Ratio

99

 

 

 

ARTICLE 8

 

 

 

Guaranty

 

 

 

Section 8.01.

Guaranty of the Obligations

99107

Section 8.02.

Payment by Guarantors

99107

Section 8.03.

Liability of Guarantors Absolute

100107

Section 8.04.

Waivers by Guarantors

102109

Section 8.05.

Guarantors’ Rights of Subrogation, Contribution, Etc.

102110

Section 8.06.

Subordination of Other Obligations

103110

Section 8.07.

Continual Guaranty

103111

Section 8.08.

Authority of Guarantors or Borrower

103111

Section 8.09.

Financial Condition of Borrower

103111

Section 8.10.

Bankruptcy, Etc.

104111

Section 8.11.

Discharge of Guaranty Upon Sale of Guarantor

104112

Section 8.12.

Excluded Swap Obligations

104112

 

 

 

ARTICLE 9

 

 

 

Events Of Default

 

 

 

Section 9.01.

Events of Default

105112

 

iii

--------------------------------------------------------------------------------



 

ARTICLE 10

 

 

 

Agents

 

 

 

Section 10.01.

Appointment of Agents

108115

Section 10.02.

Powers and Duties

108115

Section 10.03.

General Immunity

109116

Section 10.04.

Agents Entitled to Act as Lender

110117

Section 10.05.

Lenders’ Representations, Warranties and Acknowledgment.

110117

Section 10.06.

Right to Indemnity

110118

Section 10.07.

Successor Administrative Agent, Collateral Agent, Swing Line Lender, and
Syndication Agents and Documentation Agents

111118

Section 10.08.

Collateral Documents and Guaranty

113120

Section 10.09.

Transaction Statements from Collateral Agent

122

 

 

 

ARTICLE 11

 

 

 

Miscellaneous

 

 

 

Section 11.01.

Notices

115122

Section 11.02.

Expenses

116124

Section 11.03.

Indemnity

117124

Section 11.04.

Set-Off

118125

Section 11.05.

Amendments and Waivers.

118125

Section 11.06.

Successors and Assigns; Participations

121128

Section 11.07.

Independence of Covenants

124132

Section 11.08.

Survival of Representations, Warranties and Agreements

124132

Section 11.09.

No Waiver; Remedies Cumulative

125132

Section 11.10.

Marshalling; Payments Set Aside

125132

Section 11.11.

Severability

125132

Section 11.12.

Obligations Several; Independent Nature of Lenders’ Rights

125132

Section 11.13.

Headings

125133

Section 11.14.

APPLICABLE LAW

125133

Section 11.15.

CONSENT TO JURISDICTION

126133

Section 11.16.

Waiver of Jury Trial

126133

Section 11.17.

Confidentiality

127134

Section 11.18.

Usury Savings Clause

128135

Section 11.19.

Counterparts

128135

Section 11.20.

Effectiveness; Entire Agreement

128135

Section 11.21.

PATRIOT Act

128135

Section 11.22.

Electronic Execution of Assignments

128136

Section 11.23.

No Fiduciary Duty

129136

Section 11.24.

No Novation

129136

Section 11.25.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

136

Section 11.26.

Certain ERISA Matters

137

Section 11.27.

Acknowledgement Regarding Any Supported QFCs

137

Section 11.28.

Judgment Currency

138

 

iv

--------------------------------------------------------------------------------



 

APPENDICES:

A

Revolving Commitments

B

Notice Addresses

 

 

SCHEDULES:

1.01

Existing Letters of Credit

5.12

Post-Closing Actions

 

 

EXHIBITS:

A-1

Funding Notice

A-2

Conversion/Continuation Notice

A-3

Issuance Notice

B-1

Term Loan Note[Reserved]

B-2

Revolving Loan Note

B-3

Swing Line Note

C

Compliance Certificate

D

[Reserved]

E

Assignment Agreement

F-1

U.S. Tax Certificate

F-2

U.S. Tax Certificate

F-3

U.S. Tax Certificate

F-4

U.S. Tax Certificate

G-1

Closing Date Certificate

G-2

Solvency Certificate

H

Counterpart Agreement

I

Pledge and Security Agreement

J

Intercompany Note

K

Joinder Agreement

L-1

Form of Letter of Credit Application

L-2

Form of Letter of Credit

 

v

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of March 12,
2015, (as amended or supplemented prior to the Amendment Effective Date and as
further amended by that certain Amendment No. 9, dated as of the Amendment
Effective Date), is entered into by and among CYPRESS SEMICONDUCTOR CORPORATION,
a Delaware corporation (“Borrower”), the GUARANTORS from time to time party
hereto, the LENDERS from time to time party hereto, MORGAN STANLEY SENIOR
FUNDING, INCMUFG BANK, LTD., as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as Swing Line
Lender, MUFG UNION BANK, N.A., as collateral agent (together with its permitted
successorsuccessors in such capacity, “Collateral Agent”), EAST WEST BANK,
SILICON VALLEYFIFTH THIRD BANK and SUNTRUST BANK, as syndicationco-syndication
agents (collectively, and together with each of their permitted successors in
such capacity, “Syndication Agents”) and documentation agents (collectively, and
together with each of their permitted successors in such capacity,
“Documentation Agents”), and MORGAN STANLEY BANK, N.A., and each of MUFG
BANK, LTD., FIFTH THIRD BANK and SUNTRUST BANK, as Issuing BankBanks.

 

RECITALS:

 

The Borrower has requested the Lenders to make available the Revolving
Commitments and Revolving Loans on the Closing Date to refinance (the
“Refinancing”) the Existing Credit Agreement and other existing Indebtedness of
the Borrower and Spansion and to pay certain fees and expenses related thereto
and as agreed between the Borrower and the Arrangers and/or the Administrative
Agent and, thereafter, for ongoing working capital requirements and other
general corporate purposes of the Borrower and its Restricted Subsidiaries.

 

Pursuant to Amendment No. 9, Borrower has requested the Lenders to make
available the Revolving Commitments and Revolving Loans on the Amendment
Effective Date to refinance all outstanding term loans under this Agreement (as
in effect prior to the Amendment Effective Date) (the “Refinancing”) and to pay
certain fees and expenses related thereto and to Amendment No. 9 and thereafter,
for ongoing working capital requirements and other general corporate purposes of
Borrower and its Restricted Subsidiaries.

 

The Lenders are willing to make available the Revolving Commitments on the terms
and subject to the conditions set forth in this Agreement and Amendment No. 9.

 

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND INTERPRETATIONS

 

Section 1.01.                         Definitions.  The following terms used
herein, including in the preamble, recitals, exhibits and schedules hereto,
shall have the following meanings:

 

--------------------------------------------------------------------------------



 

“2016 Incremental Joinder Agreement” means that certain Joinder and Amendment
Agreement, dated as of July 5, 2016, by and among, the Borrower, the Guarantors,
the Administrative Agent and the 2016 Incremental Term Loan Lenders party
thereto.

 

“2016 Incremental Term Loan Lenders” means each financial institution listed on
the signature pages to the 2016 Incremental Joinder Agreement, the Initial
Additional 2016 Incremental Term Loan Lender (as defined in Amendment No. 6) and
any other person that becomes a 2016 Incremental Term Loan Lender in respect of
the 2016 Incremental Term Loans pursuant to an Assignment Agreement.

 

“2016 Incremental Term Loans” means those New Term Loans advanced by the 2016
Incremental Term Loan Lenders in accordance with the provisions of the 2016
Incremental Joinder Agreement in an aggregate original principal amount equal to
$450,000,000, as increased by Amendment No. 6 in an aggregate original principal
amount equal to $91,250,000 as of the Amendment No. 6 Effective Date.

 

“2016 Incremental Term Loan Exposure” means, with respect to any 2016
Incremental Term Loan Lender, as of any date of determination, the outstanding
principal amount of the 2016 Incremental Term Loans of such 2016 Incremental
Term Loan Lender.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business acquired in connection with such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall be considered Acquisition Consideration only to the extent
of the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereto by Borrower or any of its Restricted
Subsidiaries.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the ICE Benchmark Administration Limited (or such other Person that
takes over the administration of such rate) LIBOR rate (“ICE LIBOR”) as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, or (b) if such rate is not
available at such time for any reason, the rate per annum determined by
Administrative Agent to be the rate at which dollar deposits for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the principal London
office of Administrative Agent in immediately available funds to major banks in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided
that in no event shall the Adjusted Eurodollar Rate be less than 0%.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not

 

1

--------------------------------------------------------------------------------



 

purportedly on behalf of Borrower or any of its Restricted Subsidiaries) at law
or in equity, or before or by any Governmental Authority, domestic or foreign
(excluding any Environmental Claims), whether pending or, to the knowledge of
Borrower or any of its Restricted Subsidiaries, threatened in writing against or
affecting Borrower or any of its Restricted Subsidiaries or adversely affecting
any property of Borrower or any of its Restricted Subsidiaries.

 

“Affected Lender” as defined in Section 2.18(b).

 

“Affected Loans” as defined in Section 2.18(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent,
(iii) Syndication Agents, and (iv) Documentation Agents and (v) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity.

 

“Agent Affiliates” as defined in Section 11.01(b)(iii).

 

“Aggregate Amounts Due” as defined in Section 2.17(a).

 

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Agreement Currency “ as defined in Section 11.28.

 

“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of the date hereofMarch 12, 2015, among the
Borrower, the Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

 

“Amendment Effective Date” means the “Amendment Effective Date” as defined in
Amendment No. 9.

 

“Amendment No. 2 Effective Date” means the “Effective Date” as defined in
Amendment No. 2 to Amended and Restated Credit and Guaranty Agreement, dated as
of March 23, 2016, among the Borrower, the other Credit Parties party thereto,
the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 3 Effective Date” means the “Effective Date” as defined in
Amendment No. 3 to Amended and Restated Credit and Guaranty Agreement, dated as
of April 27, 2016, among the Borrower, the other Credit Parties party thereto,
the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 4 Effective Date” means the “Amendment No. 4 Effective Date” as
defined in Amendment No. 4 to Amended and Restated Credit and Guaranty
Agreement, dated as of February 17, 2016, among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and the Administrative Agent.”
Mortgaged Property” means each Material Real Estate Asset listed on Schedule
4.12 to the Disclosure Letter.

 

2

--------------------------------------------------------------------------------



 

“Amendment No. 69” means the JoinderAgency Resignation and Appointment Agreement
and Amendment No 9. 6 to Amended and Restated Credit and Guaranty Agreement,
dated as of August 18July 31, 20172019, among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and the Administrative Agent.,
MUFG, as (i) successor to Morgan Stanley Senior Funding Inc. as administrative
agent, (ii) an issuing bank, and (iii) successor to Morgan Stanley Senior
Funding Inc. as swing line lender, Union Bank, as successor to Morgan Stanley
Senior Funding Inc. as collateral agent, Fifth Third Bank, as an issuing bank,
SunTrust Bank, as an issuing bank, Morgan Stanley Senior Funding Inc. and Morgan
Stanley Bank, N.A.

 

“Amendment No. 6 Effective Date” means the “Amendment No. 6 Effective Date” as
defined in Amendment No. 6.

 

“Amendment No. 7 Effective Date” means the “Amendment No. 7 Effective Date” as
defined in Amendment No. 7 to Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2018, among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and the Administrative Agent.”
[Amendment No. 7]

 

“Amendment No. 8 Effective Date” means the “Amendment No. 8 Effective Date” as
defined in Amendment No. 8 to Amended and Restated Credit and Guaranty
Agreement, dated as of September 13, 2018, among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and the Administrative Agent.”
[Amendment No. 8]

 

“Anti-Corruption Laws” as defined in Section 4.22(c).

 

“Anti-Money Laundering Laws” as defined in Section 4.22(d).

 

“Applicable Commitment Fee Percentage’’” means (i) from the ClosingAmendment
Effective Date until the date of the delivery of the Compliance Certificate and
the financial statements for the period ending the last day of the second Fiscal
Quarter of 2015first full fiscal quarter ending thereafter, a percentage, per
annum, determined by reference to the following table as if the SecuredTotal
Leverage Ratio then in effect exceeded 1.00:was less than 2.00 to 1.00; and
(ii) thereafter, a percentage, per annum, determined by reference to the
SecuredTotal Leverage Ratio in effect from time to time as set forth below:

 

SecuredTotal Leverage Ratio

 

Applicable Commitment
Fee
Percentage

 

<1.0 2.00:1.00

 

0.2500.20%

 

> 1.02.00:1.00 but < 3.00:1.00

 

0.3750.25%

 

> 3.00:1.00

 

0.30%

 

 

EachSubject to clause (i) above, each change in the Applicable Commitment Fee
Percentage shall be effective three Business Days after the date of delivery to
Administrative Agent of financial statements pursuant to Section 5.01(a) or (b),
as applicable, and a Compliance Certificate pursuant to
Section 5.01(d) calculating the SecuredTotal Leverage Ratio.  At any time
Borrower has not submitted to Administrative Agent the applicable information as
and when required under Section 5.01(d), the Applicable Commitment Fee
Percentage shall be determined as if the Total Leverage Ratio were in excess of
1.00:3.00 to 1.00.

 

3

--------------------------------------------------------------------------------



 

“Applicable Creditor” as defined in Section 11.28.

 

“Applicable Margin” means (a) from the Amendment No. 7 Effective Date until the
date of the delivery of the Compliance Certificate and the financial statements
for the first full fiscal quarter ending thereafter, (i) with respect to any
Revolving Loan that is a Eurodollar Rate Loan, 2.001.25% per annum; and
(ii) with respect to any Revolving Loan that is a Base Rate Loan, 1.000.25% per
annum and (b) thereafter, a percentage, per annum, determined by reference to
the SecuredTotal Leverage Ratio in effect from time to time as set forth below:

 

SecuredTotal Leverage Ratio

 

Applicable Margin for
Eurodollar Rate Loans

 

Applicable Margin for
Base Rate Loans

 

<1.0 2.00:1.00

 

1.751.25%

 

0.750.25%

 

> 1.02.00:1.00 but < 3.00:1.00

 

2.001.50%

 

1.000.50%

 

> 3.00:1.00

 

1.75%

 

0.75%

 

 

EachSubject to clause (a) above, each change in the Applicable Margin for
Revolving Loans shall be effective three Business Days after the date of
delivery to Administrative Agent of financial statements pursuant to
Section 5.01(a) or (b), as applicable, and a Compliance Certificate pursuant to
Section 5.01(d) calculating the SecuredTotal Leverage Ratio. At any time
Borrower has not submitted to Administrative Agent the applicable information as
and when required under Section 5.01(d), the Applicable Margin for Revolving
Loans shall be determined as if the Total Leverage Ratio were in excess of
1.00:3.00 to 1.00. [Amendment No. 7]

 

“Applicable Percentage” means, with respect to any Lender with Revolving
Exposure, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that in the case of Section 2.21 when a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

 

“Applicable Reserve Requirement” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors).  Such reserve percentage shall include those imposed
pursuant to such Regulation D.  Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Applicable Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Application” means an application, substantially in the form of Exhibit L-1 or
such other form as any Issuing Bank may specify as the form for use by its
similarly situated customers from time to time, requesting such Issuing Bank to
open a Letter of Credit.

 

4

--------------------------------------------------------------------------------



 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, the Lenders or the Issuing
BankBanks by means of electronic communications pursuant to Section 11.01(b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means, collectively, Morgan Stanley, BarclaysMUFG Bank PLC, Ltd.,
Fifth Third Bank and Merrill Lynch, Pierce, Fenner and Smith
IncorporatedSunTrust Robinson Humphrey, Inc., in their capacity as joint lead
arrangers and joint bookrunners.

 

“Asset Sale” means a sale, lease (as lessor or sublessor), sale and leaseback or
license (as licensor or sublicensor), exchange, transfer or other disposition
to, any Person, in one transaction or a series of transactions, of all or any
part of Borrower’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including with respect to
Borrower, the Equity Interests of any of Borrower’s Restricted Subsidiaries
(but, for the avoidance of doubt, not including Equity Interests of Borrower),
other than (i) inventory (or other assets, including intangible assets) sold,
leased, sub-leased, licensed or sub-licensed out in the ordinary course of
business (for the avoidance of doubt, including intercompany licensing of
Intellectual Property between Borrower or any Subsidiary or between Subsidiaries
and any arrangements established in connection with transfer pricing
arrangements, cost plus arrangements or cost-sharing arrangements),
(ii) obsolete, surplus or worn-out property, (iii) sales of Cash Equivalents for
the Fair Market Value thereof and dispositions of cash in a manner not
prohibited by this Agreement, (iv) dispositions of property (including the sale
of any Equity Interest owned by such Person) from (A) any Restricted Subsidiary
that is not a Guarantor to any other Restricted Subsidiary that is not a
Guarantor or to any Credit Party or (B) any Credit Party to any other Credit
Party; (v) dispositions of property in connection with casualty or condemnation
events; (vi) dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business,
(vii) (x) dispositions of the Equity Interests in any Unrestricted Subsidiary
(except as provided in clause (y)) so long as the consideration received for
such Equity Interests shall be in an amount at least equal to the Fair Market
Value thereof, and (y) dispositions of the Equity Interests in Deca
Technologies, Inc. and its Subsidiaries (unless, in each case, designated as a
Restricted Subsidiary in accordance with Section 5.13) and (z) dispositions of
the Equity Interests of Enovix Corporation, (viii) dispositions of property to
the extent that (x) such property is exchanged for credit against the purchase
price of similar replacement property or (y) the proceeds of such disposition
are promptly applied to the purchase price of such replacement property,
(ix) dispositions permitted by Section 6.02 (to the extent constituting a
transfer or other disposition of property), Section 6.04, Section 6.06 or
Section 6.07, (x) any abandonment, failure to maintain, non-renewal or other
disposition of any non-material intellectual property (or rights relating
thereto) that Borrower or any of its Restricted Subsidiaries determines in good
faith is desirable in the conduct of its business, (xi) dispositions of auction
rate securities; (xii) dispositions of property in connection with transactions
permitted by Section 6.01(i); (xiii) dispositions of Intellectual Property to an
IP Subsidiary; (xiv) the consignment of equipment or inventory to partners,
suppliers or subcontractors in connection with the provision of services or
products to Borrower or its Restricted Subsidiaries in the ordinary course of
business; provided that title to such equipment or inventory is retained by
Borrower or its Restricted Subsidiaries; (xv) dispositions of probe cards and
other assets to partners, suppliers or subcontractors in connection with the
provision or services or products to Borrower or its Subsidiaries in the
ordinary course of business in an aggregate amount not to exceed $10,000,000 at
any time; provided that at the time of such disposition, no Default or Event of
Default shall exist or would result from such

 

5

--------------------------------------------------------------------------------



 

disposition; (xvi) factoring of inventory in an amount not to exceed $20,000,000
at any time and factoring of accounts receivable and Related Assets of Japanese
customers; and (xvii) dispositions of equipment through fair value exchange
transactions in the ordinary course of business in an amount not to exceed
$75,000,000 in the aggregate; provided that concurrently with any such
disposition that exceeds $5,000,000 Borrower shall deliver to Administrative
Agent a certificate of a Financial Officer confirming that the Fair Market Value
of the equipment received in such transaction is at least equal to the Fair
Market Value of the Equipmentequipment disposed of in such transaction.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Assignment Effective Date” as defined in Section 11.06(b).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, president, vice president (or the
equivalent thereof), chief financial officer or treasurer of such Person;
provided that the secretary or assistant secretary of such Person shall have
delivered an incumbency certificate to Administrative Agent as to the authority
of such Authorized Officer.

 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 an amount, not less than zero, determined
for all Fiscal Years after the Amendment No. 3 Effective Date commencing with
the fiscal year ending on December 31, 2016, of the product of (x) a percentage
equal to (i) 100% minus (ii) the percentage of Excess Cash Flow required under
the Loan Documents to be used to prepay Term Loans and (y) Excess Cash Flow for
such Fiscal Yearsequal to the sum of (i) 50% of Consolidated Net Income and
(ii) to the extent deducted in determining Consolidated Net Income for such
period, (A) all unusual, extraordinary or non-recurring non-cash charges or
non-cash losses in such period (excluding any item that is non-cash during such
period but the subject of a cash payment in a future period) and (B) unusual,
extraordinary or non-recurring cash losses in such period, not to exceed
$5,000,000 in the aggregate in any Fiscal Quarter, for the period (taken as one
accounting period) commencing with (and including) the Fiscal Quarter ended
March 31, 2019 to the end of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to Sections 5.01(a) and (b);
plus

 

(b)                                 the amount of any capital contributions or
proceeds of the sale or issuance of (i) Equity Interests (other than
Disqualified Equity Interests) or (ii) debt securities of the Borrower that have
been converted into Equity Interests (other than Disqualified Equity Interests),
in each case received as cash by the Borrower (other than from the issuance,
exchange or sale of Equity Interests substantially concurrently with a Permitted
Acquisition), in each case, during the period from and including the Business
Day immediately following the Amendment No. 3 Effective Date through and
including the date of calculation; plus

 

(c)                                  an amount equal to any net after-tax
returns in cash and Cash Equivalents (including dividends, interest,
distributions, returns of principal, sale proceeds, repayments, income and
similar amounts) actually received by any LoanCredit Party in respect of any
Investments pursuant to Section 6.06(t) during the period from and including the
Business Day immediately following the Amendment No. 3 Effective Date through
and including the time of calculation, minus

 

6

--------------------------------------------------------------------------------



 

(d)                                 the aggregate amount of (x) any Restricted
Payments made by the Borrower or any Restricted Subsidiary pursuant to
Section 6.04(l), and (y) any Investment made by the Borrower or any Restricted
Subsidiary pursuant to Section 6.06(t) in reliance on the Available Amount.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or institutes, applies for or consents to any
such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the Adjusted Eurodollar Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Basel III” means:

 

(i)                                     the agreements on capital requirements,
a leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented or restated;

 

(ii)                                  the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement — Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended, supplemented or restated; and

 

7

--------------------------------------------------------------------------------



 

(iii)                               any further guidance or standards published
by the Basel Committee on Banking Supervision relating to “Basel III”.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Adjusted Eurodollar Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of ICE
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and Borrower giving due consideration
(i) to any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of ICE
LIBOR with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of ICE LIBOR with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent and Borrower decide may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent and Borrower decide that adoption of any portion of such market practice
is not administratively feasible or if Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to ICE LIBOR:

 

(a)                                 in the case of clause (a) or (b) of the
definition of “Benchmark Transition Event”, the later of (i) the date of the
public statement or publication of information referenced therein and (ii) the
date on which the administrator of ICE LIBOR permanently or indefinitely ceases
to provide ICE LIBOR; or

 

(b)                                 in the case of clause (c) of the definition
of “Benchmark Transition Event”, the date of the public statement or publication
of information referenced therein.

 

8

--------------------------------------------------------------------------------



 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to ICE LIBOR:

 

(a)                                 a public statement or publication of
information by or on behalf of the administrator of ICE LIBOR announcing that
such administrator has ceased or will cease to provide ICE LIBOR, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide ICE LIBOR;

 

(b)                                 a public statement or publication of
information by the regulatory supervisor for the administrator of ICE LIBOR, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for ICE LIBOR, a resolution authority with jurisdiction over the
administrator for ICE LIBOR or a court or an entity with similar insolvency or
resolution authority over the administrator for ICE LIBOR, which states that the
administrator of ICE LIBOR has ceased or will cease to provide ICE LIBOR
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
ICE LIBOR; or

 

(c)                                  a public statement or publication of
information by the regulatory supervisor for the administrator of ICE LIBOR
announcing that ICE LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Requisite Lenders, as applicable, by notice to Borrower, Administrative
Agent (in the case of such notice by the Requisite Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to ICE LIBOR and
solely to the extent that ICE LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced ICE LIBOR for all purposes hereunder in accordance with
Section 2.08(h) and (y) ending at the time that a Benchmark Replacement has
replaced ICE LIBOR for all purposes hereunder pursuant to Section 2.08(h).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” as defined in Section 11.21.

 

“Beneficiary” means each Agent, Issuing Bank, Lender, Lender Counterparty and
Treasury Services Provider.

 

“BHC Act Affiliate” as defined in Section 11.27(b).

 

“Blocked Person” as defined in Section 4.23(a) hereto.

 

9

--------------------------------------------------------------------------------



 

“Board of Directors” means the board of directors or comparable governing body
of Borrower, or any committee thereof duly authorized to act on its behalf.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Bond Hedge” means (i) any call options or capped call options or similar
derivative instrument referencing Borrower’s common stock purchased by Borrower
substantially concurrently with the issuance of Convertible Notes to hedge
Borrower’s obligations under such Convertible Notes with a strike price or
exercise price (howsoever defined) (or, in the case of capped call options, a
lower strike price or exercise price (howsoever defined)) initially equal to the
conversion or exchange price (howsoever defined) of the related Convertible
Notes (subject to rounding); provided that the purchase price for such Bond
Hedge, less the proceeds received by the Borrower from the sale of any related
Warrant, if any, does not exceed the net proceeds received by the Borrower from
the sale of such Convertible Notes and (ii) the Spansion Capped Call Options.

 

“Borrower” as defined in the preamble hereto.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Calculation Date” means (a) the last Business Day of each calendar quarter,
(b) each date (with such date to be reasonably determined by Administrative
Agent) that is on or about the date of the issuance, amendment (including,
without limitation, the date of any amendment increasing the amount of any
Letter of Credit), renewal or extension of a Letter of Credit, (c) the first
Business Day of each calendar month, and (d) if an Event of Default has occurred
and is continuing, any Business Day as determined by Administrative Agent in its
sole discretion.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Lease Obligations” means, as applied to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease, and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means:

 

(1)                                 United States dollars, or money in other
currencies received in the ordinary course of business,

 

(2)                                 U.S. Government Obligations or certificates
representing an ownership interest in U.S. Government Obligations with
maturities not exceeding one year from the date of acquisition,

 

10

--------------------------------------------------------------------------------



 

(3)                                 (i) demand deposits, (ii) time deposits and
certificates of deposit with maturities of one year or less from the date of
acquisition, (iii) bankers’ acceptances with maturities not exceeding one year
from the date of acquisition, and (iv) overnight bank deposits, in each case
with any bank or trust company organized or licensed under the laws of the
United States or any State thereof having capital, surplus and undivided profits
in excess of $500 million whose short-term debt is rated “A-2” or higher by S&P
or “P-2” or higher by Moody’s,

 

(4)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the type described in clauses
(2) and (3) above entered into with any financial institution meeting the
qualifications specified in clause (3) above,

 

(5)                                 commercial paper rated at least P-1 by
Moody’s or A-1 by S&P and maturing within one year after the date of
acquisition,

 

(6)                                 securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A-1 by Moody’s,

 

(7)                                 money market funds at least 95% of the
assets of which consist of investments of the type described in clauses
(1) through (6) above, and

 

(8)                                 Investments that are consistent with the
investment policy of the Borrower, as it may be amended from time to time, that
has been adopted by the Board of Directors.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (7) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(1) through (7) and in this paragraph.

 

“Casualty Event” means any casualty, eminent domain, condemnation or other
similar event.

 

“Change in Law” means the occurrence after the date of this AgreementClosing
Date or, with respect to any Lender, such later date on which such Lender
becomes a party to this Agreement (a) the adoption or phase-in of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.19(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this AgreementClosing Date; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, including the implementation or
application of, or

 

11

--------------------------------------------------------------------------------



 

compliance with, Basel III or any law or regulation that implements or applies
Basel III, in each case deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Change of Control” means:

 

(i)                                     any “person” or “group” (as such terms
are used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 35% of the total voting
power of the voting stock of Borrower;

 

(ii)                                  individuals who on the Closing Date
constituted the Board of Directors of Borrower, together with any new directors
whose election by the Board of Directors or whose nomination for election by the
stockholders of Borrower was approved (either by a specific vote or by approval
by the Board of Directors of Borrower of a proxy statement in which such member
was named as a nominee for election as a director) by a majority of the
directors then still in office who were either directors or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors of Borrower then in office; or

 

(iii)                               the occurrence of any “change of control” or
“fundamental change”(or similar event, however denominated) under and as defined
in any indenture or other agreement or instrument in respect of Material
Indebtedness of Borrower or any Restricted Subsidiary that entitles the holders
of such Material Indebtedness to accelerate such Indebtedness (but giving effect
to any grace period provided in the applicable indenture or other agreement or
instrument).

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having New Term Loans Exposure of each applicable
Series and (b) Lenders having Revolving Exposure (including Swing Line Lender)
and (ii) with respect to Loans, each of the following classes of Loans: (a) each
Series of New Term Loans and (b) Revolving Loans (including Swing Line Loans).

 

“Closing Date” means the first date on which the conditions precedent set forth
in Article 3 are satisfiedMarch 12, 2015.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

 

“Closing Date Mortgaged Property” as defined in Schedule 5.12.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Intellectual
Property Security Agreements, the Mortgages and all other instruments, documents
and agreements delivered by or on behalf of any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, or perfect
in favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
Collateral of that Credit Party as security for the Obligations.

 

12

--------------------------------------------------------------------------------



 

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the real, personal
or mixed property of each Credit Party.

 

“Commitment” means any Revolving Commitment or Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period:

 

(a)                                 Consolidated Net Income determined for such
period, plus:

 

(b)                                 in each case (other than in the case of
clause (xiii) below), only to the extent deducted in determining such
Consolidated Net Income for such period (and in each case determined on a
consolidated basis for Borrower and its Restricted Subsidiaries in accordance
with GAAP) the sum of the following amounts for such period:

 

(i)                                     Consolidated Interest Expense,
including, amortization of debt discount, debt issuance costs, commissions,
discounts and other fees and charges associated with Indebtedness (including
commitment and administrative fees and charges with respect to Indebtedness),
plus expenses associated with the amortization of any debt discount or equity
component of Convertible Notes; plus

 

(ii)                                  provision for taxes based on income,
profits or capital, including federal, foreign and state income, franchise, and
similar taxes based on income, profits or capital paid or accrued during such
period (including in respect of repatriated funds); plus

 

(iii)                               depreciation and amortization; plus

 

(iv)                              losses (or minus any gains) realized upon the
sale or other disposition of any asset that is not sold or disposed of in the
ordinary course of business and any loss (or minus any gain) realized upon the
sale or other disposition of any Equity Interest of any Person; plus

 

(v)                                 unusual, extraordinary or non-recurring,
charges, expenses or losses; plus

 

(vi)                              any losses from an early extinguishment of
indebtedness; plus

 

(vii)                           all other non-cash charges, non-cash expenses or
non-cash losses in such period (excluding any such item that is non-cash during
such period but the subject of a cash payment in a prior or future period); plus

 

(viii)                        non-cash compensation expenses from equity based
compensation, including, without limitation, stock, options to purchase stock
and stock appreciation rights issued to the management, employees or board
members of Borrower; plus

 

(ix)                              any unrealized losses (or minus any unrealized
gains) in respect of HedgeHedging Agreements; plus

 

13

--------------------------------------------------------------------------------



 

(x)                                 transaction fees, costs and expenses related
to (A) any issuance of Securities, (B) any disposition of divisions, lines of
business (including the Securities of any Subsidiary and any Asset Sale),
(C) any Permitted Acquisition, (D) any recapitalization or the incurrence,
amendment, modification or repayment of Indebtedness  and (E) the Spansion
MergerInfineon Acquisition (in each case of clauses (A) through (E), whether or
not successful), including, without limitation, all Transaction Costs and, in
the case of clause (E), the Company Termination Payment (as defined in the
Infineon Agreement), to the extent such Company Termination Payment is actually
paid; plus

 

(xi)                              restructuring and integration costs (which for
the avoidance of doubt, shall include retention, severance, systems
establishment costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees);
provided that such amounts (other than any such restructuring and integration
costs arising from the sale or disposition of the Specified Assets or the
Spansion Merger) shall not exceed 7.5% of Consolidated Adjusted EBITDA for such
period (before giving effect to such adjustment); plus

 

(xii)                           to the extent actually reimbursed, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with any Permitted Acquisition or, the Spansion Merger or the
Infineon Acquisition; plus

 

(xiii)                        operating expense reductions and other operating
improvements or synergies reasonably expected to result from any acquisitions,
divestitures, restructuring, cost savings initiatives and other similar
initiatives taken after the Closing Date; provided that (i) such operating
expense reductions, operating improvements or synergies are reasonably
identifiable and factually supportable and (ii) such actions have been taken or
are to be taken (in the good faith determinations by the Borrower and evidenced
by a certificate of a Financial Officer of the Borrower) within 12 months after
such transaction or initiative is consummated or commenced (provided that any
such actions taken in connection with the Spansion Merger are not limited to
such 12 month period); provided, further, that such amounts (other than any such
restructuring and integration costs arising from the sale or disposition of the
Specified Assets or the Spansion Merger) shall not exceed 7.5% of Consolidated
Adjusted EBITDA for such period (before giving effect to such adjustment); plus

 

(xiv)                       Insurance Loss Addbacks; minus

 

(c)                                  all non-cash items increasing Consolidated
Net Income (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period) plus any Insurance Loss
Deduction.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items, reflected
in the consolidated statement of cash flows of Borrower and its Restricted
Subsidiaries; provided that Consolidated Capital Expenditures shall not include:

 

(i)                                     any expenditures for the Spansion Merger
and for Permitted Acquisitions permitted under Section 6.06;

 

(ii)                                  any expenditures to the extent financed
with the proceeds of Asset Sales that are not applied to prepay Indebtedness;

 

14

--------------------------------------------------------------------------------



 

(iii)                               any expenditures made in connection with the
replacement, substitution, restoration or repair of assets, to the extent
financed with (x) insurance or warranty proceeds paid on account of the loss of
or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced;

 

(iv)                              the purchase price of equipment purchased
during such period to the extent the consideration therefor consists of any
combination of (i) used or surplus equipment traded in at the time of such
purchase and (ii) the proceeds of substantially concurrent sale of used or
surplus equipment; or

 

(v)                                 any expenditures in connection with
restructuring and integration initiatives undertaken in respect of the Spansion
Merger.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (i) Consolidated Interest Expense for such period, (ii) income
taxes paid in cash during such period, (iii) Consolidated Capital Expenditures
paid in cash during such period (excluding the principal amount of Indebtedness
incurred during such period to finance such expenditures, but including any
repayments of such Indebtedness incurred during such period and (iv) Restricted
Payments consisting of dividends or distributions to holders of Borrower’s
common stock paid in cash during such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including the interest component of Capital Leases determined in accordance
with GAAP and capitalized interest) of Borrower and its Restricted Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit, and giving effect to
any net payments under Interest Rate Agreements, but, excluding (i) any amount
not payable in Cash during the applicable period (including any such amounts
attributable to original issue discount) and (ii) any one time financing fees,
including, without limitation, any amounts referred to in Section 2.11(d) or
(e) payable on or before the Closing Date.

 

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of Borrower and its Restricted Subsidiaries for such period determined on
a consolidated basis in conformity with GAAP; provided that the following
(without duplication) will be excluded in computing Consolidated Net Income:

 

(a)                                 the net income (or loss) of any Person that
is not a wholly-owned Restricted Subsidiary, except to the extent that cash in
an amount equal to any such income has actually been received by Borrower or
(subject to clause (b) below) any of its Restricted Subsidiaries;

 

(b)                                 the net income (or loss) of any Restricted
Subsidiary of Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of such net
income would not have been permitted for the relevant period by charter or by
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary;

 

(c)                                  any gains (or losses) attributable to Asset
Sales;

 

(d)                                 any unusual, extraordinary or non
recurringnon-recurring gains (but not losses), including the Parent Termination
Payment (as defined in the Infineon Agreement), to the extent such Parent
Termination Payment is actually received; and

 

15

--------------------------------------------------------------------------------



 

(e)                                  the cumulative effect of a change in
accounting principles.

 

In calculating the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries on a consolidated basis, non-wholly owned Restricted Subsidiaries
of Borrower will be treated as if accounted for under the equity method of
accounting.

 

“Consolidated Total Assets” means, at any date of determination, the total
amount of assets of Borrower and its Restricted Subsidiaries, as set forth on
the most recent financial statements delivered pursuant to Sections 5.01(a) and
(b).

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (excluding, however, the types described in clause (f) of the
definition of Indebtedness (other than letters of credit), clause (g) of such
definition (solely to the extent it relates to the types of Indebtedness
described in clause (f) of the definition thereof (other than letters of
credit)), clause (h) of such definition (solely to the extent it relates to the
types of Indebtedness described in clause (f) of the definition thereof (other
than letters of credit)) and clause (i) of such definition) (or, if higher, the
par value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness) determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Secured Debt” means Consolidated Total Debt that is secured
by a Lien on any asset of Borrower or any of its Restricted Subsidiaries.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Controlled Foreign Corporation” means any Subsidiary that is classified as a
“controlled foreign corporation” within the meaning of Section 957(a) of the
Code.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Convertible Notes” means (i) notes issued by Borrower in a public offering,
Rule 144A or other private placement that are optionally convertible into common
stock of Borrower (and cash in lieu of fractional shares), cash or any
combination of cash or common stock of Borrower and (ii) the Spansion Notes.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.09.

 

“Covered Entity” as defined in Section 11.27(b).

 

“Covered Party” as defined in Section 11.27(a).

 

“Credit Date” means the date of a Credit Extension.

 

16

--------------------------------------------------------------------------------



 

“Credit Document” means any of this Agreement, the Notes, if any, the Amendment
and Restatement Agreement, Amendment No. 9, any Joinder Agreement, the
Collateral Documents and any documents or certificates executed by Borrower in
favor of the Issuing BankBanks relating to Letters of Credit.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means Borrower and the Guarantors.

 

“Declining Lender” as defined in Section 2.25.

 

“Default” means an Event of Default or a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.

 

“Default Right” as defined in Section 11.27(b).

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to Administrative Agent, any Lender or any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified
Administrative Agent, any Issuing Bank, Swing Line Lender, any other Lender,
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by Administrative Agent or
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans under this Agreement; provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon Administrative
Agent’s or Borrower’s receipt of such certification in form and substance
satisfactory to it and Administrative Agent, or (d) has become the subject of a
Bankruptcy Event or a Bail-inBail-In Action.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disclosure Letter” means the disclosure letter, dated as of the date
hereofAmendment Effective Date, as amended or supplemented from time to time by
Borrower with the written consent of the Administrative Agent and, if required
by the Credit Documents, the Requisite Lenders (or as supplemented by Borrower
pursuant to the terms of the Credit Documents), delivered by Borrower to the
Administrative Agent for the benefit of the Lenders.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity

 

17

--------------------------------------------------------------------------------



 

Interests which are not otherwise Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests and the payment in cash in lieu of the issuance of
fractional shares of such Equity Interests), in whole or in part or (iii) is or
becomes convertible into or exchangeable (unless at the sole option of the
issuer thereof) for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 181 days after the Latest Maturity Date then in effect; provided that Equity
Interests will not constitute Disqualified Equity Interests solely because of
provisions giving holders thereof the right to require repurchase or redemption
upon an “asset sale” or “change of control” occurring prior to the date that is
181 days after the Latest Maturity Date then in effect if the payment upon such
redemption or repurchase is contractually subordinated in right of payment to
the Obligations.

 

“Documentation Agents” as defined in the preamble hereto.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Early Opt-in Election” means the occurrence of:

 

(a)                                 (i) a determination by Administrative Agent
or (ii) a notification by the Requisite Lenders to Administrative Agent (with a
copy to Borrower) that the Requisite Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.08(h) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Adjusted Eurodollar Rate, and

 

(b)                                 (i) the election by Administrative Agent or
(ii) the election by the Requisite Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by Administrative Agent
of written notice of such election to Borrower and the Lenders or by the
Requisite Lenders of written notice of such election to Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or an Approved Fund, or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
neither an Eligible Assignee shall not include any Credit Party nor any
Affiliate thereof shall be an Eligible Assignee, a Defaulting Lender or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person.

 

18

--------------------------------------------------------------------------------



 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was within the six years prior to the date of
this Agreement sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, written demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person
brought against the Borrower or any Restricted Subsidiary, arising (i) pursuant
to or in connection with any actual or alleged violation of any Environmental
Law by the Borrower or any of its Restricted Subsidiaries; (ii) in connection
with the presence of any Hazardous Material on any real property owned or leased
by the Borrower or any Restricted Subsidiary or any actual or alleged Hazardous
Materials Activity of the Borrower or any of its Restricted Subsidiaries; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
public health or safety, natural resources or the environment caused by the
Borrower or any of its Restricted Subsidiaries.

 

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Approvals, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational or employee safety or health (as it relates to Hazardous
Materials), industrial hygiene, or the protection of the environment, in any
manner applicable to Borrower or any of its Restricted Subsidiaries or any
Material Real Estate Assets.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include any debt securities
that are convertible into or exchangeable for any combination of Equity
Interests and/or Cash, including, without limitation, Convertible Notes.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.  Any former ERISA Affiliate of
Borrower or any of its Restricted Subsidiaries shall continue to be considered
an ERISA Affiliate of Borrower or any such Restricted Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Borrower or such Restricted Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Restricted
Subsidiary could be liable under the Code or ERISA.

 

19

--------------------------------------------------------------------------------



 

“ERISA Event” means any of the following: (i) a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation); (ii) the failure to meet the
minimum funding standard of Section 412 of the Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Code) or
the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of material fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; or
(ix) the imposition of a lien pursuant to Section 430(k) of the Code or ERISA or
a violation of Section 436 of the Code.

 

“EU” means the European Union.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Swap Equivalent Rate” means with respect to any Series of Term Loan
B Term Loans the rate equal to the applicable Eurodollar-swap rate as determined
by the Administrative Agent as of the date of allocation of such Series of Term
Loans based on the maturity profile of such Term Loans.

 

“Euros” and the sign “€” means the single currency of the participating member
states of the EU.

 

“Event of Default” means each of the conditions or events set forth in
Section 9.01.

 

“Excess Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period, minus (without
duplication and without duplication of deductions or additions in any prior or
future period):

 

20

--------------------------------------------------------------------------------



 

(a)                                 repayments, prepayments and other cash
payments made with respect to the principal of any Indebtedness or the principal
component of any Capital Lease Obligations of such Person or any of its
Restricted Subsidiaries during such period (excluding voluntary and mandatory
prepayments of Term Loans, but including all premium, make-whole or penalty
payments paid in cash (to the extent such payments are not expensed during such
period or are not deducted in calculating Consolidated Net Income and such
payments are not otherwise prohibited hereunder) and all repayments with respect
to revolving Indebtedness to the extent accompanied by a corresponding reduction
in commitments); provided that, with respect to any mandatory prepayment of
Indebtedness (other than, for the avoidance of doubt, Term Loans), such
prepayments shall only be deducted pursuant to this clause (a) to the extent not
deducted in the computation of net proceeds in respect of the asset disposition
or condemnation giving rise thereto; minus

 

(b)                                 (i) cash payments made by such Person or any
of its Restricted Subsidiaries during such period in respect of capital
expenditures, acquisitions of intellectual property, acquisitions, Investments
and Restricted Payments (but only to the extent limited to ordinary course
dividends based on historic practice), and (ii) cash payments that such Person
or any of its Restricted Subsidiaries is required to make in respect of capital
expenditures, acquisitions of intellectual property, acquisitions and
Investments within 365 days after the end of such period pursuant to binding
obligations entered into prior to or during such period; provided that amounts
described in this clause (ii) will not reduce Excess Cash Flow in subsequent
periods, and, to the extent not paid, will increase Excess Cash Flow in the
subsequent period; minus

 

(c)                                  cash payments made by such Person or any of
its Restricted Subsidiaries during such period in respect of (i) long-term
liabilities other than Indebtedness or (ii) items for which an accrual or
reserve was established in a prior period, in each case to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income; minus

 

(d)                                 (i) cash payments made by such Person or any
of its Restricted Subsidiaries during such period in respect of Taxes, to the
extent such payments exceed the amount of tax expense deducted in calculating
such Consolidated Net Income, and (ii) cash payments that such Person or any of
its Restricted Subsidiaries will be required to make in respect of Taxes within
180 days after the end of such period; provided that amounts described in this
clause (ii) will not reduce Excess Cash Flow in subsequent periods; minus

 

(e)                                  all cash payments and other cash
expenditures made by such Person or any of its Restricted Subsidiaries during
such period that were not expensed during such period in accordance with GAAP;
minus

 

(f)                                   all non-cash credits included in
calculating such Consolidated Net Income; minus

 

(g)                                  an amount equal to the sum of (i) the
increase in the working capital of such Person during such period, if any, plus
(ii) the increase in long-term accounts receivable of such Person and its
Restricted Subsidiaries, if any;

 

plus (without duplication and without duplication of deductions or additions in
any prior or future period):

 

(a)                                 (a) all non-cash charges, losses and
expenses (including, without limitation, Taxes) of such Person or any of its
Restricted Subsidiaries that were deducted in calculating such Consolidated Net
Income; plus

 

21

--------------------------------------------------------------------------------



 

(b)                                 all cash payments received by such Person or
any of its Restricted Subsidiaries during such period with respect to swap
contracts that were not treated as revenue or net income under GAAP; plus

 

(c)                                  an amount equal to the sum of (i) the
decrease in working capital of such Person during such period, if any, plus
(ii) the decrease in long-term accounts receivable of such Person and its
Restricted Subsidiaries, if any (other than any such increases contemplated by
clauses (i) and (ii) of this clause (c) that are directly attributable to
acquisitions of a Person or business unit by the Borrower and its Restricted
Subsidiaries during such period); plus

 

(d)                                 all amounts referred to in clauses (a) and
(b) above to the extent funded with the proceeds of the issuance or the
incurrence of Indebtedness (other than proceeds of revolving loans), the sale or
issuance of Equity Interests, the proceeds of any Asset Sales outside the
ordinary course of business or other proceeds not included in Consolidated Net
Income.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Rate” means, on any day, with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars,
displayed by ICE Data Services as the “ask price” at approximately 11:00 a.m.,
London time, on such date for such currency.  In the event that such rate does
not appear on any Reuters World Currency Page, the Exchange Rate with respect to
such currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by
Administrative Agent or, in the event no such service is selected, such Exchange
Rate shall instead be calculated on the basis of the arithmetical mean of the
buy and sell spot rates of exchange of Administrative Agent for such currency on
the London market at 11:00 a.m., London time, on such date for the purchase of
Dollars with such currency, for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, Administrative Agent, after consultation with Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranteeguarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 8.12 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranteeguarantee of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or

 

22

--------------------------------------------------------------------------------



 

any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by Borrower under Section 2.22(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.20, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.20(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit and Guaranty Agreement, dated as of
June 26, 2012, by and among Borrower, the Guarantors party thereto, Morgan
Stanley Senior Funding, Inc., as administrative agent and collateral agent, and
the other parties thereto from time to time, as amended, supplemented or
otherwise modified prior to the date hereofClosing Date.

 

“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01 hereto.

 

“Extending Lender” as defined in Section 2.25.

 

“Extension Effective Date” as defined in Section 2.25.

 

“Extension Request Date” as defined in Section 2.25.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Fair Market Value” means the sales price that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Financial Officer of
Borrower or the Restricted Subsidiary with respect to sales prices not in excess
of $25,000,000 or determined in good faith by the Board of Directors of Borrower
or the Restricted Subsidiary with respect to sales prices equal to or in excess
of $25,000,000, as applicable, which determination will be conclusive (unless
otherwise provided in this Agreement).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” as defined in Section 4.22(c).

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

 

23

--------------------------------------------------------------------------------



 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasurer or vice president of finance or controller of such Person.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of Borrower that such financial statements were prepared in
accordance with GAAP and fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year endyear-end adjustments.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
the Sunday closest to December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter Period
then ending to (ii) Consolidated Fixed Charges for such four Fiscal Quarter
Period.

 

“Flood Hazard Property” as defined in Schedule 5.12.means each Material Real
Estate Asset that is located in a community that participates in the National
Flood Insurance Program and is located in a Special Flood Hazard Area (Zone A or
V) identified by the Federal Emergency Management Agency.

 

“Foreign Subsidiary” means (i) any Domestic Subsidiary substantially all of
whose assets consist of stock of Controlled Foreign Corporations, (ii) any
Controlled Foreign Corporation and (iii) any Subsidiary of a Subsidiary
described in clauses (i) or (ii) above.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the Letter of Credit Usage other than Letter of Credit Usage as to which such
Defaulting Lender’s participation obligation has been reallocated to other
non-Defaulting Lenders or cash collateralized in accordance with the terms
hereof.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Approval” means any authorizations, consents, approvals, licenses,
rulings, permits, certifications, exemptions, filings or registrations by or
with a Governmental Authority required by applicable requirements of law to be
obtained or held by Borrower or any of its Restricted Subsidiaries in connection
with its business, the due execution, delivery and performance of the Credit
Documents, the

 

24

--------------------------------------------------------------------------------



 

creation, perfection and enforcement of the Liens contemplated by the Collateral
Documents and the other transactions contemplated hereby.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
central bank or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 8.01.

 

“Guarantor” means each wholly-owned Domestic Subsidiary of Borrower that is a
Restricted Subsidiary (other than an Immaterial Subsidiary or a Foreign
Subsidiary).

 

“Guaranty” means the guaranty of each Guarantor set forth in Article 8.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedging Agreement” means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies, excluding
any Bond Hedge or Warrant.

 

“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means, as of the ClosingAmendment Effective
Date, (i) the audited financial statements of each of Borrower and its
Subsidiaries and Spansion and its Subsidiaries, for the immediately preceding
three Fiscal Years, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Years,
and (ii) the unaudited financial statements of each of Borrower and its
Subsidiaries and Spansion and its Subsidiaries as of the most recent Fiscal
Quarter ended after the date of the most recent applicable audited financial
statements and at least ten days prior to the ClosingAmendment Effective Date,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three, six or nine month period, as
applicable, ending on such date, and, in the case of clauses (i) and (ii),
certified by the Financial Officer of Borrower or Spansion as the case may be,
as fairly presenting, in all material respects, the financial condition of
Borrower and its Subsidiaries or Spansion and its Subsidiaries, as applicable,
as at the dates indicated and the results of their operations and their cash
flows

 

25

--------------------------------------------------------------------------------



 

for the periods indicated, subject, in the case of clause (ii), to changes
resulting from audit and normal year-end adjustments.

 

“ICE LIBOR” as defined in the definition of “Adjusted Eurodollar Rate”.

 

“Immaterial Subsidiary” means each Restricted Subsidiary of Borrower now
existing or hereafter acquired or formed and each successor thereto, (a) which
accounts for not more than (i) 3.0% of the consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries or (ii) 3.0% of the
net book value of the consolidated assets (after intercompany eliminations) of
Borrower and its Subsidiaries, in each case, as of the last day of the most
recently completed Fiscal Quarter as reflected on the financial statements for
such quarter and (b) if the Restricted Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 10% of such consolidated gross revenues and more than 10% of the net book
value of the consolidated assets, each as described in clause (a) above, then
the term “Immaterial Subsidiary” shall not include each such Subsidiary
(starting with the Subsidiary that accounts for the most consolidated gross
revenues or consolidated assets and then in descending order) necessary to
account for at least 90% of the consolidated gross revenues and 90% of the net
book value of the consolidated assets, each as described in clause (a) above.

 

“Implementation Date” as defined in Section 2.08(h)(ii).

 

“Increased Amount Date” as defined in Section 2.23(a).

 

“Incremental Equivalent Debt” as defined in Section 6.01(o).

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables, intercompany payables and other payables incurred in the
ordinary course of such Person’s business, deferred employee compensation
arrangements in the ordinary course of business and earn-out obligations),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit or similar
arrangements, (g) all guarantee obligations of such Person in respect of
obligations of others of the kind referred to in clauses (a) through (f) above,
(h) all obligations of the kind referred to in clauses (a) through (g) above
secured by any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided, that the amount of such Indebtedness shall
be limited to the lesser of such obligation and the value of the property
subject to such Lien if such Person has not assumed or become liable for the
payment of such obligation, and (i) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of Disqualified
Equity Interests of such Person.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), out-of-pocket
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of one primary counsel

 

26

--------------------------------------------------------------------------------



 

(with exceptions for conflicts of interest) and one local counsel in each
relevant jurisdiction) in connection with any investigative, administrative or
judicial proceeding or hearing commenced or threatened by any Person, whether or
not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees or out-of-pocket expenses incurred by Indemnitees in
enforcing this indemnity, whether direct, indirect, special or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, any amendments, waivers or consents with respect to
any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any commitment letter, fee letter or engagement letter
delivered by any Agent or any Lender to Borrower with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Restricted Subsidiaries.

 

“Indemnified Taxes” means (i) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

 

“Indemnitee” as defined in Section 11.03(a).

 

“Infineon Acquisition” means the proposed acquisition of Borrower by Infineon
Technologies AG, a stock corporation (Aktiengesellschaft) organized under the
laws of the Federal Republic of Germany, pursuant to the Infineon Agreement,
including the merger of IFX Merger Sub Inc. with and into Borrower with Borrower
being the surviving corporation.

 

“Infineon Agreement” means that certain Agreement and Plan of Merger, dated as
of June 3, 2019, by and among Borrower, Infineon Technologies AG and IFX Merger
Sub Inc., a wholly owned subsidiary of Infineon Technologies AG.

 

“Insurance Loss Addback” means, with respect to any period, the amount of any
loss incurred during such period for which there is insurance or indemnity
coverage and for which a related insurance or indemnity recovery is not recorded
in accordance with GAAP, but for which such insurance or indemnity recovery is
reasonably expected to be received by a Credit Party in a subsequent period and
within one year of the date of the underlying loss.

 

“Insurance Loss Deduction” means, with respect to any period, the amount of any
Insurance Loss Addback included in determining Consolidated Adjusted EBITDA for
a prior period in the event that either (i) any insurance or indemnity recovery
related to such Insurance Loss Addback is actually and finally denied by the
applicable insurer or indemnifying party during such period, or (ii) one year
has elapsed from the date of the underlying loss without the receipt of an
actual insurance or indemnity recovery.

 

“Intellectual Property” as defined in the Pledge and Security Agreement.

 

“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit J evidencing certain Indebtedness owed among Credit Parties and their
Restricted Subsidiaries.

 

27

--------------------------------------------------------------------------------



 

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period; provided, further, that
if any Interest Payment Date is a day that is not a Business Day, such Interest
Payment Date shall be the immediately preceding Business Day.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or twelve months if agreed to by all
affected Lenders), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clausesclause (c) and (d), of this definition, end on the last Business Day of a
calendar month; and (c) no Interest Period with respect to any portion of any
Class of Term Loans shall extend beyond such Class’s Term Loan Maturity Date;
and (d) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.

 

“Interest Rate Agreement” means any Hedging Agreement entered into for the
purpose of hedging the interest rate exposure associated with Borrower’s and its
Restricted Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Investment” means (i) any purchase or other acquisition by Borrower or any of
its Restricted Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than Borrower or a Guarantor); (ii) any
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business), extension of credit (by way of guaranty or otherwise) or
capital contributions by Borrower or any of its Restricted Subsidiaries to any
other Person (other than Borrower or any Guarantor).

 

“IP Subsidiary” means a Subsidiary of Borrower that (i) is a Guarantor under the
Credit Documents, (ii) other than with respect to the Credit Documents and
intercompany Indebtedness permitted under Section 6.01, has no other
Indebtedness, and (iii) has Organizational Documents which limit the permitted
activities of such IP Subsidiary to the ownership of Intellectual Property and
activities necessary or incidental to the foregoing.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

 

“Issuing Bank” means Morgan Stanleyeach of MUFG, Fifth Third Bank, N.A. and
SunTrust Bank, as Issuing Bank hereunder, together with its permitted successors
and assigns in such capacity; provided that, solely with respect to the Existing
Letters of Credit issued by Silicon Valley Bank, Silicon

 

28

--------------------------------------------------------------------------------



 

ValleyMorgan Stanley Bank, N.A., Morgan Stanley Bank, N.A. shall be deemed to be
an Issuing Bank (and each reference in this Agreement to “Issuing Bank” solely
when made in respect of the Existing Letters of Credit issued by Silicon
ValleyMorgan Stanley Bank, N.A., shall be deemed to refer to Silicon
ValleyMorgan Stanley Bank, N.A.).

 

“Japanese Receivables Subsidiary” means any Subsidiary of Borrower at any time
holding a substantial portion of the accounts receivable owed by Japanese
customers of Borrower and its Subsidiaries.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

 

“Judgment Currency “ as defined in Section 11.28.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Term Loan, any New
Revolving Loan Commitment or any New Revolving Loan.

 

“LCA Election” has the meaning specifiedas defined in Section 1.02(d).

 

“LCA Test Date” has the meaning specifiedas defined in Section 1.02(d).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

 

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedging Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) at the time of entry into such
Hedging Agreement but subsequently, after entering into a Hedging Agreement,
ceases to be an Agent or a Lender (or an Affiliate thereof), as the case may
be).

 

“Letter of Credit” means a standby letter of credit issued or to be issued by an
Issuing Bank pursuant to this Agreement in the form of Exhibit L-2 or in such
other form as may be approved from time to time by such Issuing Bank.  Each
Existing Letter of Credit shall be deemed to be “Letter of Credit” issued on the
Closing Date for all purposes of the Credit Documents.

 

“Letter of Credit Issuer Sublimit” means (i) with respect to each Issuing Bank
as of the Amendment Effective Date, as set forth on Appendix A, and (ii) with
respect to any other Issuing Bank, an amount as shall be agreed to by
Administrative Agent, such Issuing Bank and Borrower.

 

“Letter of Credit Sublimit” means the lesser of (i) $25,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters

 

29

--------------------------------------------------------------------------------



 

of Credit then outstanding and (ii) the aggregate amount of all drawings under
Letters of Credit honored by the Issuing BankBanks and not theretofore
reimbursed by or on behalf of Borrower.

 

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, hypothecation, charge or encumbrance of any kind (including any
conditional sale or other title retention agreement, and any capital lease) and
any other security agreement or preferential arrangement in the nature of
security of any kind or nature whatsoever.

 

“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which by Borrower or any Subsidiary is not expressly conditioned on the
availability of, or on obtaining, third party financing.

 

“Limited Condition Acquisition Provision” has the meaning specifiedas defined in
Section 1.02(d).

 

“Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan, a New Term Loan
and a New Revolving Loan.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, operation, performance or properties of Borrower and its
Restricted Subsidiaries taken as a whole; or (ii) the rights and remedies of,
the Collateral Agent, the Administrative Agent or any other Agent and any Lender
or any Secured Party under any Credit Document, taken as a whole.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Hedging Obligations) of Borrower or any of its Restricted Subsidiaries in an
aggregate outstanding principal amount exceeding $50,000,000.

 

“Material Real Estate Asset” means any domestic fee owned Real Estate Asset
having a fair market value in excess of $10,000,000.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

 

“Mortgage” means a mortgage, deed of trust or other similar instrument
reasonably satisfactory to Collateral Agent.

 

“MUFG” means MUFG Bank, Ltd. (formerly known as The Bank of Tokyo — Mitsubishi
UFJ, Ltd.).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

30

--------------------------------------------------------------------------------



 

“Net Cash Proceeds” means, with respect to the incurrence or issuance of
Indebtedness or Equity Interests, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith.

 

“New Lender” as defined in Section 2.25.

 

“New Revolving Loan Commitments” as defined in Section 2.23(a).

 

“New Revolving Loan Lender” as defined in Section 2.23(a).

 

“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.

 

“New Revolving Loans” as defined in Section 2.23(b).

 

“New Revolving Loan Maturity Date” means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

 

“New Term Loan Commitments” as defined in Section 2.23(a).

 

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

 

“New Term Loan Lender” as defined in Section 2.23(a).

 

“New Term Loan Maturity Date” means the date on which New Term Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

 

“New TermRevolving Loans” as defined in Section 2.23(cb).

 

“Non-Cash Consideration” means (a) any liabilities of Borrower or its
Subsidiaries that are assumed by the transferee of assets and for which Borrower
and its Subsidiaries have been validly released by the applicable creditors in
writing, (b) promissory notes, (c) discounts to pricing for goods or services
and (d) other properties or assets received in consideration for an Asset Sale.

 

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

 

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties or Treasury
Services Providers, under any Credit Document, Secured Hedge Agreement or
Secured Treasury Services Agreement, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the

 

31

--------------------------------------------------------------------------------



 

related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Secured Hedge Agreements, fees,
expenses, indemnification, overdrafts and related liabilities under Secured
Treasury Services Agreements, or otherwise; provided that (i) the “Obligations”
of a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor and (ii) “Obligations” shall exclude obligations arising from any Bond
Hedge or Warrant.

 

“Obligee Guarantor” as defined in Section 8.06.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Debt Securities” means unsecured Indebtedness and Convertible Notes.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any LoanCredit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22(b)).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant Register” as defined in Section 11.06(g)(i).

 

“PATRIOT Act” as defined in Section 3.01means the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

 

32

--------------------------------------------------------------------------------



 

“Permitted Acquisition” means (i) any acquisition approved by the Requisite
Lenders pursuant to Section 11.05 or (ii) any transaction or series of related
transactions for the purpose of or resulting in the acquisition by Borrower or
any of its wholly owned Restricted Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets or Equity Interests of, or
a business line or unit or a division of, any Person; provided,

 

(i)                                     immediately prior to, and after giving
effect thereto, (x) in the case of a Limited Condition Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom on the date the definitive agreements for such Limited Condition
Acquisition are entered into, on the date of closing of such Limited Condition
Acquisition and on the date of the incurrence of any New Revolving Loan
Commitments or New Term Loan Commitments the proceeds of which are to be used to
consummate a Limited Condition Acquisition (in each case, as determined in
accordance with the Limited Condition Acquisition Provision) and (y) in the case
of any other Permitted Acquisition, no Default or Event of Default shall have
occurred and be continuing or would result therefrom as of the date of the
closing of such Permitted Acquisition;

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental Approvals;

 

(iii)                               in the case of the purchase or other
acquisition of Equity Interests, Borrower shall have taken, or caused to be
taken, promptly after the date such Person becomes a Subsidiary of Borrower,
each of the actions set forth in Section 5.09 or Section 5.10, if and as
applicable;

 

(iv)                              Borrower and its Restricted Subsidiaries shall
be in compliance with the financial covenantscovenant set forth in Article 7 on
a pro forma basis after giving effect to such acquisition as of the last day of
the Test Period most recently ended (as determined in accordance with
Section 1.02 and subject to the Limited Condition Acquisition Provision);

 

(v)                                 Borrower shall have delivered to
Administrative Agent (A) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $35,000,000, at
least 3 Business Days prior to such proposed acquisition, (i) a Compliance
Certificate evidencing compliance with the covenantscovenant set forth in
Article 7 as required under clause (iv) above and (ii) a notice of the aggregate
consideration for such acquisition and any other information reasonably required
to demonstrate compliance with the covenantscovenant set forth in Article 7 and
(B) with respect to any transaction or series of related transactions involving
Acquisition Consideration of more than $250,000,000 promptly upon request by
Administrative Agent, (i) a copy of the acquisition agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by Administrative Agent) and (ii) to the extent available, quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve month period immediately prior to such proposed
Permitted Acquisition, including any audited financial statements that are
available;

 

(vi)                              any Person or assets or division as acquired
in accordance herewith shall be engaged in or related to a Permitted Business;
and

 

(vii)                           the Board of Directors of the Person to be
acquired shall have approved the consummation of such acquisition (which
approval shall not have been withdrawn).

 

33

--------------------------------------------------------------------------------



 

“Permitted Business” means any of the businesses in which Borrower and its
Restricted Subsidiaries are engaged on the Closing Date, and any business
reasonably related, incidental, complementary or ancillary thereto.

 

“Permitted License” as defined in Section 4.23(a).

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension thereof; provided
that (i) the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(ii) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders (as determined in good faith by the
Board of Directors of Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (iv) Indebtedness of a Restricted Subsidiary that is not a Borrower or
Guarantor shall not be refinanced by Indebtedness of a Borrower or a Guarantor
and (v) no person is an obligor under such modified, refinanced, refunded,
renewed or extended Indebtedness that was not an obligor under such Indebtedness
prior to such modification, refinancing, refunding, renewal or extension.

 

“Person” means and includes individuals, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Platform” as defined in Section 5.01(m).

 

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement to be executed by Borrower and each Guarantor substantially
in the form of Exhibit I, as it may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the “Prime Lending Rate”, then
the highest of such rates (with each change in the Prime Rate to be effective as
of the date of publication in The Wall Street Journal of a “Prime Lending Rate”
that is different from that published on the preceding domestic Business Day);
provided that in the event The Wall Street Journal shall, for any reason, fail
or cease to publish the “Prime Lending Rate”, the Administrative Agent shall
choose a reasonably comparable index or source to use as the basis for the Prime
Rate.

 

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and any Issuing Bank, such Person’s “Principal Office” as set forth on Appendix
B, or such other office or office of a third

 

34

--------------------------------------------------------------------------------



 

party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower, Administrative Agent and each Lender.

 

“Projections” as defined in Section 4.08.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders and (ii) with respect to all
payments, computations and other matters relating to New Term Loan Commitments
or New Term Loans of a particular Series, the percentage obtained by dividing
(a) the New Term Loan Exposure of that Lender with respect to that Series by
(b) the aggregate New Term Loan Exposure of all Lenders with respect to that
Series.  For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure and the Revolving Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure and the aggregate Revolving
Exposure of all Lenders..

 

“Projections” as defined in Section 4.08.

 

“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Borrower, its Subsidiaries or their securities.

 

“QFC Credit Support” as defined in Section 11.27.

 

“QFC” as defined in Section 11.27(b).

 

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Recipient” means, as applicable, (i) Administrative Agent, (ii) any Lender and
(iii) any Issuing Bank.

 

“Refinancing” as defined in the preamble hereto.

 

“Refunded Swing Line Loans” as defined in Section 2.03(b)(iv).

 

“Register” as defined in Section 2.07(a).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Reimbursement Date” as defined in Section 2.04(d).

 

35

--------------------------------------------------------------------------------



 

“Related Assets” means, with respect to any receivables, any assets related
thereto, including all collateral securing such receivables, all contracts and
contract rights, purchase orders, leases, security interests, financing
statements or other documentation in respect of such receivables, and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of any such receivable, all causes of actions and rights of demand or
to sue on such receivable, any other assets which are customarily transferred,
or in respect of which security interests are customarily granted in connection
with transactions involving receivables, interest in goods or inventory
represented by the receivables and all goods or inventory returned by or
reclaimed, repossessed or recovered from, the account debtor and any collections
or proceeds of the foregoing.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Requisite 2016 Incremental Term Lenders” means one or more 2016 Incremental
Term Loan Lenders having or holding 2016 Incremental Term Loan Exposure
representing more than 50% of the aggregate 2016 Incremental Term Loan Exposure
of all 2016 Incremental Term Loan Lenders.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

 

“Requisite Term Lenders” means one or more Lenders having or holding Term Loan
Exposure representing more than 50% of the aggregate Term Loan Exposure of all
Lenders.

 

“Reset Date” as defined in Section 1.05(a).

 

“Restricted Party” means a Person that is (i) listed on, or owned or controlled
by a Person listed on, a Sanctions List; (ii) located in or organized under the
laws of a country or territory that is the subject of country- or territory-wide
Sanctions, or a Person who is owned or controlled by, or acting on behalf of
such a Person; or (iii) otherwise a subject of Sanctions.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower or any of
its Restricted Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding Equity Interests of Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding; (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness and
(v) any payments in respect of the repurchase, redemption, conversion,
defeasance or other retirement for value of any Convertible Notes that
constitute Subordinated Indebtedness.  Notwithstanding the foregoing, and for
the avoidance of doubt, (1) the conversion of, or payment for (including,
without limitation, payments of principal and payments upon

 

36

--------------------------------------------------------------------------------



 

redemption or repurchase), or paying any interest with respect to, any
Convertible Notes shall not constitute a Restricted Payment and (2) any payment
with respect to, or early unwind or settlement of, any Bond Hedge or Warrant
shall not constitute a Restricted Payment.

 

“Restricted Subsidiary” means at any time any Subsidiary of Borrower other than
an Unrestricted Subsidiary.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, in the applicable Assignment Agreement or in
a Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Revolving Commitments as of the Closing Date was $450,000,000 and the aggregate
amount of the Revolving Commitments as of the Amendment No. 2 Effective Date is
$540,000,000700,000,000.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means (x) the earliest to occur of
(i) March 12January 31, 20202021 (as such date may be extended for all or a
portion of the Revolving Commitments pursuant to Section 2.25), (ii) the date
the Revolving Commitments are permanently reduced to zero pursuant to
Section 2.13(b), and (iii) the date of the termination of the Revolving
Commitments pursuant to Section 9.01 or (y) the New Revolving Loan Maturity
Date, as applicable.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of any Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans.

 

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.02(a) and/or a New Revolving Loan.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Financial Services, LLC.

 

“Sanctioned Country” means any country or region subject to a comprehensive
sanctions program administered and regulated by OFAC.  For the avoidance of
doubt, as of the Closing Date, Sanctioned Countries are the Crimea region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria.

 

“Sanctions” means any trade, economic or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced by a
Sanctions Authority.

 

37

--------------------------------------------------------------------------------



 

“Sanctions Authority” means:

 

(a)                                 the Security Council of the United Nations;

 

(b)                                 the United States of America;

 

(c)                                  the European Union;

 

(d)                                 the UKU.K.; and

 

(e)                                  the governments and official institutions
or agencies of any of paragraphs (a) to (d) above, including OFAC, the U.S.
Department of State, and Her Majesty’s Treasury.

 

“Sanctions List” means the Specially Designated Nationals and Blocked Persons
List, the Foreign Sanctions Evaders List and the Sectoral Sanctions
Identification List maintained by OFAC, the Consolidated List of Financial
Sanctions Targets and the Investment Ban List maintained by Her Majesty’s
Treasury, or any similar list maintained by, or public announcement of a
Sanctions designation made by, a Sanctions Authority, each as amended,
supplemented or substituted from time to time.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Hedge Agreement” means a Hedging Agreement among one or more Credit
Parties and a Lender Counterparty.

 

“Secured Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total
Secured Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on or most recently prior to such date.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Secured Treasury Services Agreement” means a Treasury Services Agreement among
one or more Credit Parties and a Treasury Services Provider.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness for borrowed money, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing; provided that
“Securities” shall not include any earn-out agreement or obligation or any
employee bonus or other incentive compensation plan or agreement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Supplement” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Series” means a series of Loans.

 

38

--------------------------------------------------------------------------------



 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

 

“Solvency Certificate” means a Solvency Certificate of a Financial Officer of
Borrower substantially in the form of Exhibit G-2.

 

“Solvent” means, with respect to the Credit Parties, taken as a whole, that as
of the date of determination, (i) the sum of debt (including contingent
liabilities) of the Credit Parties, taken as a whole, does not exceed the
present fair saleable value of the present assets of the Credit Parties, taken
as a whole, (ii) the capital of the Credit Parties, taken as a whole, is not
unreasonably small in relation to the business of the Credit Parties, taken as a
whole, as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date, as contemplated as of the
Closing Date, and (iii) the Credit Parties have not incurred and do not intend
to incur, or do not believe (nor should it reasonably believe) that they will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise).  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Spansion” means Spansion, Inc., a Delaware corporation.

 

“Spansion Capped Call Agreements” means the letter agreements in respect of call
option transactions, dated August 20, 2012, entered into by Spansion and
Spansion LLC with the counterparties thereto in connection with the issuance of
the Spansion Notes.

 

“Spansion International IP” means Spansion International IP, Inc., a company
formed under the laws of the Cayman Islands.

 

“Spansion IP Transfer” means the conveyance, sale, transfer or other disposition
of intellectual property or intellectual property rights (and any related
rights) by Spansion International IP to Borrower or any other Credit Party in
connection with and pursuant to the terms of the Infineon Agreement.

 

“Spansion Merger” means the merger of Spansion Merger Sub with and into
Spansion, with Spansion becoming a wholly-owned Domestic Subsidiary of the
Borrower and a Guarantor.

 

“Spansion Merger Agreement” means the Agreement and Plan of Merger and
Reorganization, dated December 1, 2014, among the Borrower, Spansion Merger Sub
and the Spansion.

 

“Spansion Merger Closing Date” means the closing date of the Spansion Merger.

 

“Spansion Merger Sub” means Mustang Acquisition Corporation, a Delaware
corporation and wholly-owned Subsidiary of the Borrower.

 

“Spansion Notes” means the 2.00% Exchangeable Senior Notes due 2020 issued by
Spansion LLC.

 

“Specified Assets” has the meaning set forth in Schedule 1.01 to the Disclosure
Letter.

 

39

--------------------------------------------------------------------------------



 

“Specified Loan Party” means any Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act.

 

“Specified Representations” means the representations and warranties made by the
Credit Parties set forth in Sections 4.01(i), 4.01(ii), 4.03, 4.04(i)(1),
4.04(i)(2), 4.04(iv), 4.06, 4.15(d), 4.19, 4.22, 4.23 and 4.24 of this Agreement
and Section 3.4 of the Pledge and Security Agreement.

 

“Subject Transaction” as defined in Section 1.02(b).

 

“Subordinated Indebtedness” means any unsecured Indebtedness of any Credit Party
permitted under Section 6.01 that is by its terms subordinated in right of
payment to the Obligations of such Credit Party on terms reasonably satisfactory
to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Supported QFC” as defined in Section 11.27.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

 

“Swing Line Lender” means Morgan Stanley,MUFG in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

 

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.03.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $25,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

 

“Syndication Agents” as defined in the preamble hereto.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

40

--------------------------------------------------------------------------------



 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Term Loan” means each New Term Loan of any Series.

 

“Term Loan A Term Loan” means each New Term Loan of any Series that requires
amortization in an amount greater than 1% per annum.

 

“Term Loan B Term Loan” means each New Term Loan of any Series that requires
amortization in an amount equal to or less than 1% per annum in any year (other
than the final year prior to the applicable Term Loan Maturity Date).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a New Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment, if
any, is set forth in the applicable Assignment Agreement or in the applicable
Joinder Agreement, subject to any adjustment or reduction pursuant to the terms
and conditions hereof or in the applicable Joinder Agreement.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Term Loan Maturity Date” means the earlier of (i) the applicable New Term Loan
Maturity Date and (ii) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

 

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Test Period” in effect at any time means the period of four consecutive Fiscal
Quarters of Borrower ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each Fiscal Quarter or
Fiscal Year were required to be delivered pursuant to Section 5.01(a) or
5.01(b).

 

“Title Policy” as defined in Schedule 5.12means an ALTA mortgagee title
insurance policy or unconditional commitment therefor issued by one or more
title companies reasonably satisfactory to Collateral Agent.

 

“Total Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four Fiscal
Quarter period ending on or most recently prior to such date.

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing BankBanks for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans, and (iii) the Letter of
Credit Usage.

 

41

--------------------------------------------------------------------------------



 

“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Restricted Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.

 

“Treasury Services Agreement” means any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

 

“Treasury Services Provider” means each Lender, each Agent and each of their
respective Affiliates counterparty to a Treasury Services Agreement (including
any Person who is an Agent or a Lender (and any Affiliate thereof) at the time
of entry into such Treasury Services Agreement but subsequently, after entering
into a Treasury Services Agreement, ceases to be an Agent or a Lender (or an
Affiliate thereof), as the case may be).

 

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Union Bank” means MUFG Union Bank, N.A.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower that at the time of
determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.13, and Deca
Technologies, Inc., a Cayman Islands corporation, and its Subsidiaries (unless
designated as a Restricted Subsidiary in accordance with Section 5.13).

 

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agent or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” as defined in Section 11.27.

 

“U.S. Tax Certificate” as defined in Section 2.20(f)(ii)(B)(3).

 

“Warrant” means (i) a call option or similar derivative instrument in respect of
Borrower’s common stock sold by Borrower substantially concurrently with any
purchase by the Borrower of a related Bond Hedge and having an initial strike or
exercise price (howsoever defined) greater than the strike or exercise price
(howsoever defined) of such Bond Hedge and (ii) a call option or similar
derivative instrument sold by Spansion in connection with its purchase of the
Spansion Capped Call Agreements.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the

 

42

--------------------------------------------------------------------------------



 

nearest one-twelfth) that will elapse between such date and the making of such
payment by (ii) the then outstanding principal amount of such Indebtedness.

 

“Weighted Average Yield” means with respect to any Loan or any other loan or
other Indebtedness, on any date of determination, the weighted average yield to
maturity (based on the lesser of a four-year average life to maturity or the
remaining life to maturity), in each case, to be determined by the
Administrative Agent consistent with generally accepted financial practice,
after giving effect to interest rates and bases, margins, upfront or similar
fees or original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof as of the date of such determination.

 

“Withholding Agent” means any Credit Party and Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.                         Accounting Terms; Certain Pro Forma
Adjustments.

 

(a)                                 Accounting Terms.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if Borrower notifies the Administrative Agent that Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereofClosing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies Borrower that the Requisite Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. All terms of an accounting or financial nature (including, without
limitation, the definitions of Capital Lease, Consolidated Interest Expense,
Consolidated Total Debt, Consolidated Total Secured Debt and Indebtedness) shall
be construed without giving effect to any changes to the current GAAP accounting
model for leases of the type described in the FASB and IASB joint exposure draft
published on August 17, 2010 entitled “Leases (Topic 840)” or otherwise arising
out of the FASB project on lease accounting described in such exposure draft. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(a) any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of Borrower or any Restricted Subsidiary at “fair value”, as
defined therein or (b) the Accounting Standards Codification “ASC” 470 20 65-1,
or any successor thereto, requiring for the debt component of convertible debt
securities to be accounted separately from the equity component.

 

(b)                                 Certain Pro Forma Adjustments.  With respect
to any period during which the Spansion Merger, aa Permitted Acquisition or an
Asset Sale has occurred or a Subsidiary is designated as a Restricted Subsidiary
or Unrestricted Subsidiary (each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenantscovenant set forth in
Article 7 and any calculation of the Total Leverage Ratio, the Secured Leverage
Ratio or the Fixed Charge Coverage Ratio and, if applicable, for purposes of
determining the Applicable Commitment Fee Percentage, Consolidated

 

43

--------------------------------------------------------------------------------



 

Adjusted EBITDA, Consolidated Total Debt, Consolidated Total Secured Debt and
Consolidated Interest Expense shall be calculated with respect to such period on
a pro forma basis (including (i) pro forma adjustments arising out of events
which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with GAAP and Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission and (ii) operating expense reductions and
other operating improvements or synergies (including, without limitation, cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges) reasonably expected to result from such Subject
Transactions taken or expected to be taken, provided that (A) such operating
expense reductions, operating improvements or synergies are reasonably
identifiable and factually supportable and expected to have a continuing impact,
and (B) such actions have been taken or are to be taken within 12 months after
the date of closing of the Subject Transaction, which pro forma adjustments
shall be certified by a Financial Officer of Borrower) using the historical
audited financial statements of any business so acquired or to be acquired, sold
or to be sold or designated or to be designated and the consolidated financial
statements of Borrower and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period); provided that (x) no amounts shall be added pursuant to
these clauses (i) or (ii) to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated Adjusted EBITDA for such period
and (y) any increase to Consolidated Adjusted EBITDA as a result of costs
savings and synergies shall be subject to the limitations set forth in the
definition of Consolidated Adjusted EBITDA.

 

(c)                                  In connection with any action being taken
in connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement which requires that no Default
or Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as (x) no Default or Event of Default, as
applicable, exists on the LCA Test Date after giving pro forma effect to such
Limited Condition Acquisition and the actions to be taken in connection
therewith (including any Incurrence of Indebtedness and the use of proceeds
thereof) as if such Limited Condition Acquisition and other actions had occurred
on such date and (y) on the closing date of such Limited Condition Acquisition
and on the date of the incurrence of any New Revolving Loan Commitments or New
Term Loan Commitments the proceeds of which are to be used to consummate a
Limited Condition Acquisition, no Event of Default under Section 9.01(a), (f) or
(g) shall have occurred and be continuing.  For the avoidance of doubt, if the
Borrower has exercised its option under the first sentence of this clause (c),
and any Default or Event of Default (other than any Event of Default under
Section 9.01(a), (f) or (g)) occurs following the date the definitive agreements
for the applicable Limited Condition Acquisition were entered into and prior to
the consummation of such Limited Condition Acquisition, any such Default or
Event of Default shall be deemed to not have occurred or be continuing solely
for purposes of determining whether any action being taken in connection with
such Limited Condition Acquisition is permitted hereunder.

 

(d)                                 In connection with any action being taken
solely in connection with a Limited Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Secured
Leverage Ratio, the Total Leverage Ratio or the Fixed Charge Coverage Ratio; or

 

44

--------------------------------------------------------------------------------



 

(ii)                                  testing availability under baskets set
forth in this Agreement (including baskets measured as a percentage of
Consolidated Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition (including,
for the avoidance of doubt, both (x) Consolidated Adjusted EBITDA of or
attributable to the target companies or assets associated with any such Limited
Condition Acquisition and (y) Indebtedness for borrowed money Borrower expects
to incur to finance the Limited Condition Acquisition (if any)) and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCA Test Date for which consolidated financial statements of the
Borrower are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated Total Assets of the Borrower or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken.  If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to the incurrence of Indebtedness or
Liens, or the making of Restricted Payments, mergers, the conveyance, lease or
other transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and any associated Lien and the use of proceeds thereof) have been
consummated; provided that the calculation of Consolidated Net Income (and any
defined term a component of which is Consolidated Net Income) shall not include
the Consolidated Net Income of the Person or assets to be acquired in any
Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition until
such time as such Limited Condition Acquisition is actually consummated (clause
(c) above and this clause (d), collectively, the “Limited Condition Acquisition
Provision”).

 

Section 1.03.                         Interpretation, Etc.  Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference.  References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided.  The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  The terms lease and license shall
include sub-lease and sub-license, as applicable.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from

 

45

--------------------------------------------------------------------------------



 

time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.04.                         Divisions.  For all purposes under the
Credit Documents, in connection with any division or plan of division under the
Delaware Limited Liability Company Act (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Equity Interests at such time.

 

Section 1.05.                         Exchange Rates; Currency Equivalents.

 

(a)                                 Not later than 1:00 p.m., New York City
time, on each Calculation Date, Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to Euros and (ii) give
notice thereof to the applicable Issuing Bank and Borrower.  The Exchange Rates
so determined shall become effective in the case of each subsequent Calculation
Date, on the first Business Day immediately following such Calculation Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date and
shall for all purposes of this Agreement (other than any provision expressly
requiring the use of a current exchange rate) be the Exchange Rates employed in
converting any amounts between Dollars and Euros.

 

(b)                                 Solely for purposes of Article 2 and related
definitional provisions to the extent used therein, the applicable amount of any
currency (other than Dollars) for purposes of the Credit Documents shall be an
amount equal to the Equivalent Amount as determined by Administrative Agent and
notified to the applicable Issuing Bank and Borrower in accordance with
Section 1.05(a).  Amounts denominated in Euros will be converted to Dollars for
the purposes of calculating the Total Leverage Ratio at the Exchange Rate as of
the date of calculation.

 

ARTICLE 2

 

LOANS AND LETTERS OF CREDIT

 

Section 2.01.                         Term Loans.  Each Lender party to a
Joinder Agreement shall make a Term Loan in an amount, and subject to the terms
and conditions, set forth in the applicable Joinder Agreement[Reserved].

 

Section 2.02.                         Revolving Loans.

 

(a)                                 Revolving Commitments.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Revolving Loans to Borrower in an aggregate amount up
to but not exceeding such Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loans in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect.  Amounts borrowed pursuant to this

 

46

--------------------------------------------------------------------------------



 

Section 2.02(a) may be repaid and reborrowed during the Revolving Commitment
Period.  Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

(b)                                 Borrowing Mechanics for Revolving Loans.

 

(i)                                     Except pursuant to 2.04(d), Revolving
Loans that are Base Rate Loans shall be made in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount, and
Revolving Loans that are Eurodollar Rate Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount.

 

(ii)                                  Subject to Section 2.24, whenever Borrower
desires that Lenders make Revolving Loans, Borrower shall deliver to
Administrative Agent a fully executed and delivered Funding Notice no later than
1:00 p.m. (New York City time) at least three Business Days in advance of the
proposed Credit Date in the case of a Eurodollar Rate Loan, and at least one
Business Day in advance of the proposed Credit Date in the case of a Revolving
Loan that is a Base Rate Loan.  Except as otherwise provided herein, a Funding
Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable
on and after the related Interest Rate Determination Date, and Borrower shall be
bound to make a borrowing in accordance therewith.  Notwithstanding the
foregoing, the Administrative Agent may agree to shorter time periods with
respect to the Funding Notice to be delivered on the ClosingAmendment Effective
Date.

 

(iii)                               Notice of receipt of each Funding Notice in
respect of Revolving Loans, together with the amount of each Lender’s Pro Rata
Share thereof, if any, together with the applicable interest rate, shall be
provided by Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided Administrative Agent shall have received
such Funding Notice by 1:00 p.m. (New York City time)) not later than 3:00
p.m. (New York City time) on the same day as Administrative Agent’s receipt of
such Funding Notice from Borrower.

 

(iv)                              Each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 2:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in Dollars, at the Principal Office of Administrative Agent.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Revolving Loans
available to Borrower on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Revolving Loans received
by Administrative Agent from Lenders to be credited to the account of Borrower
at the Principal Office designated by Administrative Agent or such other account
as may be designated in writing to Administrative Agent by Borrower.

 

Section 2.03.                         Swing Line Loans.

 

(a)                                 Swing Line Loans Commitments.  During the
Revolving Commitment Period, subject to the terms and conditions hereof, Swing
Line Lender may, from time to time in its discretion, agree to make Swing Line
Loans to Borrower in the aggregate amount up to but not exceeding the Swing Line
Sublimit; provided, that after giving effect to the making of any Swing Line
Loan, in no event shall the Total Utilization of Revolving Commitments of any
Swing Line Lender exceed the Revolving Commitments of such Swing Line Lender
then in effect.  Amounts borrowed pursuant to this Section

 

47

--------------------------------------------------------------------------------



 

2.03(a) may be repaid and reborrowed during the Revolving Commitment Period. 
Swing Line Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

(b)                                 Borrowing Mechanics for Swing Line Loans.

 

(i)                                     Swing Line Loans shall be made in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount.

 

(ii)                                  Subject to Section 2.24, whenever Borrower
desires that Swing Line Lender make a Swing Line Loan, Borrower shall deliver to
Administrative Agent a Funding Notice no later than 1:00 p.m. (New York City
time) on the proposed Credit Date.

 

(iii)                               Swing Line Lender shall make the amount of
its Swing Line Loan available to Administrative Agent not later than 3:00
p.m.(New York City time) on the applicable Credit Date by wire transfer of same
day funds in Dollars, at Administrative Agent’s Principal Office.  Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Swing
Line Loans available to Borrower on the applicable Credit Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Swing Line
Loans received by Administrative Agent from Swing Line Lender to be credited to
the account of Borrower at Administrative Agent’s Principal Office, or to such
other account as may be designated in writing to Administrative Agent by
Borrower.

 

(iv)                              With respect to any Swing Line Loans which
have not been voluntarily prepaid by Borrower pursuant to Section 2.13, Swing
Line Lender may at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to Borrower), no later than 1:00 p.m. (New
York City time) at least one Business Day in advance of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by Borrower)
requesting that each Lender holding a Revolving Commitment make Revolving Loans
that are Base Rate Loans to Borrower on such Credit Date in an amount equal to
the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which Swing Line Lender requests
Lenders to prepay.  Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than Swing Line Lender shall be immediately delivered by Administrative
Agent to Swing Line Lender (and not to Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by Swing Line Lender to Borrower, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
to Borrower and shall be due under the Revolving Loan Note issued by Borrower to
Swing Line Lender.  Borrower hereby authorizes Administrative Agent and Swing
Line Lender to charge Borrower’s accounts with Administrative Agent and Swing
Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Revolving Loans made by Lenders, including the
Revolving Loans deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans.  If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Borrower from Swing Line Lender in bankruptcy, by

 

48

--------------------------------------------------------------------------------



 

assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by Section 2.17.

 

(v)                                 If for any reason Revolving Loans are not
made pursuant to Section 2.03(b)(iv) in an amount sufficient to repay any
amounts owed to Swing Line Lender in respect of any outstanding Swing Line Loans
on or before the third Business Day after demand for payment thereof by Swing
Line Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its Pro Rata Share of the applicable unpaid
amount together with accrued interest thereon.  Upon one Business Day’s notice
from Swing Line Lender, each Lender holding a Revolving Commitment shall deliver
to Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of Swing Line
Lender.  In the event any Lender holding a Revolving Commitment fails to make
available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.

 

(vi)                              Notwithstanding anything contained herein to
the contrary, (1) each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to the second
preceding paragraph and each Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set off, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, any Credit
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; (C) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of any Credit Party; (D) any breach of this Agreement or any other
Credit Document by any party thereto; or (E) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing; provided
that such obligations of each Lender are subject to the condition that Swing
Line Lender had not received prior notice from Borrower or the Requisite Lenders
that any of the conditions under Section 3.02 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were not satisfied
at the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made;
and (2) Swing Line Lender shall not be obligated to make any Swing Line Loans
(A) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default, (B) it does not in good faith
believe that all conditions under Section 3.02 to the making of such Swing Line
Loan have been satisfied or waived by the Requisite Lenders or (C) at a time
when any Lender is a Defaulting Lender unless Swing Line Lender has entered into
arrangements satisfactory to it and Borrower to eliminate Swing Line Lender’s
risk with respect to the Defaulting Lender’s participation in such Swing
LingLine Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

 

(c)                                  Resignation and Removal of Swing Line
Lender.  Swing Line Lender may resign as Swing Line Lender upon 30 days prior
written notice to Administrative Agent, Lenders and Borrower.  Swing Line Lender
may be replaced at any time by written agreement among Borrower, Administrative
Agent and the successor Swing Line Lender.  Administrative Agent shall notify
the Lenders of any such replacement of Swing Line Lender.  At the time any such
replacement or resignation shall become effective, (i) Borrower shall prepay any
outstanding Swing Line Loans made by the resigning or removed Swing Line Lender,
(ii) upon such prepayment, the resigning or removed Swing Line Lender shall

 

49

--------------------------------------------------------------------------------



 

surrender any Swing Line Note held by it to Borrower for cancellation, and
(iii) Borrower shall issue, if so requested by the successor Swing Line Loan
Lender, a new Swing Line Note to the successor Swing Line Lender, in the
principal amount of the Swing Line Loan Sublimit then in effect and with other
appropriate insertions. From and after the effective date of any such
replacement or resignation, (x) any successor Swing Line Lender shall have all
the rights and obligations of a Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term “Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require.

 

Section 2.04.                         Issuance of Letters of Credit and Purchase
of Participations Therein.

 

(a)                                 Letters of Credit.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Issuing Bank
agrees to issue Letters of Credit (or amend, renew or extend an outstanding
Letter of Credit) for the account of Borrower in the aggregate amount up to but
not exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Euros or Dollars; (ii) the stated amount of each Letter
of Credit shall not be less than $250,000100,000 (or an equivalent amount in
Euros) or such lesser amount as is acceptable to such Issuing Bank; (iii) after
giving effect to such issuance, in no event shall (1) the Total Utilization of
Revolving Commitments of any Issuing Bank exceed the Revolving Commitments of
such Issuing Bank then in effect or (2) the Letter of Credit Usage with respect
to the Letters of Credit issued by any Issuing Bank exceed the Letter of Credit
Issuer Sublimit of such Issuing Bank then in effect, in each case, without such
Issuing Bank’s consent; (iv) after giving effect to such issuance, in no event
shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then in
effect and (v) in no event shall any standby Letter of Credit have an expiration
date later than the earlier of (1) five days prior to the Revolving Commitment
Termination Date and (2) the date which is one year from the date of issuance of
such standby Letter of Credit.  Subject to the foregoing, any Issuing Bank may
agree that a standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one year each, unless such Issuing Bank
elects not to extend for any such additional period; provided, no Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank must elect to allow such extension; provided, further, if any Lender is a
Defaulting Lender, no Issuing Bank shall not be required to issue any Letter of
Credit unless such Issuing Bank has entered into arrangements satisfactory to it
and Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit of the Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage.  Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided that with respect to any Letter of Credit that by
its terms or the terms of any Issuance Notice and Application related thereto
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by any reason of the
operation of Rule 3.14 of the International Standby Practices, as currently in
effect, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

(b)                                 Notice of Issuance.  Subject to
Section 2.24, whenever Borrower desires the issuance of a Letter of Credit, it
shall deliver to Administrative Agent an Issuance Notice and Application no
later than 1:00 p.m. (New York City time) at least five Business Days in advance
of the proposed date of issuance.  Such Application shall be accompanied by
documentary and other evidence of the proposed beneficiary’s identity as may
reasonably be requested by the applicable Issuing Bank to enable such Issuing
Bank to verify the beneficiary’s identity or to comply with any applicable laws
or regulations, including, without limitation, the PATRIOT Act.  Upon
satisfaction or waiver of the conditions set forth in Section 3.02, the

 

50

--------------------------------------------------------------------------------



 

applicable Issuing Bank shall issue the requested Letter of Credit only in
accordance with such Issuing Bank’s standard operating procedures.  Upon the
issuance of any Letter of Credit or amendment or modification to a Letter of
Credit, the applicable Issuing Bank shall promptly notify Administrative Agent,
and Administrative Agent shall promptly notify each Lender with a Revolving
Commitment of such issuance, which notice shall be accompanied by a copy of such
Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.04(e).

 

(c)                                  Responsibility of Issuing BankBanks With
Respect to Requests for Drawings and Payments.  In determining whether to honor
any drawing under any Letter of Credit by the beneficiary thereof, each Issuing
Bank shall be responsible only to accept the documents delivered under such
Letter of Credit which appear on their face to be in accordance with the terms
and conditions of such Letter of Credit without responsibility for further
investigation, regardless of any notice or information to the contrary.  As
between Borrower and each Issuing Bank, Borrower assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit.  In furtherance
and not in limitation of the foregoing, no Issuing Bank shall not bebe
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of Issuing Bank’s rights or powers hereunder.  Without limiting the foregoing
and in furtherance thereof, any action taken or omitted by any Issuing Bank
under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of such Issuing Bank to Borrower. 
Notwithstanding anything to the contrary contained in this Section 2.04(c),
Borrower shall retain any and all rights it may have against any Issuing Bank
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Bank as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

(d)                                 Reimbursement by Borrower of Amounts Drawn
or Paid Under Letters of Credit.  In the event an Issuing Bank has determined to
honor a drawing under a Letter of Credit, it shall immediately notify Borrower
and Administrative Agent, and Borrower shall reimburse such Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars or Euros, as
applicable, and in same day funds equal to the amount of such honored drawing;
provided, anything contained herein to the contrary notwithstanding, (i) unless
Borrower shall have notified Administrative Agent and the applicable Issuing
Bank prior to 1:00 p.m. (New York City time) on the date such drawing is honored
that Borrower intends to reimburse such Issuing Bank for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, Borrower
shall be deemed to have given a timely Funding Notice to Administrative Agent
requesting Lenders with Revolving Commitments to make Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars, equal to the
amount (or the

 

51

--------------------------------------------------------------------------------



 

Equivalent Amount in the case of a drawing of Euros) of such honored drawing,
and (ii) subject to satisfaction or waiver of the conditions specified in
Section 3.02, Lenders with Revolving Commitments shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse the applicable Issuing Bank for the amount of
such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse such Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. 
Nothing in this Section 2.04(d) shall be deemed to relieve any Lender with a
Revolving Commitment from its obligation to make Revolving Loans on the terms
and conditions set forth herein, and Borrower shall retain any and all rights it
may have against any such Lender resulting from the failure of such Lender to
make such Revolving Loans under this Section 2.04(d).  If Borrower’s
reimbursement of, or obligation to reimburse, any amounts in Euros would subject
Administrative Agent, any Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, Borrower shall, at its option,
either (x) pay the amount of any such tax requested by Administrative Agent,
such Issuing Bank or such Lender or (y) reimburse each LC Disbursement made in
Euros in Dollars, in an amount equal to the Equivalent Amount, calculated using
the applicable exchange rates, on the date such LC Disbursement is made, of such
LC Disbursement.

 

(e)                                  Lenders’ Purchase of Participations in
Letters of Credit.  Immediately upon the issuance of each Letter of Credit, each
Lender having a Revolving Commitment shall be deemed to have purchased, and
hereby agrees to irrevocably purchase, from the applicable Issuing Bank a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder.  In the event that Borrower shall fail for any reason to
reimburse any Issuing Bank as provided in Section 2.04(d), such Issuing Bank
shall promptly notify each Lender with a Revolving Commitment of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments.  Each Lender with a Revolving Commitment shall make available to
Administrative Agent, for the account of the applicable Issuing Bank, an amount
equal to its respective participation, in Dollars and in same day funds, no
later than 12:00 p.m. (New York City time) on the first business day (under the
laws of the jurisdiction in which the Principal Office of Administrative Agent
is located) after the date notified by such Issuing Bank.  In the event that any
Lender with a Revolving Commitment fails to make available to Administrative
Agent on such business day the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.04(e), the applicable Issuing
Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by such Issuing Bank for the correction of errors among banks and
thereafter at the Base Rate.  Nothing in this Section 2.04(e) shall be deemed to
prejudice the right of any Lender with a Revolving Commitment to recover from
any Issuing Bank any amounts made available by such Lender to such Issuing Bank
pursuant to this Section 2.04 in the event that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct (as determined by a final, non-appealable
judgment of a court of competent jurisdiction) on the part of such Issuing
Bank.  In the event any Issuing Bank shall have been reimbursed by other Lenders
pursuant to this Section 2.04(e) for all or any portion of any drawing honored
by such Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.04(e) with respect to such honored drawing such Lender’s Pro Rata
Share of all payments subsequently received by such Issuing Bank from Borrower
in reimbursement of such honored drawing when such payments are received.  Any
such distribution shall

 

52

--------------------------------------------------------------------------------



 

be made to a Lender at its primary address set forth below its name on Appendix
B or at such other address as such Lender may request.

 

(f)                                   Obligations Absolute.  The obligation of
Borrower to reimburse the Issuing BankBanks for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by Lenders
pursuant to Section 2.04(d) and the obligations of Lenders under
Section 2.04(e) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms hereof under all circumstances including
any of the following circumstances: (i) any lack of validity or enforceability
of any Letter of Credit; (ii) the existence of any claim, set off, defense or
other right which Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Bank, Lender or any other Person
or, in the case of a Lender, against Borrower, whether in connection herewith,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrower or one of its Restricted Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by any Issuing
Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Restricted Subsidiaries; (vi) any breach hereof or any other Credit Document by
any party thereto; (vii) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing; or (viii) the fact that an Event of
Default or a Default shall have occurred and be continuing.

 

(g)                                  Indemnification.  Without duplication of
any obligation of Borrower under Section 11.02 or 11.03, in addition to amounts
payable as provided herein, Borrower hereby agrees to protect, indemnify, pay
and save harmless each Issuing Bank from and against any and all claims,
demands, liabilities, damages and losses, and all reasonable and documented
costs, charges and out-of-pocket expenses (including reasonable fees,
out-of-pocket expenses and disbursements of one primary counsel (with exceptions
for conflicts of interest) and one local counsel in each relevant jurisdiction),
which such Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by such Issuing Bank,
other than as a result of (1) the gross negligence or willful misconduct of such
Issuing Bank as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (2) the wrongful dishonor by such Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of such Issuing Bank to honor a drawing under any such Letter
of Credit as a result of any Governmental Act.

 

(h)                                 Resignation and Removal of Issuing
BankBanks.  An Issuing Bank may resign as Issuing Bank upon 60 days prior
written notice to Administrative Agent, Lenders and Borrower.  An Issuing Bank
may be replaced at any time by written agreement among Borrower, Administrative
Agent, the replaced Issuing Bank (provided that no consent will be required if
the replaced Issuing Bank has no Letters of Credit or Reimbursement
Obligationsreimbursement obligations with respect thereto outstanding) and the
successor Issuing Bank.  Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank.  From and after the effective date of any
such replacement or resignation, (i) any successor Issuing Bank shall have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

 

53

--------------------------------------------------------------------------------



 

(i)                                     Cash Collateral.  If any Event of
Default shall occur and be continuing, on the Business Day that Borrower
receives notice from Administrative Agent or the Requisite Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with Letter of Credit Usage
representing greater than 50% of the total Letter of Credit Usage) demanding the
deposit of cash collateral pursuant to this paragraph, Borrower shall deposit in
an account with Administrative Agent, in the name of Administrative Agent and
for the benefit of the Lenders, an amount in cash equal to 103% of Letter of
Credit Usage as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Borrower described in Section 9.01(f) or
Section 9.01(g).  Such deposit shall be held by Administrative Agent as
collateral for the payment and performance of the obligations of Borrower under
this Agreement.  Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of Administrative Agent and at Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by Administrative Agent to reimburse each Issuing Bank
for any disbursements under Letters of Credit made by it and for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the Letter of
Credit Usage at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with Letter of Credit Usage representing
greater than 50% of the total Letter of Credit Usage), be applied to satisfy
other obligations of Borrower under this Agreement.  If Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to Borrower within five Business Days after all Events of Default
have been cured or waived.

 

(j)                                    Application.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 2.04, the provisions of this Section 2.04
shall apply.

 

Section 2.05.                         Pro Rata Shares; Availability of Funds.

 

(a)                                 Pro Rata Shares.  All Loans shall be made,
and all participations purchased, by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitment or Revolving Commitment of
any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

 

(b)                                 Availability of Funds.  Unless
Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Credit Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Credit Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon

 

54

--------------------------------------------------------------------------------



 

Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans.  Nothing in
this Section 2.05(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Term Loan Commitments and Revolving Commitments hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

Section 2.06.                         Use of Proceeds.  The proceeds of the
Revolving Loans, Swing Line Loans and Letters of Credit shall be applied by
Borrower for working capital and general corporate purposes of Borrower and its
Restricted Subsidiaries, including, without limitation, the refinancing of
Indebtedness (including the Refinancing and the payment of related fees and
expenses), Permitted Acquisitions (including the payment of related fees and
expenses) and Restricted Payments permitted hereunder.  The proceeds of the Term
Loans shall be applied by Borrower as set forth in the applicable Joinder
Agreement; provided that any Revolving Loans borrowed on the Amendment Effective
Date shall be used to consummate the Refinancing and to pay certain fees and
expenses related thereto and to Amendment No. 9.  No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or could reasonably
be expected to cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
or any other regulation thereof or to violate the Exchange Act.

 

Section 2.07.                         Register; Lenders’ Books and Records;
Notes.

 

(a)                                 Register.  Administrative Agent (or its
agent or sub-agent appointed by it) shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Commitments and Loans of, and principal amount of (and stated interest on) the
Loans owing to, and drawings under Letters of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent, the Issuing BankBanks and the Lenders shall treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice; provided that the information contained in the Register which is shared
with each Lender (other than the Administrative Agent and its Affiliates) shall
be limited to the entries with respect to such Lender including the Commitment
of, or principal amount of (and stated interested on) the Loans owing to such
Lender.  Administrative Agent shall record, or shall cause to be recorded, in
the Register the Commitments and the Loans in accordance with the provisions of
Section 11.06, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error.  Borrower hereby designates
Administrative Agent to serve as Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.07, and Borrower hereby
agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and Affiliates shall constitute “Indemnitees” entitled to the benefits of
Section 11.03.

 

(b)                                 Notes.  If so requested by any Lender by
written notice to Borrower (with a copy to Administrative Agent) at least two
Business Days prior to the ClosingAmendment Effective Date, or at any time
thereafter, Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 11.06) on the ClosingAmendment Effective Date
(or, if such notice is delivered after the ClosingAmendment Effective Date,
promptly after Borrower’s receipt of such notice) a Note or Notes to evidence
such Lender’s Term Loan, New Term Loan, Revolving Loan or Swing Line Loan, as
the case may be.

 

55

--------------------------------------------------------------------------------



 

Section 2.08.                         Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Class of Loan shall bear interest on the unpaid principal amount thereof from
the date made through repayment (whether by acceleration or otherwise) thereof
as follows:

 

(i)                                     in the case of Term Loans, as set forth
in the applicable Joinder Agreement;

 

(iii)                               in the case of Revolving Loans:

 

(A)                               if a Base Rate Loan, at the Base Rate plus the
Applicable Margin; or

 

(B)                               if a Eurodollar Rate Loan, at the Adjusted
Eurodollar Rate plus the Applicable Margin; and

 

(iiiii)                         in the case of Swing Line Loans, at the Base
Rate plus the Applicable Margin.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan (except a Swing Line Loan which can be made
and maintained as Base Rate Loans only), and the Interest Period with respect to
any Eurodollar Rate Loan, shall be selected by Borrower and notified to
Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be; provided, until the date on
which the Arrangers notify Borrower that the primary syndication of the Loans
and Revolving Commitments has been completed, as determined by the Arrangers,
any Term Loans shall be maintained as either (1) Eurodollar Rate Loans having an
Interest Period of no longer than one month or (2) Base Rate Loans..

 

(c)                                  In connection with Eurodollar Rate Loans
there shall be no more than ten (10) Interest Periods outstanding at any time. 
In the event Borrower fails to specify between a Base Rate Loan or a Eurodollar
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
such Loan (if outstanding as a Eurodollar Rate Loan) will be automatically
converted into a Basebe continued as a Eurodollar Rate Loan on the last day of
the then current Interest Period for such Loan with the same Interest Period as
the outstanding Loan (or, if outstanding as a Base Rate Loan, will remain as, or
(if not then outstanding) will be made as, a Base Rate Loan).  In the event
Borrower fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, Borrower shall be
deemed to have selected an Interest Period of one month.  As soon as practicable
after 1:00 p.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.

 

(d)                                 Interest payable pursuant to
Section 2.08(a) shall be computed (i) in the case of Base Rate Loans on the
basis of a 365 day or 366 day year, as the case may be, and (ii) in the case of
Eurodollar Rate Loans, on the basis of a 360 day year, in each case for the
actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Term
Loan, the last Interest Payment Date with respect to such Term Loan or, with
respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the
date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as

 

56

--------------------------------------------------------------------------------



 

the case may be, shall be excluded; provided, if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

 

(e)                                  Except as otherwise set forth herein,
interest on each Loan (i) shall accrue on a daily basis and shall be payable in
arrears on each Interest Payment Date with respect to interest accrued on and to
each such payment date; (ii) shall accrue on a daily basis and shall be payable
in arrears upon any prepayment of that Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) shall accrue on a
daily basis and shall be payable in arrears at maturity of the Loans, including
final maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan (other than in connection with the termination of
the Revolving Commitments), accrued interest shall instead be payable on the
applicable Interest Payment Date.

 

(f)                                   Borrower agrees to pay to each Issuing
Bank, with respect to drawings honored under any Letter of Credit, interest on
the amount paid by such Issuing Bank in respect of each such honored drawing
from the date such drawing is honored to but excluding the date such amount is
reimbursed by or on behalf of Borrower at a rate equal to (i) for the period
from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans.

 

(g)                                  Interest payable pursuant to
Section 2.08(f) shall be computed on the basis of a 365/366 day year for the
actual number of days elapsed in the period during which it accrues, and shall
be payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.  Promptly upon receipt
by any Issuing Bank of any payment of interest pursuant to Section 2.08(f), such
Issuing Bank shall distribute to Administrative Agent, for the account of each
Lender, out of the interest received by such Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
such Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit.  In the
event any Issuing Bank shall have been reimbursed by Lenders for all or any
portion of such honored drawing, such Issuing Bank shall distribute to
Administrative Agent, for the account of each Lender which has paid all amounts
payable by it under Section 2.04(e) with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by such Issuing Bank in respect
of that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which such Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.

 

(h)                                 Alternative Rate of Interest.

 

(i)                                     Notwithstanding anything to the contrary
herein or in any other Credit Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Administrative
Agent and Borrower may amend this Agreement to replace the Adjusted Eurodollar
Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after Administrative Agent has posted such proposed amendment to
all Lenders and Borrower unless Administrative Agent has received, by such time,
written notice of objection to such amendment from Lenders comprising the
Requisite Lenders. No replacement of the Adjusted Eurodollar Rate with a
Benchmark Replacement pursuant to this Section 2.08(h) will occur prior to the
applicable Benchmark Transition Start Date.

 

57

--------------------------------------------------------------------------------



 

(ii)                                  In connection with the implementation of a
Benchmark Replacement, Administrative Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement; provided that Administrative
Agent shall give Borrower at least ten (10) Business Days’ advance written
notice of any pending Benchmark Replacement Conforming Changes and the proposed
date of the implementation thereof (the “Implementation Date”), and if Borrower
notifies Administrative Agent in writing prior to the Implementation Date that
it objects to such Benchmark Replacement Conforming Changes, such Benchmark
Replacement Conforming Changes shall not take effect, and Administrative Agent
and Borrower shall endeavor to identify alternative Benchmark Replacement
Conforming Changes, which alternate Benchmark Replacement Conforming Changes
shall take effect in accordance with this Section 2.08(h).

 

(iii)                               Administrative Agent will promptly notify
Borrower and the Lenders of (A) any occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (B) the implementation of
any Benchmark Replacement, (C) the effectiveness of any Benchmark Replacement
Conforming Changes and (D) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Administrative Agent or Lenders pursuant to this Section 2.08(h), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.08(h).

 

(iv)                              Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a Eurodollar Rate Loan of, conversion to or continuation of
Eurodollar Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Adjusted Eurodollar Rate will not be used in any
determination of Base Rate.

 

Section 2.09.                         Conversion/Continuation.

 

(a)                                 Subject to Section 2.18 and so long as no
Default or Event of Default shall have occurred and then be continuing, Borrower
shall have the option:

 

(i)                                     to convert at any time all or any part
of any Term Loan or Revolving Loan equal to $1,000,000 and integral multiples of
$500,000 in excess of that amount from one Type of Loan to another Type of Loan;
provided, a Eurodollar Rate Loan may only be converted on the expiration of the
Interest Period applicable to such Eurodollar Rate Loan unless Borrower shall
pay all amounts due under Section 2.18 in connection with any such conversion;
or

 

(ii)                                  upon the expiration of any Interest Period
applicable to any Eurodollar Rate Loan, to continue all or any portion of such
Loan equal to $1,000,000 and integral multiples of $500,000 in excess of that
amount as a Eurodollar Rate Loan.

 

58

--------------------------------------------------------------------------------



 

(b)                                 Subject to Section 2.24, Borrower shall
deliver a Conversion/Continuation Notice to Administrative Agent no later than
1:00 p.m. (New York City time) at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to a Base Rate Loan) and
at least three Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan).  Except as otherwise provided herein, a Conversion/Continuation Notice
for conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

 

Section 2.10.                         Default Interest.  Upon the occurrence and
during the continuance of an Event of Default under Section 9.01(a), (f) or
(g) and, at the request of Requisite Lenders, any other Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post
petitionpost-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Revolving Loans); provided, in the case
of Eurodollar Rate Loans, upon the expiration of the Interest Period in effect
at the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans.  Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

 

Section 2.11.                         Fees.

 

(a)                                 Subject to Section 2.21, Borrower agrees to
pay to Lenders having Revolving Exposure:

 

(i)                                     commitment fees equal to (A) the average
of the daily difference between (1) the Revolving Commitments and (2) the
aggregate principal amount of (x) all outstanding Revolving Loans (for the
avoidance of doubt, excluding Swing Line Loans) plus (y) the Letter of Credit
Usage, multiplied by (B) the Applicable Commitment Fee Percentage; and

 

(ii)                                  letter of credit fees equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans, multiplied
by (B) the average aggregate daily maximum amount available to be drawn under
all such Letters of Credit (regardless of whether any conditions for drawing
could then be met and determined as of the close of business on any date of
determination).

 

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

 

(b)                                 Borrower agrees to pay directly to each
Issuing Bank, for its own account, the following fees:

 

59

--------------------------------------------------------------------------------



 

(i)                                     a fronting fee equal to 0.125%, per
annum, multiplied by the average aggregate daily maximum amount available to be
drawn under all Letters of Credit issued by such Issuing Bank (determined as of
the close of business on any date of determination); and

 

(ii)                                  such documentary and processing charges
for any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with such Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

(c)                                  All fees referred to in Section 2.11(a) and
2.11(b)(i) shall be calculated on the basis of a 360 day year and the actual
number of days elapsed and shall be payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the Revolving
Commitment Period, commencing on the first such date to occur after the Closing
Date, and on the Revolving Commitment Termination Date.

 

(d)                                 Borrower agrees to pay on the
ClosingAmendment Effective Date to each Lender with a Revolving Commitment on
the ClosingAmendment Effective Date, as fee compensation for such Lender’s
Revolving Commitment, a closing fee in an amount agreed in writing between
Borrower and Administrative Agent, payable to such Lender from the proceeds of
its Loan as and when funded on the Closingequal to 0.125% of such Lender’s
Revolving Commitment as of the Amendment Effective Date.  Such closing fee will
be in all respects fully earned, due and payable on the ClosingAmendment
Effective Date and non-refundable and non-creditable thereafter.

 

(e)                                  In the event Borrower extends the Revolving
Commitment Termination Date pursuant to Section 2.25, Borrower agrees to pay on
the date of such extension to each Lender with a Revolving Commitment on such
date, an extension fee equal to 0.075% of such Lender’s Revolving Commitment as
of such date.  Such extension fee will be in all respects fully earned, due and
payable on the date of such extension and non-refundable and non-creditable
thereafter.

 

(ef)                             In addition to any of the foregoing fees,
Borrower agrees to pay to Agents such other fees in the amounts and at the times
separately agreed upon.

 

Section 2.12.                         Scheduled Payments/Commitment Reductions. 
The principal amounts of the Term Loans shall be repaid as set forth in the
applicable Joinder Agreement[Reserved].

 

Section 2.13.                         Voluntary Prepayments/Commitment
Reductions.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     Any time and from time to time:

 

(A)                               with respect to Base Rate Loans, Borrower may
prepay any such Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount (or, in each case, if less, the remaining outstanding principal
amount thereof);

 

(B)                               with respect to Eurodollar Rate Loans,
Borrower may prepay any such Loans on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount (or, in each case, if less, the remaining outstanding
principal amount thereof); and

 

60

--------------------------------------------------------------------------------



 

(C)                               with respect to Swing Line Loans, Borrower may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $500,000, and in integral multiples of $100,000 in excess of
that amount (or, in each case, if less, the remaining outstanding principal
amount thereof).

 

(ii)                                  All such prepayments shall be made:

 

(A)                               upon not less than one Business Day’s prior
written or telephonic notice in the case of Base Rate Loans;

 

(B)                               upon not less than three Business Days’ prior
written or telephonic notice in the case of Eurodollar Rate Loans; and

 

(C)                               upon written or telephonic notice on the date
of prepayment, in the case of Swing Line Loans;

 

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 1:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each applicable Lender) or Swing Line Lender, as
the case may be.  Upon the giving of any such notice, the principal amount of
the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided, that such notice may state that it
is conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or delayed by Borrower (by notice to Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

 

(b)                                 Voluntary Commitment Reductions.

 

(i)                                     Borrower may, upon not less than three
Business Days’ prior written or telephonic notice promptly confirmed by delivery
of written notice thereof to Administrative Agent (which written notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided, any such partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $500,000 in excess of that amount.

 

(ii)                                  Borrower’s notice to Administrative Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in Borrower’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Pro Rata Share thereof; provided, that such notice may
state that it is conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked or delayed by Borrower (by notice to
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

61

--------------------------------------------------------------------------------



 

Section 2.14.                         Mandatory Prepayments and Commitment
Termination.

 

(a)                                 Term Loans.  The Term Loans shall be prepaid
in accordance with the term and conditions set forth in the applicable Joinder
Agreement; provided that notwithstanding anything to the contrary in any such
Joinder Agreement, any mandatory prepayment of any Term Loan shall be applied on
a pro rata basis across all existing Term Loans.

 

(a)                                 If at any time (i) the Total Utilization of
Revolving Commitments exceeds the Revolving Commitments then in effect (other
than as a result of any revaluation of the Equivalent Amount of Letter of Credit
Usage on any Calculation Date in accordance with Section 1.05) or (ii) the Total
Utilization of Revolving Commitments exceeds 103% of the Revolving Commitments
then in effect solely as a result of any revaluation of the Equivalent Amount of
Letter of Credit Usage on any Calculation Date in accordance with Section 1.05,
Borrower shall promptly (x) prepay first, the Swing Line Loans, and second, the
Revolving Loans or (y) cash collateralize the outstanding amount of Letter of
Credit Usage in an amount equal to 103% of Letter of Credit Usage at such time
on terms reasonably satisfactory to the Issuing Banks, as applicable, to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed (a) in the case of Section 2.14(a)(i), the Revolving
Commitments and (b) in the case of Section 2.14(a)(ii), 103% of the Revolving
Commitments, in each case, then in effect (or, in the case of Letter of Credit
Usage, such amounts are cash collateralized in an amount equal to 103% of Letter
of Credit Usage at such time on terms reasonably satisfactory to the Issuing
Banks).

 

(b)                                 If not previously prepaid and terminated (or
with respect to any Letter of Credit, backstopped, cancelled, expired or cash
collateralized), (i) the Revolving Loans and Swing Line Loans.  Borrower shall
from time to time prepay first, the Swing Line Loans, and second, the Revolving
Loans to the extent necessary so that the Total Utilization of shall be prepaid,
(ii) all Letters of Credit shall be backstopped, cancelled, expired or cash
collateralized in an amount equal to 103% of Letter of Credit Usage at such time
on terms reasonably satisfactory to the Issuing Banks and (iii) all Revolving
Commitments shall not at any time exceed the Revolving Commitments then in
effectbe terminated automatically, in each case, immediately following the
consummation of the Infineon Acquisition.

 

Section 2.15.                         Application of Prepayments/Reductions.

 

(a)                                 Application of Voluntary Prepayments by Type
of Loans.  Any prepayment of any Loan pursuant to Section 2.13(a) shall be
applied as specified by Borrower in the applicable notice of prepayment;
provided, in the event Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied as follows:

 

first, to repay outstanding Swing Line Loans to the full extent thereof; and

 

second, to repay outstanding Revolving Loans to the full extent thereof; and.

 

third, to prepay the Term Loans, if any, on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof); and further applied on a
pro rata basis to reduce the scheduled remaining installments of principal of
the Term Loans.

 

(b)                                 Application of Mandatory Prepayments of Term
Loans.  Any amount required to be paid pursuant to Section 2.14(a) shall be
applied as provided in the applicable Joinder Agreement.

 

(cb)                           Application of Prepayments of Loans to Base Rate
Loans and Eurodollar Rate Loans.  Considering each Class of Loans being prepaid
separately, anyAny prepayment thereofof a Loan shall be applied first to Base
Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in

 

62

--------------------------------------------------------------------------------



 

each case in a manner which minimizes the amount of any payments required to be
made by Borrower pursuant to Section 2.18(c).

 

Section 2.16.                         General Provisions Regarding Payments.

 

(a)                                 All payments by Borrower of principal,
interest, fees and other Obligations shall be made in Dollars (or with respect
to any draws on Letters of Credit denominated in Euros, in Euros) in same day
funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
1:00 p.m. (New York City time) on the date due at the Principal Office of
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.

 

(b)                                 Subject to the proviso in Section 2.08(e),
all payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

 

(c)                                  Administrative Agent (or its agent or
sub-agent appointed by it) shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by Administrative Agent.

 

(d)                                 Notwithstanding the foregoing provisions
hereof, if any Conversion/Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata
Share of any Eurodollar Rate Loans, Administrative Agent shall give effect
thereto in apportioning payments received thereafter.

 

(e)                                  Subject to the provisos set forth in the
definition of “Interest Period” as they may apply to Revolving Loans and the
provisos set forth in the definition of “Interest Payment Date”, whenever any
payment to be made hereunder with respect to any Loan shall be stated to be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and, with respect to Revolving Loans only, such
extension of time shall be included in the computation of the payment of
interest hereunder or of the Revolving Commitment fees hereunder.

 

(f)                                   Borrower shall make each payment required
to be made by it hereunder or under any other Credit Document on or before the
time expressly required hereunder or under such other Credit Document for such
payment (or, if no such time is expressly required, prior to 1:00 p.m., New York
City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim.  Any amounts received after such time on any
date shall be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon.

 

(g)                                  If an Event of Default shall have occurred
and not otherwise been waived, and the maturity of the Obligations shall have
been accelerated pursuant to Section 9.01, all payments or proceeds received by
Agents in respect of any of the Obligations, shall be applied in accordance with
the application arrangements described in Section 7.3 of the Pledge and Security
Agreement.

 

63

--------------------------------------------------------------------------------



 

Section 2.17.                         Ratable Sharing.

 

(a)                                 Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set offset-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.  The provisions of this Section 2.17 shall
not be construed to apply to (i) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or any Joinder Agreement or
(ii) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.

 

(b)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.03(b), Section 2.04(d),
Section 2.04(e), or Section 10.06, then Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by Administrative Agent for the account of such
Lender for the benefit of Administrative Agent, Swing Line Lender or any Issuing
Bank to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by Administrative
Agent in its discretion.

 

Section 2.18.                         Making or Maintaining Eurodollar Rate
Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  In the event that Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in

 

64

--------------------------------------------------------------------------------



 

respect of which such determination was made shall be deemed to be rescinded by
Borrower.  This Section 2.18(a) is subject to Section 2.08(h).

 

(b)                                 Illegality or Impracticability of Eurodollar
Rate Loans.  In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto) that the making, maintaining or continuation of its Eurodollar Rate
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereofClosing Date which materially
and adversely affect the London interbank market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by e-mail, telefacsimile or by
telephone confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender).  If Administrative Agent receives a notice from (x) any Lender
pursuant to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (i) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (ii) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (iii) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(iv) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

 

(c)                                  Compensation for Breakage or Non
Commencement of Interest Periods.  Borrower shall compensate each Lender, upon
written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amounts), for all reasonable losses,
expenses and liabilities (including any interest paid or payable by such Lender
to Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans
and any loss, expense or liability sustained by such Lender in connection with
the liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (A) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (B) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans (including in connection with the replacement of a Lender pursuant to
Section 2.22) occurs on a date prior to the last day of an Interest Period
applicable to that Loan; or (C) if any prepayment of any of its Eurodollar Rate
Loans is not made on any date specified in a notice of prepayment given by
Borrower.  Notwithstanding anything to the contrary contained in this
Section 2.18,

 

65

--------------------------------------------------------------------------------



 

each of the Lenders hereby waives its right to receive compensation or
reimbursement for any breakage costs associated with any prepayment of
Eurodollar Rate Loans (i) in connection with any Repricing Transaction or
(ii) in connection with any refinancing of Eurodollar Revolving Loans.
[Amendment No. 7]

 

(d)                                 Booking of Eurodollar Rate Loans.  Any
Lender may make, carry or transfer Eurodollar Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of such
Lender.

 

(e)                                  Assumptions Concerning Funding of
Eurodollar Rate Loans.  Calculation of all amounts payable to a Lender under
this Section 2.18 and under Section 2.19 shall be made as though such Lender had
actually funded each of its relevant Eurodollar Rate Loans through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to clause
(i) of the definition of Adjusted Eurodollar Rate in an amount equal to the
amount of such Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of such Lender to a domestic office of such Lender in
the United States of America; provided, however, each Lender may fund each of
its Eurodollar Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.18 and under Section 2.19.

 

Section 2.19.                         Increased Costs; Capital Adequacy.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate) or any Issuing
Bank;

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense affecting
this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender, such Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such

 

66

--------------------------------------------------------------------------------



 

Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to Borrower and shall be conclusive absent manifest error.  Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 15 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.20.                         Taxes; Withholding, Etc.

 

(a)                                 Withholding Taxes; Gross-Up.  Any and all
payments by or on account of any obligation of Credit Party under any Credit
Document shall be made without deduction or withholding for any Taxes, unless
such deduction or withholding is required by applicable law.  If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to deduct or withhold Taxes, then such Withholding Agent may so deduct
or withhold and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Taxes are Indemnified Taxes, then the amount payable by the applicable Credit
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional amounts payable under this Section) the applicable Recipient
receives the amount it would have received had no such deduction or withholding
been made.

 

(b)                                 Payment of Other Taxes.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law or, at the option of the Administrative Agent, timely reimburse
it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 2.20, such Credit Party shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.

 

(d)                                 Indemnification by Borrower.  The Credit
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section 2.20) paid or payable by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such

 

67

--------------------------------------------------------------------------------



 

Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.06(g) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case that are paid or payable by
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by Administrative Agent to the Lender from any
other source against any amount due to Administrative Agent under this paragraph
(e).

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Credit Document shall deliver to Borrower and
Administrative Agent, at the time or times required by law or reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation required by law or reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A), (B) and (D) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, as long as Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to Borrower and Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), two
(2) executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter

 

68

--------------------------------------------------------------------------------



 

upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Credit Document, two
(2) executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN-E or
IRS Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 two (2) executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Certificate”) and (y) two (2) executed copies of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable; or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, two (2) executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), two (2) executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent, at
the time or times prescribed by

 

69

--------------------------------------------------------------------------------



 

applicable law and at such time or times reasonably requested by Borrower or
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.20 (including additional amounts paid pursuant to this Section 2.20),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.20(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.20(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section 2.20(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Issuing Bank.  For purposes of
Section 2.20(e) and (f), the term “Lender” includes any Issuing Bank.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.20 shall survive the resignation or replacement of
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

 

Section 2.21.                         Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 the Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Requisite Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.05); provided, that this
clause (b) shall

 

70

--------------------------------------------------------------------------------



 

not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of each Lender or each Lender
affected thereby;

 

(c)                                  if any Swing Line Exposure or Letter of
Credit Usage exists at the time such Lender becomes a Defaulting Lender, then:

 

(i)                                     all or any part of the Swing Line
Exposure and Letter of Credit Usage of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages, but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s Swing
Line Exposure and Letter of Credit Usage does not exceed the total of all
non-Defaulting Lenders’ Commitments, (y) the sum of any non-Defaulting Lender’s
Revolving Exposure plus its Pro Rata Share of such Defaulting Lender’s Swing
Line Exposure and Letter of Credit Usage does not exceed such non-Defaulting
Lender’s Revolving Commitment and (z) the conditions set forth in Section 3.02
are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, Borrower shall within one
Business Day following notice by Administrative Agent (x) first, prepay such
Swing Line Exposure and (y) second, cash collateralize, for the benefit of the
Issuing BankBanks, Borrower’s obligations corresponding only to such Defaulting
Lender’s Letter of Credit Usage (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.04(i) for so long as such Letter of Credit Usage is outstanding;

 

(iii)                               if Borrower cash collateralizes any portion
of such Defaulting Lender’s Letter of Credit Usage pursuant to clause
(ii) above, Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.11(a)(ii) with respect to such Defaulting Lender’s
Letter of Credit Usage during the period such Defaulting Lender’s Letter of
Credit Usage is cash collateralized;

 

(iv)                              if the Letter of Credit Usage of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 2.11(a)(i) and
Section 2.11(a)(ii) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s Letter of Credit Usage is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 2.11(a)(ii) with respect to such Defaulting Lender’s
Letter of Credit Usage shall be payable to the applicable Issuing Bank until and
to the extent that such Letter of Credit Usage is reallocated and/or cash
collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, Swing Line Lender shall not be required to fund any Swing Line Loan and
no Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Usage will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with Section 2.21(c), and participating
interests in any newly made Swing Line Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).; and

 

71

--------------------------------------------------------------------------------



 

(e)                                  any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment in accordance with such Defaulting Lender’s Pro Rata
Share of any amounts owing by such Defaulting Lender to the Issuing Banks
hereunder; third, to cash collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.04(i);
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement (as
determined by Administrative Agent); fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy (x) such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with the procedures set forth in Section 2.04(i);
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loan or payments made by an Issuing Bank pursuant to a
Letter of Credit in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loan, and funded and unfunded participations
in Letters of Credit, were made when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
and LC Disbursements to all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans or LC Disbursements of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letters of Credit, without giving effect to Section 2.21(c), are held by the
Lenders pro rata in accordance with the Revolving Commitments, without giving
effect to Section 2.21(c).  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereofClosing Date and for so long as such event shall
continue or (ii) Swing Line Lender or any Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, Swing Line
Lender shall not be required to fund any Swing Line Loan and such Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
Swing Line Lender or such Issuing Bank, as the case may be, shall have entered
into arrangements with Borrower or such Lender, reasonably satisfactory to Swing
Line Lender or such Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

 

In the event that each of Administrative Agent, Borrower, Swing Line Lender and
the Issuing Bank eachBanks agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and Letter of Credit Usage of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swing Line Loans) as Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

72

--------------------------------------------------------------------------------



 

Section 2.22.                         Obligation to Mitigate; Removal or
Replacement of a Lender.

 

(a)                                 If any Lender (which term shall include the
Issuing BankBanks for purposes of this Section 2.22(a)) requests compensation
under Section 2.18, Section 2.19, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.18, 2.19 or 2.20, as the case may be, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.  A certificate as to the amount of any such expenses
payable by Borrower pursuant to this Section 2.22 (setting forth in reasonable
detail the basis for such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

 

(b)                                 If any Lender (which term shall include the
Issuing Banks for purposes of this Section 2.22(b)) requests compensation under
Section 2.19, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.20, or if any Lender becomes a Defaulting Lender, an Affected Lender
or a non-consenting Lender as described in Section 11.05(gf), then Borrower may,
at its sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 11.06), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) Borrower shall have received the
prior written consent of Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing BankBanks and Swing Line Lender), which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in drawings under Letters of Credit and Swing Line Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.19 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

Section 2.23.                         Incremental Facilities.

 

(a)                                 Borrower may by written notice to
Administrative Agent elect to request (A) prior to the Revolving Commitment
Termination Date, an increase to the existing Revolving Commitments (any such
increase, the “New Revolving Loan Commitments”) and/or (B) the establishment of
one or more new term loan commitments and/or an increase to the principal amount
of any existing Series of Term Loans (any such new term loan commitments or
increase, the “New Term Loan Commitments”), in an aggregate principal amount not
less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent); provided that the aggregate amount of any New
Revolving Loan Commitments, New Term Loan Commitments and Incremental Equivalent
Debt shall not exceed (i) $250,000,000 (it being understood and agreed that
$190,000,000 of this amount has been utilized prior to the Amendment No. 3
Effective Date), (ii) solely in connection with the transaction previously
identified as “Le Cose” to the Administrative Agent, $775,000,000 (provided that
any New Term Loan Commitments that are incurred pursuant to this clause (ii) in
excess of $575,000,000 shall be  used to

 

73

--------------------------------------------------------------------------------



 

prepay first, any outstanding Swing Line Loans to the full extent thereof, and
second, any outstanding Revolving Loans (without any permanent reduction in
Revolving Commitments)), plus (iii) after the amounts available pursuant to the
previous clause (ii) and not to be available in connection with the transaction
previously identified as “Le Cose” to the Administrative Agent, an unlimited
amount, so long as the Secured Leverage Ratio for the Test Period then last
ended (determined on a pro forma basis after giving effect to such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable, and treating any
New Revolving Commitments or Indebtedness consisting of a revolving credit or
other delayed draw facility incurred on such date (or, in the case, of a Limited
Condition Acquisition, to be incurred in connection with such acquisition) as
fully drawn)) is less than 2.75 to 1.00; provided that with respect to a New
Revolving Loan Commitment, New Term Loan Commitment or Incremental Equivalent
Debt that is requested in connection with the financing of a Limited Condition
Acquisition, the Secured Leverage Ratio shall be computed in accordance with the
Limited Condition Acquisition Provision$200,000,000.  Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which Borrower
proposes that the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, shall be effective, and (B) the identity of each Lender or other
Person that is an Eligible Assignee (each, a “New Revolving Loan Lender” or “New
Term Loan Lender”, as applicable) to whom Borrower proposes any portion of such
New Revolving Loan Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the New Revolving Loan Commitments or
New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Revolving Loan Commitment or a New Term Loan Commitment.  Such New
Revolving Loan Commitments or New Term Loan Commitments shall become effective,
as of such Increased Amount Date; provided, further, that (1) subject to the
Limited Condition Acquisition Provision, each of the conditions set forth in
Section 3.02(iii) and (iv) shall be satisfied; provided that if the proceeds of
such New Revolving Loan Commitments or New Term Loan Commitments are being used
to finance a Limited Condition Acquisition, the reference in
Section 3.02(iii) to the accuracy of the representations and warranties shall
refer to the accuracy of the representations and warranties (x) that would
constitute Specified Representations and (y) contained in any related
acquisition agreement, purchase agreement or merger agreement to the extent that
the Borrower or an affiliate of the Borrower would have the right to terminate
its obligations under such agreement or decline to consummate the Limited
Condition Acquisition as a result of a breach of such representation and
warranty; (2) subject to the Limited Condition Acquisition Provision, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
each of the covenantscovenant set forth in Article 7 as of the last day of the
most recently ended Fiscal Quarter or Fiscal Year for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) after giving effect to
such New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(3) the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by Borrower, the New Revolving Loan Lender or New Term
Loan Lender, as applicable, andand Administrative Agent, and each of which shall
be recorded in the Register and each New Revolving Loan Lender and New Term Loan
Lender shall be subject to the requirements set forth in Section 2.20(f); and
(4) (i) the Weighted Average Life to Maturity of all New Term Loans of any
Series shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of any existing Series of Term Loans, (ii) the applicable New Term
Loan Maturity Date of each Series shall be no shorter than the Term Loan
Maturity Date of any existing Series of Term Loans or the Revolving Commitment
Termination Date, (iii) the Weighted Average Yield and any amortization schedule
applicable to the New Term Loans of each Series shall be determined by Borrower
and the applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided, however, that, (x) in the event the Weighted Average Yield
applicable to any such New Term Loans that are Term Loan A Term Loans is greater
than the applicable Weighted Average Yield with respect to any existing
Series of Term Loan A Term Loans plus 0.50% per annum, the interest rate with
respect to any existing Series of Term Loan A Term Loans shall be automatically
increased so as to cause the then applicable Weighted Average Yield on such
existing Series of Term Loan A Term

 

74

--------------------------------------------------------------------------------



 

Loans to equal the Weighted Average Yield then applicable to the New Term Loans
that are Term Loan A Term Loans minus 0.50% and (y) in the event the Weighted
Average Yield applicable to any such New Term Loans that are Term Loan B Term
Loans is greater than the applicable Weighted Average Yield with respect to any
existing Series of Term Loan B Term Loans plus 0.50% per annum, the interest
rate with respect to any existing Series of Term Loan B Term Loans shall be
automatically increased so as to cause the then applicable Weighted Average
Yield on such existing Series of Term Loan B Term Loans to equal the Weighted
Average Yield then applicable to the New Term Loans that are Term Loan B Term
Loans minus 0.50%, (iv) to the extent any Eurodollar floor or Base Rate floor is
imposed on any Series of the New Term Loans that is a Term Loan A Term Loan, the
highest of such Eurodollar floors or Base Rate floors shall be applied to any
existing Series of Term Loans that is a Term Loan A Term Loan and (v) to the
extent any Eurodollar floor or Base Rate floor is imposed on any Series of the
New Term Loans that is a Term Loan B Term Loan, the highest of such Eurodollar
floors or Base Rate floors shall be applied to any existing Series of Term Loans
that is a Term Loan B Term Loan; and (5) Borrower shall deliver, or cause to be
delivered, any legal opinions or other documents reasonably requested by
Administrative Agent in connection with such transaction.  Each Joinder
Agreement with a New Revolving Loan Lender not previously a Lender with a
Revolving Commitment hereunder, shall be subject to the consent (not to be
unreasonably withheld or delayed) of the Issuing BankBanks and Swing Line
Lender. To the extent any New Term Loan Commitments are structured as additional
tranche and not as an increase to the existing Term Loans, such New Term Loans
made on an Increased Amount Date shall be designated as a separate Series of New
Term Loans for all purposes of this Agreement.

 

(b)                                 On any Increased Amount Date on which New
Revolving Loan Commitments are effected, subject to the satisfaction of the
foregoing terms and conditions, (a) each of the Lenders with Revolving Exposure
shall assign to each of the New Revolving Loan Lenders, and each of the New
Revolving Loan Lenders shall purchase from each of thesuch Lender with Revolving
Loan LendersExposure, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Loan Lenders with Revolving Exposure and New Revolving Loan Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Loan Commitments to the Revolving
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder (a “New Revolving
Loan”) shall be deemed, for all purposes, a Revolving Loan and (c) each New
Revolving Loan Lender shall become a Lender with respect to the New Revolving
Loan Commitment and all matters relating thereto.

 

(c)                                  On any Increased Amount Date,

 

(i)                                     on which any New Term Loan Commitments
designated as a separate Series are effective, subject to the satisfaction of
the foregoing terms and conditions,  (x) each New Term Loan Lender of any
Series shall make a Loan to Borrower (a “New Term Loan”) in an amount equal to
its New Term Loan Commitment of such Series, and (y) each New Term Loan Lender
of any Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto; and

 

(ii)                                  on which any New Term Loan Commitments
structured as an increase to any existing Series of Term Loans are effective,
subject to the satisfaction of the foregoing terms and conditions, such New Term
Loan Commitments shall be added to (and constitute a part of and be the same
Type of Loan as and have, if applicable, the same Interest Period as) each
borrowing of outstanding Term Loans of such Series on a pro rata basis (based on
the relative sizes of such

 

75

--------------------------------------------------------------------------------



 

borrowings), so that each Lender providing such New Term Loan Commitments will
participate proportionately in each then outstanding borrowing of Term Loans of
such Series.

 

(dc)                           Administrative Agent shall notify Lenders
promptly upon receipt of Borrower’s notice of each Increased Amount Date and in
respect thereof (x) the New Revolving Loan Commitments and the New Revolving
Loan Lenders or the New Term Loan Commitments and the New Term Loan Lenders, as
applicable, and (y) in the case of each notice to any Lender with Revolving
Exposure, the respective interests in such Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.

 

(ed)                           Any New Revolving Loan Commitments shall be on
terms and pursuant to documentation applicable to the Revolving Commitments
(including the Revolving Commitment Termination Date) and any New Term Loan
Commitments and New Term Loans shall be on terms and pursuant to the applicable
Joinder Agreement; provided that, to the extent such terms are not consistent
with the Term Loan Commitments and Term Loans of any existing Series (except as
provided in clause (4) of Section 2.23(a)), such terms shall be reasonably
satisfactory to Administrative Agent and Borrower..

 

(fe)                             Each Joinder Agreement may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of
Administrative Agent to effect the provision of this Section 2.23.

 

Section 2.24.                         Notices.  Any Notice shall be executed by
an Authorized Officer in a writing delivered to Administrative Agent.  In lieu
of delivering a Notice, Borrower may give Administrative Agent telephonic notice
by the required time of any proposed borrowing, conversion/continuation or
issuance of a Letter of Credit, as the case may be; provided each such notice
shall be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the close of business on the date that the
telephonic notice is given.  In the event of a discrepancy between the telephone
notice and the written Notice, the written Notice shall govern.  In the case of
any Notice that is irrevocable once given, if Borrower provides telephonic
notice in lieu thereof, such telephone notice shall also be irrevocable once
given.  Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

 

Section 2.25.                         Extensions of Revolving Commitment
Termination Date.  Notwithstanding anything to the contrary contained herein,
after the first anniversary of the ClosingAmendment Effective Date and at least
45 days10 Business Days prior to the scheduled Revolving Commitment Termination
Date then in effect, the, Borrower may (but in no event more than once per year
or twice during the term of this Agreement), by written notice to the
Administrative Agent, request that the scheduled Revolving Commitment
Termination Date then in effect be extended for a twelve-monthsix-month period,
effective as of a date selected by the Borrower (the “Extension Effective
Date”); the Extension Effective Date shall be at least 45 days, but not more
than 60 days, after the date such extension request is received by the
Administrative Agent (the “Extension Request Date”)January 31, 2021.  Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender thereof.  If a Lender agrees, in its individual and sole discretion,
to so extend its Revolving Commitment, as applicable (an “Extending Lender”), it
shall deliver to the Administrative Agent a written notice of its agreement to
do so no later than 15 days after the Extension Request Date (or such later date
to which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend its Revolving Commitment (and such
agreement shall be irrevocable until the Extension Effective Date).  The
Revolving Commitment of any

 

76

--------------------------------------------------------------------------------



 

Lender that fails to accept or respond to the Borrower’s request for extension
of the Revolving Commitment Termination Date (a “Declining Lender”) shall be
terminated on the Revolving Commitment Termination Date then in effect for such
Lender (without regard to any extension by other Lenders) and on such Revolving
Commitment Termination Date the Borrower shall pay in full the unpaid principal
amount of all Revolving Loans owing to such Declining Lender, together with all
accrued and unpaid interest thereon and all fees accrued and unpaid under this
Agreement to the date of such payment of principal and all other amounts due to
such Declining Lender under this Agreement.  The Administrative Agent shall
promptly notify each Extending Lender of the aggregate Revolving Commitments of
the Declining Lenders.  Each Extending Lender may offer to increase its
respective Revolving Commitment by an amount not to exceed the aggregate amount
of the Declining Lenders’ Revolving Commitments, and such Extending Lender shall
deliver to the Administrative Agent a notice of its offer to so increase its
Revolving Commitment no later than 30 days after the Extension Request Date (or
such later date to which the Borrower and the Administrative Agent shall agree),
and such offer shall be irrevocable until the Extension Effective Date.  To the
extent the aggregate amount of additional Revolving Commitments that the
Extending Lenders offer pursuant to the preceding sentence exceeds the aggregate
amount of the Declining Lenders’ Revolving Commitments, such additional
Revolving Commitments shall be reduced on a pro rata basis.  To the extent the
aggregate amount of Revolving Commitments that the Extending Lenders have so
offered to extend is less than the aggregate amount of Revolving Commitments
that the Borrower has so requested to be extended, the Borrower shall have the
right but not the obligation to require any Declining Lender to (and any such
Declining Lender shall) assign in full its rights and obligations under this
Agreement to one or more banks or other financial institutions (which may be,
but need not be, one or more of the Extending Lenders) which at the time agree
to, in the case of any such Person that is an Extending Lender, increase its
Revolving Commitment and in the case of any other such Person (a “New Lender”)
become a party to this Agreement; provided that (i) such assignment is otherwise
in compliance with Section 11.06, (ii) such Declining Lender receives payment in
full of the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement and (iii) any such assignment shall be effective on the date on or
before such Extension Effective Date as may be specified by the Borrower and
agreed to by the respective New Lenders and Extending Lenders, as the case may
be, and the Administrative Agent.  If, but only if, Extending Lenders and New
Lenders, as the case may be, have agreed to provide Revolving Commitments in an
aggregate amount greater than 50% of the aggregate amount of the Revolving
Commitments outstanding immediately prior to such Extension Effective Date and,
but only if, (i) the conditions precedent in clauses (iii) and (iv) of
Section 3.02 are met and (ii) the extension fee in Section 2.11(e) is paid, the
Revolving Commitment Termination Date in effect with respect to such Extending
Lenders and New Lenders shall be extended by twelve monthssix months without the
consent of any other Person (including any Lender).

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.01.                         [Reserved].

 

Section 3.01.                         Closing Date.  The obligation of each
Lender or Issuing Bank, as applicable, to make a Credit Extension on the Closing
Date is subject to the satisfaction, or waiver in accordance with Section 11.05,
of the following conditions on or before the Closing Date:

 

(a)                                 Credit Documents.  Administrative Agent and
Arrangers shall have received executed counterparts of each Credit Document from
each applicable Credit Party.

 

77

--------------------------------------------------------------------------------



 

(b)                                 Organizational Documents; Incumbency. 
Administrative Agent and Arrangers shall have received, in respect of each
Credit Party, (i) each Organizational Document of such Credit Party, and, to the
extent applicable, certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of such Credit Party; (iii) resolutions of the
Board of Directors or similar governing body of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of such Credit Party’s jurisdiction of
incorporation, organization or formation, each dated the Closing Date or a
recent date prior thereto.

 

(c)                                  Repayment of Indebtedness.  Administrative
Agent shall have received or shall concurrently receive satisfactory evidence
that the Borrower and its Subsidiaries shall not have any Indebtedness or
Disqualified Equity Interests outstanding other than pursuant to the Credit
Documents or Indebtedness permitted pursuant to Section 6.01 hereof.

 

(d)                                 Governmental Approvals and Consents.  Each
Credit Party shall have obtained all Governmental Approvals and all consents of
other Persons, in each case that are necessary to consummate the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect.

 

(e)                                  Personal Property Collateral.  In order to
create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid, perfected First Priority security interest in the personal property
Collateral, each Credit Party shall have delivered to Collateral Agent:

 

(i)                  evidence satisfactory to Collateral Agent of the compliance
by each Credit Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);

 

(ii)               a completed Collateral Questionnaire dated the Closing Date
and executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby; and

 

(iii)            evidence that each Credit Party shall have taken or caused to
be taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

 

(f)                                   Spansion Merger.  The Spansion Merger
shall be consummated substantially concurrently with the effectiveness of this
Agreement in compliance with law and in accordance with the Spansion Merger
Agreement, in each case, in all material respects.

 

(g)                                  Financial Statements; Projections. 
Administrative Agent and the Arrangers shall have received from Borrower (i) the
Historical Financial Statements, (ii) pro forma consolidated balance sheets of
Borrower and its Subsidiaries as at the Closing Date, and reflecting the
consummation of the financings and the other transactions contemplated by the
Credit Documents to occur on or prior to the Closing Date (including, without
limitation, the Merger and the Refinancing), which pro forma financial

 

78

--------------------------------------------------------------------------------



 

statements shall be in form and substance reasonably satisfactory to
Administrative Agent and Arranger, and (iii) the Projections.

 

(h)                                 Evidence of Insurance.  Collateral Agent
shall have received a certificate from the applicable Credit Party’s insurance
broker or other evidence reasonably satisfactory to it that all insurance
required to be maintained pursuant to Section 5.05 is in full force and effect,
together with endorsements naming Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.05.

 

(i)                                     Opinions of Counsel to Credit Parties. 
Agents and Lenders and their respective counsel shall have received executed
copies of the favorable written opinions of Wilson Sonsini Goodrich & Rosati,
P.C., counsel for Credit Parties, as to such matters as Administrative Agent or
Arrangers may reasonably request, dated the Closing Date and otherwise in form
and substance reasonably satisfactory to Administrative Agent and Arrangers (and
each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

 

(j)                                    Fees.  Borrower shall have paid to each
Agent and the Collateral Agent for their own account and for the account of the
Lenders, as applicable, the fees payable on or before the Closing Date referred
to in Section 2.11(d) and (e) and all expenses payable pursuant to Section 11.02
which have accrued to the Closing Date to the extent invoices therefor have been
provided at least one Business Day prior to the Closing Date.

 

(k)                                 Solvency Certificate.  On the Closing Date,
Administrative Agent and Arrangers shall have received a Solvency Certificate in
form, scope and substance reasonably satisfactory to Administrative Agent and
Arrangers, and demonstrating that the Borrower and its Restricted Subsidiaries,
on a consolidated basis, are and will be Solvent.

 

(l)                                     Closing Date Certificate.  Borrower
shall have delivered to Administrative Agent and Arrangers an executed Closing
Date Certificate, together with all attachments thereto.

 

(m)                             No Litigation.  There shall not exist any
action, suit, investigation, litigation, proceeding, hearing or other legal or
regulatory developments, pending or, to the knowledge of Borrower, threatened in
writing in any court or before any arbitrator or Governmental Authority that,
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

(n)                                 Know Your Customer.  At least five days
prior to the Closing Date, the Lenders shall have received all documentation and
other information reasonably requested by any Lender at least 10 days prior to
the Closing Date that is required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56)
(the “PATRIOT Act”).

 

Section 3.02.                         Conditions to Each Credit Extension.  The
obligation of each Lender to make any Loan, or each Issuing Bank to issue any
Letter of Credit, on any Credit Date, including the ClosingAmendment Effective
Date, or the obligation of each Issuing Bank to extend the maturity or increase
the face amount of any Letter of Credit having a stated amount greater than
$2,000,000 on the date of any such extension or increase, are subject to the
satisfaction, or waiver in accordance with Section 11.05, of the following
conditions precedent:

 

(i)                                     Administrative Agent shall have received
a fully executed and delivered Funding Notice or Issuance Notice and
Application, as the case may be;

 

79

--------------------------------------------------------------------------------



 

(ii)                                  after making the Credit Extensions
requested on such Credit Date, the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect;

 

(iii)                               as of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

 

(iv)                              as of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default; and

 

(v)                                 on or before the date of issuance of any
Letter of Credit, Administrative Agent shall have received all other information
required by the applicable Issuance Notice and Application.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents, Lenders and the Issuing BankBanks to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants that:

 

Section 4.01.                         Organization; Requisite Power and
Authority; Qualification.  Each of Borrower and its Restricted Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization as identified inon Schedule 4.01 to the
Disclosure Letter (as such Schedule may be updated from time to time by notice
to the Administrative Agent subject to compliance with Section 5.09), (ii) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (iii) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.

 

Section 4.02.                         Equity Interests and Ownership.  The
Equity Interests of each of Borrower and its Restricted Subsidiaries has been
duly authorized and validly issued and is fully paid and non-assessable.  Except
as set forth on Schedule 4.02 to the Disclosure Letter, as of the
ClosingAmendment Effective Date, there is no existing option, warrant, call,
right, commitment or other agreement to which any Restricted Subsidiary of
Borrower is a party requiring, and there is no membership interest or other
Equity Interests of any Restricted Subsidiary of Borrower outstanding which upon
conversion or exchange would require, the issuance by such Restricted Subsidiary
of any additional membership interests or other Equity Interests of such
Restricted Subsidiary or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of such Restricted Subsidiary.  Schedule 4.02 to the
Disclosure Letter correctly sets forth the ownership interest of each of
Borrower’s Subsidiaries in its respective Subsidiaries as of the

 

80

--------------------------------------------------------------------------------



 

ClosingAmendment Effective Date and identifies each Subsidiary as either a
Restricted Subsidiary or an Unrestricted Subsidiary as of the ClosingAmendment
Effective Date.

 

Section 4.03.                         Due Authorization.  The execution,
delivery and performance of the Credit Documents have been duly authorized by
all necessary action on the part of each Credit Party that is a party thereto.

 

Section 4.04.                         No Conflict.  The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not (i) violate (1) any provision of any law or any governmental rule or
regulation applicable to Borrower or any of its Restricted Subsidiaries, (2) any
of the Organizational Documents of Borrower or any of its Restricted
Subsidiaries, or (3) any order, judgment or decree of any court or other agency
of government binding on Borrower or any of its Restricted Subsidiaries;
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Borrower or
any of its Restricted Subsidiaries; (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Borrower or any
of its Restricted Subsidiaries (other than any Liens created under any of the
Credit Documents in favor of Collateral Agent, on behalf of the Secured
Parties); or (iv) require any approval not obtained on or before the Closing
Date of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Borrower or any of its Restricted
Subsidiaries, except, in the case of each of clauses (i) through (iv) above
(other than clause (i)(2)), to the extent that such violation, conflict, Lien or
failure to obtain approval or consent could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 4.05.                         Governmental Consents.  The execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority, except
for (i) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date or the Amendment Effective Date, as applicable, and (ii) those
registrations, consents, approvals, notices or actions the failure of which to
obtain or make could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 4.06.                         Binding Obligation.  Each Credit Document
has been duly executed and delivered by each Credit Party that is a party
thereto and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

Section 4.07.                         Historical Financial Statements.  The
Historical Financial Statements were prepared in conformity with GAAP and fairly
present (prior to or on the Closing Date with respect to the Historical
Financial Statements of Spansion, to the knowledge of the Borrower), in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments and the absence of footnotes.  As of
the ClosingAmendment Effective Date, neither Borrower nor any of its Restricted
Subsidiaries has any contingent liability or liability for Taxes, long term
lease or unusual forward or long term commitment that (with respect to the
Historical Financial Statements of Spansion, to the knowledge of the Borrower)
is not reflected in the Historical Financial Statements or the notes thereto and
which in

 

81

--------------------------------------------------------------------------------



 

any such case is material in relation to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower and any of
its Restricted Subsidiaries taken as a whole.

 

Section 4.08.                         Projections.  On and as of the
ClosingAmendment Effective Date, the projections of Borrower and its Restricted
Subsidiaries for the period of Fiscal Year 20142019 through and including Fiscal
Year 20172022 (the “Projections”) are based on good faith estimates and
assumptions believed by it to be reasonable at the time so furnished; provided,
the Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material.

 

Section 4.09.                         No Material Adverse Effect.  Since
December 2830, 20142018, no event, circumstance or change has occurred that has
caused or could reasonably be expected to result in, either in any case or in
the aggregate, a Material Adverse Effect.

 

Section 4.10.                         Adverse Proceedings, Etc.  There are no
Adverse Proceedings, individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect.  Neither Borrower nor any of its
Restricted Subsidiaries (i) is in violation of any applicable laws that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.11.                         Payments of Taxes.  All federal and state
income and other material tax returns of Borrower and its Restricted
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all other taxes of
Borrower and its Restricted Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which were due and payable have been
paid when due and payable except, in each case, taxes that are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted and for which adequate reserves or other appropriate provisions have
been set aside in accordance with GAAP.  There is no outstanding, pending,
threatened in writing or, to the knowledge of Borrower or any of its Restricted
Subsidiaries, proposed, tax audit, examination, investigation, assessment or
other proceeding against Borrower or any of its Restricted Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect which is not being contested by Borrower or such
Restricted Subsidiary in good faith by appropriate proceedings promptly
instituted and diligently conducted and for which adequate reserves or other
appropriate provisions have been set aside in accordance with GAAP.  There are
no Liens for taxes of Borrower or any of its Restricted Subsidiaries other than
Liens described in Section 6.02(b).

 

Section 4.12.                         Properties.

 

(a)                                 Title.  Each of Borrower and its Restricted
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or tangible personal property), (iii) to the
knowledge of Borrower, valid licensed rights in (in the case of licensed
interests in intellectual property) and (iv) good title to (in the case of all
other tangible personal property), all of their respective properties and
assets, in each case except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and where the
failure to have such title, interest, or right could not reasonably be expected
to have a Material Adverse Effect.  Except as permitted by this Agreement, all
such properties and assets are free and clear of Liens, other than (i) Permitted
Liens, (ii) Liens arising by operation of law and (iii) minor defects in title
that do

 

82

--------------------------------------------------------------------------------

 



 

not materially interfere with the ability of Borrower and its Restricted
Subsidiaries to conduct their businesses.

 

(b)                                 Real Estate.  As of the ClosingAmendment
Effective Date, Schedule 4.12 to the Disclosure Letter contains a true, accurate
and complete list of all Material Real Estate Assets.

 

Section 4.13.                         Environmental Matters.  Except with
respect to any matter that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, none of Borrower
or any Restricted Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law (including any applicable Environmental
Laws with respect to any Real Estate Asset or governing its business and the
requirements of any permits issued under such Environmental Laws with respect to
any such Real Estate Asset or the operations of Borrower or any Restricted
Subsidiary), (ii) has, to the knowledge of Borrower, become subject to any
Environmental Claim, (iii) has received written notice of any Environmental
Claim or (iv) has knowledge of any fact that could reasonably be expected to
subject Borrower or any Restricted Subsidiary to any Environmental Claim.

 

Section 4.14.                         No Defaults.  Neither Borrower nor any of
its Restricted Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its material Contractual Obligations, and no condition exists which, with the
giving of notice or the lapse of time or both, could constitute such a default,
except in each case or in the aggregate, where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.

 

Section 4.15.                         Governmental Regulation.

 

(a)                                 All Governmental Approvals, other than the
filings and recordations contemplated by the Collateral Documents, required to
be obtained by Borrower or any of its Restricted Subsidiaries for the Permitted
Business have been duly obtained, are validly issued, are in full force and
effect, and are held in the name or extend to the benefit of Borrower or one of
its Restricted Subsidiaries, except in each case where the failure to have so
obtained, issued, to be in force and effect, or to be held in the name of,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 To the knowledge of Borrower, all
Governmental Approvals that have been obtained by any Person other than Borrower
or any of its Restricted Subsidiaries for the Permitted Business have been duly
obtained, are validly issued, and are in full force and effect, except where the
failure to have so obtained, issued or to be in force and effect, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  The Permitted Business in all material
respects conforms to and complies with all applicable covenants, conditions,
restrictions and reservations in all Governmental Approvals required for the
Permitted Business and all regulations applicable thereto, except where the
failure to conform or comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Neither Borrower nor any of its Restricted
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.  Neither Borrower nor any of its Restricted
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

83

--------------------------------------------------------------------------------



 

Section 4.16.                         Employee Matters.  Neither Borrower nor
any of its Restricted Subsidiaries is engaged in any unfair labor practice that
could reasonably be expected to have a Material Adverse Effect.  There is (i) no
unfair labor practice complaint pending against Borrower or any of its
Restricted Subsidiaries, or to the knowledge of Borrower, threatened in writing
against it before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Borrower or any of its Restricted
Subsidiaries or to the knowledge of Borrower, threatened in writing against it,
(ii) no strike or work stoppage in existence or threatened involving Borrower or
any of its Restricted Subsidiaries, and (iii) to the knowledge of Borrower, no
union representation question existing with respect to the employees of Borrower
or any of its Restricted Subsidiaries and, to the knowledge of Borrower, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (i), (ii) or (iii) above, either individually or in
the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.17.                         Employee Benefit Plans.  Borrower, each of
its Restricted Subsidiaries and each of their respective ERISA Affiliates are in
material compliance with all applicable provisions and requirements of ERISA and
the Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have administered and operated each
Employee Benefit Plan materially in accordance with its terms.  Each Employee
Benefit Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and, to the knowledge
of Borrower, nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status.  No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or reasonably is expected to be
incurred by Borrower, any of its Restricted Subsidiaries or any of their ERISA
Affiliates that could reasonably be expected to result in a Material Adverse
Effect.  No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a Material Adverse Effect.  The
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Restricted
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan. 
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Borrower, its
Restricted Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is not reasonably likely to have a Material Adverse
Effect.  Borrower, each of its Restricted Subsidiaries and each of their ERISA
Affiliates have complied (if and to the extent applicable) with the requirements
of Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

 

Section 4.18.                         [Reserved].

 

Section 4.19.                         Solvency.  Immediately after the
transactions to occur on the ClosingAmendment Effective Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, the Borrower and its Restricted Subsidiaries, taken
as a whole, will be Solvent.

 

Section 4.20.                         Compliance with Statutes, Etc.  Each of
Borrower and its Restricted Subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions

 

84

--------------------------------------------------------------------------------



 

imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property, except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.21.                         Disclosure.  No representation or warranty
of any Credit Party contained in any Credit Document or in any other documents,
certificates or written statements furnished to any Agent or Lender by or on
behalf of Borrower or any of its Restricted Subsidiaries for use in connection
with the transactions contemplated hereby, when furnished and taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact (known to Borrower, in the case of any document not furnished by either of
them) necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made;
provided that (x) any projections and pro forma financial information contained
in such materials are based upon good faith estimates and assumptions believed
by Borrower to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results and (y) on or prior to the Spansion
Merger Closing Date, the representations and warranties in this Section 4.21
with respect to Spansion, its Subsidiaries and their business shall only be made
to the knowledge of the Borrower.

 

Section 4.22.                         PATRIOT Act; FCPA; OFAC.

 

(a)                                 To the extent applicable, each Credit Party
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the PATRIOT Act.

 

(b)                                 No part of the proceeds of any Loans
hereunder will be used, directly or indirectly, by Borrower or any of its
Subsidiaries (i) to fund any operations, or finance any activities, by Borrower
or any of its Subsidiaries in a Sanctioned Country, (ii) to finance any
investment, or make any payments, by Borrower or any of its Subsidiaries to a
Restricted Party or a Sanctioned Country or (iii) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or any other applicable Anti-Corruption Laws.

 

(c)                                  Neither Borrower nor any of its
Subsidiaries nor, to the knowledge of Borrower, any officer or director or any
employee, agent, or other person acting on behalf of Borrower or any of its
Subsidiaries, has during the past five years (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; or (iii) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. Borrower and its Subsidiaries (i) have
conducted during the past five years and will continue to conduct their
businesses operations in compliance with the U.S. Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”), the
U.K. Bribery Act 2010, and all other applicable anti-corruption laws
(collectively, the “Anti-Corruption Laws”); (ii) have instituted and maintained
during the past five years and will continue to maintain policies and procedures
designed to promote and achieve compliance with applicable Anti-Corruption Laws.

 

(d)                                 Borrower and its Subsidiaries (i) have
conducted during the past five years and will continue to conduct their business
operations in compliance with all applicable financial recordkeeping and
reporting requirements, including those of the Bank Secrecy Act, the PATRIOT
Act, and the

 

85

--------------------------------------------------------------------------------



 

applicable anti-money laundering statutes, rules and regulations of
jurisdictions where Borrower or its Subsidiaries conduct business (collectively,
the “Anti-Money Laundering Laws”); (ii) have instituted and maintained during
the past five years and will continue to maintain policies and procedures
designed to promote and achieve compliance with applicable Anti-Money Laundering
Laws; and (iii) will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund or facilitate any activities or
business of any kind that would constitute or result in a violation of the
Anti-Money Laundering Laws.

 

Section 4.23.                         Sanctioned Persons.

 

(a)                                 Neither Borrower nor any of its Restricted
Subsidiaries, nor, to the knowledge of Borrower, any directors, officers or
employees of Borrower or any of its Restricted Subsidiaries is any of the
following (each a “Blocked Person”): (i) is a Restricted Party or is engaging in
or has engaged in any transaction or conduct that would result in it becoming a
Restricted Party; (ii) is or has been subject to any claim, proceeding, formal
notice or investigation with respect to Sanctions; (iii) is engaging or has
engaged in the past five years in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or breaches or attempts to breach, directly
or indirectly, any Sanctions applicable to it; or (iv) except pursuant to the
valid license disclosed on Schedule 4.23 to the Disclosure Letter (such license,
the “Permitted License”), has engaged in the past five years or is engaging,
directly or indirectly, in any trade, business or other activities with or for
the benefit of any Restricted Party.

 

(b)                                 Neither Borrower nor any of its Restricted
Subsidiaries nor any of their respective Affiliates: (i) is, or is owned or
controlled by (A) an agency or instrumentality of, or an entity owned or
controlled by, the government of a Sanctioned Country, (B) an entity located in
a Sanctioned Country, or (C) an individual who is a citizen or resident of, or
located in, a Sanctioned Country, in each case, to the extent that the agency,
instrumentality, entity, or individual is subject to a sanctions program
administered by OFAC; (ii) is located, incorporated, organized, or resident in a
Sanctioned Country; or (iii) has any business affiliation or commercial dealings
with or investments in any Sanctioned Country that breaches or attempts to
breach, directly or indirectly, any Sanctions applicable to it.

 

Section 4.24.                         Federal Reserve Regulations.

 

(a)                                 None of Borrower or any of the Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board of Governors, including Regulation T, U or X.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or, expiration, backstopping or cash
collateralization of all Letters of Credit on terms reasonably satisfactory to
the Issuing BankBanks in an amount equal to 103% of Letter

 

86

--------------------------------------------------------------------------------



 

of Credit Usage as of such date, each Credit Party shall perform, and shall
cause each of its Restricted Subsidiaries to perform, all covenants in this
Article 5.

 

Section 5.01.                         Financial Statements and Other Reports. 
Borrower will deliver to Administrative Agent for delivery to the Lenders:

 

(a)                                 Quarterly Financial Statements.  As soon as
available, and in any event within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal Quarter in
which the Closing Date occurs, the consolidated balance sheets of Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income and cash flows of Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;

 

(b)                                 Annual Financial Statements.  As soon as
available, and in any event within 90 days after the end of each Fiscal Year,
commencing with the Fiscal Year in which the Closing Date occurs, (i) the
consolidated balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, in reasonable detail, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Borrower, and reasonably satisfactory
to Administrative Agent (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards);

 

(c)                                  Annual Plan.  As soon as available, and in
any event within 75 days after the beginning of each Fiscal Year, commencing
with Fiscal Year 2016, an annual plan for Borrower and its Subsidiaries to
include balance sheets, statements of income and cash flows for each Fiscal
Quarter of such Fiscal Year prepared in detail and, in summary form and
accompanied by a certificate of a Financial Officer of Borrower stating that
such plan is based on reasonable estimates, information and assumptions at the
time prepared;

 

(d)                                 Compliance Certificate.  Within 5 Business
Days after each delivery of financial statements of Borrower and its
Subsidiaries pursuant to Sections 5.01(a) and 5.01(b), a duly executed and
completed Compliance Certificate;

 

(e)                                  Statements of Reconciliation after Change
in Accounting Principles.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements of CypressBorrower, the consolidated financial statements
of Borrower and its Subsidiaries delivered pursuant to Section 5.01(a) or
5.01(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to Administrative Agent;

 

87

--------------------------------------------------------------------------------



 

(f)                                   Notice of Default.  Promptly upon any
officer of Borrower obtaining knowledge (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
Borrower with respect thereto; (ii) that any Person has given any notice to
Borrower or any of its Restricted Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 9.01(e); or (iii) of the
occurrence of any event or change that has caused or could reasonably be
expected to cause, either individually or in the aggregate, a Material Adverse
Effect, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, event or condition, and what action Borrower has taken, is
taking and proposes to take with respect thereto;

 

(g)                                  Notice of Litigation.  Promptly upon any
officer of Borrower obtaining knowledge of any Adverse Proceeding or
Environmental Claim not previously disclosed in writing by Borrower to Lenders
that could be reasonably expected to have a Material Adverse Effect, written
notice thereof together with such other information (excluding information
subject to attorney-client privilege) as may be reasonably available to Borrower
to enable Lenders and their counsel to evaluate such matters;

 

(h)                                 ERISA. (i) Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event that has or is
reasonably expected to result in liability to Borrower in excess of $50,000,000,
a written notice specifying the nature thereof, what action Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates has taken,
is taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning any such ERISA Event; and (3) copies of such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as Administrative Agent shall reasonably request;

 

(i)                                     Insurance Report.  Upon the annual
renewal of the applicable insurance policy, a certificate from Borrower’s
insurance broker(s) in form and substance reasonably satisfactory to
Administrative Agent outlining all material insurance coverage under such policy
maintained as of the date of such certificate by Borrower and its Restricted
Subsidiaries;

 

(j)                                    Information Regarding Collateral. 
Borrower will furnish to Collateral Agent information regarding Collateral
required pursuant to the Collateral Documents;

 

(k)                                 Annual Collateral Verification.  Each year,
at the time of delivery of annual financial statements with respect to the
preceding Fiscal Year pursuant to Section 5.01(b) (beginning with the financial
statements for Fiscal Year 2020), Borrower shall deliver to Collateral Agent a
certificate of its Authorized Officer (i) either confirming that there has been
no change in the information contained inon Schedules 3.2(a), 3.2(b), 3.2(d),
3.3, 3.6 or 3.7 of the Pledge and Security Disclosure Letter since the Closing
Date or the date of the most recent certificate delivered pursuant to this
Section and/or identifying such changes in the form of a Security Supplement
delivered pursuant to Section 4.2 of the Pledge and Security Agreement and
(ii) certifying that, to its knowledge, all Uniform Commercial Code financing
statements (including fixtures filings, as applicable) and all supplemental
intellectual property security agreements or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified in the
documents delivered pursuant to clause (i) above to the extent necessary to
effect, protect and perfect the security interests under the Collateral
Documents (except as noted therein with respect to any continuation

 

88

--------------------------------------------------------------------------------



 

statements to be filed within such period). The Notwithstanding the foregoing,
the time period for delivery of the officer’s certificate and other deliverables
required pursuant to this Section 5.01(k) of the Existing Credit Agreement for
the fiscal year of Borrower ended December 31, 2017 is extended to April 30,
2018 (or such later datemay be extended at Borrower’s request, in Administrative
Agent’s sole discretion, for 75 days (or such longer time as may be agreed by
the Administrative Agent in its sole discretion) [Amendment No. 7];

 

(l)                                     Other Information.  (i) Promptly upon
their becoming available, copies of (A) all financial statements, reports,
notices and proxy statements sent or made available generally by Borrower to its
security holders acting in such capacity or by any Restricted Subsidiary of
Borrower to its security holders other than Borrower or another Restricted
Subsidiary of Borrower and (B) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Borrower or any of
its Restricted Subsidiaries with any securities exchange or with the Securities
and Exchange Commission or any other Governmental Authority and (ii) such other
information and data with respect to Borrower or any of its Restricted
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender; and

 

(m)                             Certification of Public Information.  Borrower
and each Lender acknowledge that certain of the Lenders may be Public Lenders
and, if documents or notices required to be delivered pursuant to this
Section 5.01 or otherwise are being distributed through IntraLinks/IntraAgency,
SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders.  Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Borrower which
is suitable to make available to Public Lenders.  If Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.01 contains
Non-Public Information, Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material Non-Public Information with respect to Borrower,
its Restricted Subsidiaries and their securities.; and

 

(n)                                 Beneficial Ownership Certification.  To the
extent no applicable exclusion applies so that Borrower is not required to
complete such portions of the Beneficial Ownership Certification, prompt written
notice of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such Beneficial Ownership Certification.

 

Information required to be delivered pursuant to Section 5.01(a),
Section 5.01(b), and Section 5.01(l)(i) shall be deemed to have been delivered
if such information, or one or more annual, quarterly or other periodic reports
containing such information, shall have been (i) posted on Borrower’s website or
if Borrower shall have posted a link to such information on Borrower’s website
or (ii) posted by Administrative Agent on an IntraLinks or similar site to which
the Lenders have been granted access or shall be available on the website of the
SEC at http://www.sec.gov.

 

Section 5.02.                         Existence.  Except as otherwise permitted
under Section 6.07, each Credit Party will, and will cause each of its
Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, licenses and permits
material to its business, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided, that no
Credit Party (other than Borrower with respect to existence) or any of its
Restricted Subsidiaries shall be required to preserve any such existence, right
or franchise, licenses and permits if the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.

 

89

--------------------------------------------------------------------------------



 

Section 5.03.                         Payment of Taxes and Claims.  Each Credit
Party will, and will cause each of its Restricted Subsidiaries to, (1) timely
file all required federal and state income and other material tax returns,
(2) pay all taxes shown to be due and payable on such tax returns and all other
material taxes imposed upon it or upon its respective properties, assets,
income, businesses and franchises before any penalty or fine accrues thereon,
and (3) pay all material claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, that no
such tax or claim need be paid if (i) in the case of a claim, it is not more
than 30 days overdue or (ii) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, as long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim.

 

Section 5.04.                         Maintenance of Properties.  Each Credit
Party will, and will cause each of its Restricted Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of Borrower and its Restricted Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof,
except where the failure to maintain such properties could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.05.                         Insurance.  Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, such
public liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of Borrower
and its Restricted Subsidiaries as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.  Without
limiting the generality of the foregoing, Borrower will maintain or cause to be
maintained flood insurance with respect to each Flood Hazard Property that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations or other
requirements of any Governmental Authority.  Except as otherwise agreed by
Collateral Agent, each such policy of insurance shall (a) name Collateral Agent,
on behalf of the Secured Parties, as an additional insured thereunder as its
interests may appear and (b) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to Collateral Agent, that names Collateral Agent, on behalf of the
Secured Parties, as the loss payee thereunder and provide for at least thirty
days’ prior written notice to Collateral Agent of any material modification or
cancellation of such policy.

 

Section 5.06.                         Books and Records; Inspections.  Each
Credit Party will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities sufficient to prepare financial statements in accordance with GAAP. 
Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
permit any authorized representatives of the Lenders designated by
Administrative Agent to visit and inspect any of the properties of any Credit
Party and any of its respective Restricted Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that unless an Event of Default has occurred and is
continuing, such visitation and inspection rights may only be exercised by
Administrative Agent once per calendar year.

 

90

--------------------------------------------------------------------------------



 

Section 5.07.                         Compliance with Laws.  Each Credit Party
will comply, and shall cause each of its Restricted Subsidiaries and all other
Persons, if any, on or occupying any Facilities to comply, with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws), noncompliance with which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.08.                         Environmental.

 

(a)                                 Environmental Disclosure.  Borrower will
reasonably and promptly deliver to Administrative Agent and the Lenders
reasonably detailed written notice of the occurrence of any event, or the
identification of any condition, that could reasonably be expected to result in
an Environmental Claim that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and shall provide with
reasonable promptness, documents and information from time to time that may be
reasonably requested by Administrative Agent in relation to any such events or
conditions.

 

(b)                                 Hazardous Materials Activities, Etc.  Each
Credit Party shall promptly take, and shall cause each of its Restricted
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by such Credit Party or its
Restricted Subsidiaries that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and (ii) make an appropriate
response to any Environmental Claim against such Credit Party or any of its
Restricted Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.09.                         Subsidiaries.  In the event that any
Person becomes a Domestic Subsidiary of Borrower (other than (x) an Immaterial
Subsidiary but including a Domestic Subsidiary of Borrower that ceases to be an
Immaterial Subsidiary, (y) any Foreign Subsidiary or (z) an Unrestricted
Subsidiary), Borrower shall promptly (i) cause such Domestic Subsidiary that is
a Restricted Subsidiary, if wholly-owned, to become a Guarantor hereunder by
executing and delivering to Administrative Agent a Counterpart Agreement and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Collateral Agent the joinder agreement required thereunder, and (ii) take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements, and certificates reasonably requested
by Collateral Agent or required by the Collateral Documents.  In the event that
any Person becomes a Foreign Subsidiary of Borrower (other than (x) an
Immaterial Subsidiary but including a Foreign Subsidiary of Borrower that ceases
to be an Immaterial Subsidiary or (y) an Unrestricted Subsidiary), and the
ownership interests of such Foreign Subsidiary are directly owned by any Credit
Party, such Credit Party shall take all of the actions referred to in the Pledge
and Security Agreement necessary to grant a perfected security interest in favor
of Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in the Equity Interests of such Foreign Subsidiary (provided,
that in no event shall voting Equity Interests of any such Foreign Subsidiary
having more than 66% of the total combined voting power of all classes of voting
Equity Interests be required to be so pledged).  With respect to each such
Restricted Subsidiary (other than an Immaterial Subsidiary but including a
Subsidiary of Borrower that ceases to be an Immaterial Subsidiary), Borrower
shall promptly send to Administrative Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Restricted
Subsidiary (or ceased to be an Immaterial Subsidiary) of Borrower, and (ii) all
of the data required to be set forth inon Schedules 4.01 and 4.02 to the
Disclosure Letter with respect to all Restricted Subsidiaries of Borrower; and
such written notice shall be deemed to supplement Schedules 4.01 and 4.02 to the
Disclosure Letter for all purposes hereof.

 

Section 5.10.                         Additional Material Real Estate Assets. 
In the event that any Credit Party acquires a Material Real Estate Asset after
the Closing Date or a Real Estate Asset owned on the Closing Date becomes a
Material Real Estate Asset due to a material renovation of or addition to such
Real Estate

 

91

--------------------------------------------------------------------------------



 

Assets and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Credit Party shall promptly take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates, that are
described in Section 1.A. of Schedule 5.12 with  respect to each suchadditional
Material Real Estate Asset identified inAssets required to be mortgaged pursuant
to this Section 5.10 within the time periods set forth in Section 2 of Schedule
5.12 of this Agreement.

 

Section 5.11.                         Further Assurances.  At any time or from
time to time upon the request of Administrative Agent, each Credit Party will,
at its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as Administrative Agent or Collateral Agent
may reasonably request in order to effect fully the purposes of the Credit
Documents.  In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
(i) guaranteed by the Guarantors and (ii) are secured by (x) substantially all
of the assets of Borrower and its Restricted Subsidiaries and (y) all of the
outstanding Equity Interests of Borrower’s Subsidiaries (subject to limitations
contained in the Credit Documents and the Collateral Documents, including with
respect to Foreign Subsidiaries, Immaterial Subsidiaries and Unrestricted
Subsidiaries).  If at any time Collateral Agent receives a notice from a Lender
or otherwise becomes aware that any mortgaged Material Real Estate Asset has
become a Flood Hazard Property, Collateral Agent shall deliver such notice to
Borrower and Borrower shall take all actions required as a result of such change
as described  on in Schedule 5.12.

 

Section 5.12.                         Post-Closing Actions.  Each Credit Party
will take each of the actions set forth on Schedule 5.12 within the time periods
set forth thereon (as they may be extended by Collateral Agent in its sole
discretion).  All provisions of this Agreement and the other Credit Documents
(including, without limitation, all conditions precedent, representations,
warranties, covenants, events of default and other agreements herein and
therein) shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described above within the
time periods required above, rather than as otherwise provided in the Credit
Documents); provided that (i) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Closing
Date, the respective representation and warranty shall be required to be true
and correct in all material respects at the time the respective action is taken
(or was required to be taken) in accordance with the foregoing provisions of
this Section 5.12 and (ii) all representations and warranties relating to the
Collateral Documents shall be required to be true immediately after the actions
required to be taken by this Section 5.12 have been taken (or were required to
be taken).  The acceptance of the benefits of the Loans shall constitute a
covenant and agreement by Borrower to each of the Lenders that the actions
required pursuant to this Section 5.12 will be, or have been, taken within the
relevant time periods referred to in this Section 5.12 and that, at such time,
all representations and warranties contained in this Agreement and the other
Credit Documents shall then be true and correct without any modification
pursuant to this Section 5.12.

 

Section 5.12.                         [Reserved].

 

Section 5.13.                         Designation Of Restricted And Unrestricted
Subsidiaries.

 

(a)                                 The Board of Directors may designate any
Subsidiary, including a newly acquired or created Subsidiary, to be an
Unrestricted Subsidiary if it meets the following qualifications:

 

(i)                                     such Subsidiary does not own any Equity
Interest of Borrower or any Restricted Subsidiary;

 

92

--------------------------------------------------------------------------------

 



 

(ii)                                  Borrower would be permitted to make an
Investment at the time of the designation in an amount equal to the aggregate
Fair Market Value of all Investments of Borrower or its Restricted Subsidiaries
in such Subsidiary;

 

(iii)                               any guarantee or other credit support
thereof by Borrower or any Restricted Subsidiary is permitted under Section 6.01
or Section 6.06;

 

(iv)                              neither Borrower nor any Restricted Subsidiary
has any obligation to subscribe for additional Equity Interests of such
Subsidiary or to maintain or preserve its financial condition or cause it to
achieve specified levels of operating results except to the extent permitted by
Section 6.01 or Section 6.06;

 

(v)                                 immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing or would result from such designation;

 

(vi)                              immediately after giving effect to such
designation, Borrower shall be in compliance, on a pro forma basis, with the
 covenantscovenant set forth in Article 7 for the Test Period then last ended
(and, as a condition precedent to the effectiveness of any such designation,
Borrower shall deliver to Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance); and

 

(vii)                           no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “restricted subsidiary” or a “guarantor” (or
any similar designation) for any other Indebtedness of Borrower or a Restricted
Subsidiary.

 

Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b) below.

 

(b)                                 (i) A Subsidiary previously designated as an
Unrestricted Subsidiary which fails to meet the qualifications set forth in
subsections (a)(i), (a)(iii), (a)(iv) or (a)(vii) of this Section 5.13 will be
deemed to become at that time a Restricted Subsidiary, subject to the
consequences set forth in subsection (d) below.  (ii) The Board of Directors may
designate an Unrestricted Subsidiary to be a Restricted Subsidiary if the
designation would not cause an Event of Default.

 

(c)                                  Upon a Restricted Subsidiary becoming an
Unrestricted Subsidiary,

 

(i)                                     all existing Investments of Borrower and
the Restricted Subsidiaries therein (valued at Borrower’s proportional share of
the Fair Market Value of its assets less liabilities) will be deemed made at
that time;

 

(ii)                                  all existing Equity Interest or
Indebtedness of Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time, and all Liens on property of Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time;

 

(iii)                               all existing transactions between it and
Borrower or any Restricted Subsidiary will be deemed entered into at that time;

 

(iv)                              it is released at that time from the Guaranty
and the Pledge and Security Agreement and all related security interests on its
property shall be released;

 

93

--------------------------------------------------------------------------------



 

(v)                                 it will cease to be subject to the
provisions of this Agreement as a Restricted Subsidiary.

 

(d)                                 Upon an Unrestricted Subsidiary becoming, or
being deemed to become, a Restricted Subsidiary pursuant to Section 5.13(b),

 

(i)                                     all of its Indebtedness and Disqualified
Equity Interests will be deemed incurred at that time for purposes of
Section 6.01, but will not be considered the sale or issuance of Equity
Interests for purposes of Section 6.08;

 

(ii)                                  Investments therein previously charged
under Section 6.06 will be credited thereunder;

 

(iii)                               it may be required to become a Guarantor
pursuant to Section 5.09; and

 

(iv)                              it will thenceforward be subject to the
provisions of this Agreement as a Restricted Subsidiary (and shall not
subsequently be designated as an Unrestricted Subsidiary).

 

(e)                                  Any designation by the Board of Directors
of a Subsidiary as an Unrestricted Subsidiary after the Closing Date will be
evidenced to Administrative Agent by promptly filing with Administrative Agent a
copy of the resolutions of the Board of Directors giving effect to the
designation and a certificate of an officer of Borrower certifying that the
designation complied with the foregoing provisions.

 

Section 5.14.                         Maintenance of Ratings.  The Borrower
shall use commercially reasonable efforts to maintain public corporate credit
and public corporate family ratings and a public rating from each of S&P and
Moody’s.

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or, expiration, backstopping or cash
collateralization of all Letters of Credit in an amount equal to 103% of Letter
of Credit Usage as of such date on terms reasonably satisfactory to the Issuing
BankBanks, such Credit Party shall perform, and shall cause each of its
Restricted Subsidiaries to perform, all covenants in this Article 6.

 

Section 6.01.                         Indebtedness.  No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, create, incur or assume,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness of any Restricted Subsidiary to
Borrower or to any other Restricted Subsidiary, or of Borrower to any Restricted
Subsidiary; provided that (i) all such Indebtedness owing to any Credit Party
shall be evidenced by the Intercompany Note, (ii) all such Indebtedness owing by
a Credit Party to any Restricted Subsidiary that is not a Guarantor shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note and (iii) any such
Indebtedness of any Restricted Subsidiary that is not a Guarantor owing to any
Credit

 

94

--------------------------------------------------------------------------------



 

Party (other than any such Indebtedness arising in connection with the Spansion
IP Transfer) shall be subject to the limitations set forth in Section 6.06(d);

 

(c)                                  Other Debt Securities that (i) mature
after, and do not require any scheduled amortization or other scheduled payments
of principal prior to, the date that is 181 days after the Latest Maturity Date
at the time incurred (it being understood that such Other Debt Securities may
have mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of clause (ii) hereof), (ii) have terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to Borrower (as determined in good faith
by Borrower) than the terms and conditions customary at the time for
Indebtedness of a similar nature and (iii) are not guaranteed by any Subsidiary
that is not a Guarantor; provided that (1) both immediately prior and after
giving effect to the incurrence thereof, (x) no Default or Event of Default
shall exist or result there from and (y) Borrower will be in compliance with the
Total Leverage Ratio shall not exceed 2.00 to 1.00 on a pro forma basis as of
the Test Period then last ended and (2) Borrower delivers a certificate of an
Authorized Officer to Administrative Agent demonstrating compliance with the
terms of this Section 6.01(c);

 

(d)                                 Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal or similar
obligations (including in connection with workers’ compensation) or obligations
in respect of letters of credit, bank guarantees or similar instruments related
thereto incurred in the ordinary course of business;

 

(e)                                  Indebtedness in connection with cash
management agreements, netting services, overdraft protections and otherwise in
connection with deposit accounts;

 

(f)                                   guaranties in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of Borrower and its Restricted Subsidiaries;

 

(g)                                  guaranties by Borrower of Indebtedness of a
Restricted Subsidiary or guaranties by a Restricted Subsidiary of Indebtedness
of Borrower or another Restricted Subsidiary with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section 6.01;
provided, that (i) if the Indebtedness that is being guarantied is unsecured
and/or subordinated to the Obligations, the guaranty shall also be unsecured
and/or subordinated to the Obligations and (ii) in the case of guaranties by a
Credit Party of the obligations of a Restricted Subsidiary that is not a
Guarantor, such guaranties shall be permitted by Section 6.06;

 

(h)                                 Indebtedness described inon Schedule 6.01 to
the Disclosure Letter and any Permitted Refinancing thereof;

 

(i)                                     Indebtedness of Borrower or its
Restricted Subsidiaries with respect to Capital Leases, sale-lease back
transactions and purchase money Indebtedness in an aggregate principal amount
not to exceed at any time $100,000,000; provided that any such Indebtedness
shall be secured only by the assets (including all accessions, attachments,
improvements and the proceeds thereof) acquired in connection with the
incurrence of such Indebtedness;

 

(j)                                    (i) Indebtedness of a Person or
Indebtedness attaching to assets of a Person that, in either case, becomes a
Restricted Subsidiary or Indebtedness attaching to assets that are acquired by
Borrower or any of its Restricted Subsidiaries, in each case after the
ClosingAmendment Effective Date as the result of a Permitted Acquisition, in an
aggregate principal amount not to exceed $400,000,000 at any one time
outstanding; provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y)

 

95

--------------------------------------------------------------------------------



 

such Indebtedness is not guaranteed in any respect by Borrower or any Restricted
Subsidiary (other than by any such person that so becomes a Subsidiary or any
guaranty that is otherwise permitted pursuant to this Section 6.01), and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided, that the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension;

 

(k)                                 Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or from guaranties, surety bonds or performance bonds securing the
performance of Borrower or any of its Restricted Subsidiaries pursuant to such
agreements, in connection with permitted Investments or permitted asset sales;

 

(l)                                     Indebtedness in an aggregate principal
amount at any time outstanding not to exceed $25,000,000;

 

(m)                             Indebtedness incurred by any Japanese
Receivables Subsidiary in an aggregate principal amount at any time outstanding
not to exceed $100,000,000 for all such Japanese Receivables Subsidiaries;

 

(n)                                 any Permitted Refinancing of any Other Debt
Securities; and

 

(o)                                 Indebtedness in respect of (i) one or more
series of notes issued by the Borrower that are either (x) senior or
subordinated and unsecured or (y) secured by Liens on the Collateral ranking
junior to or pari passu with the Liens securing the Obligations and/or
(ii) loans made to the Borrower that are either (x) senior or subordinated and
unsecured or (y) secured by Liens on Collateral ranking junior to the Liens
securing the Obligations to the extent that the Borrower shall have been
permitted to incur such Indebtedness pursuant to and such Indebtedness shall be
deemed to be incurred in reliance on Section 2.23 (any such Indebtedness,
“Incremental Equivalent Debt”); provided, that (A) the aggregate initial
principal amount of all Incremental Equivalent Debt, at the time incurred, shall
not exceed the amount that would be permitted to be incurred under Section 2.23
if such Incremental Equivalent Debt were New Term Loan Commitments; provided
that (x) in the case of unsecured Incremental Equivalent Debt, in lieu of
complying with the maximum Secured Leverage Ratio test set forth in clause
(a)(iii) thereof, the Borrower shall be required to comply with a pro forma
Total Leverage Ratio not to exceed 4.00 to 1:00 as of the end of the most recent
Test Period and (y); provided that, in the case of Incremental Equivalent Debt
that is secured, such Incremental Equivalent Debt shall be subject to an
intercreditor agreement reasonably satisfactory to the Administrative Agent,
(B) the incurrence of such Indebtedness shall be subject to clauses (1), and
(2) and (4) of the third sentence of Section 2.23(a) as if such Incremental
Equivalent Debt constituted New Term Loan Commitments; provided that clause
(4)(iii)(x) shall only be applicable to Incremental Equivalent Debt in the form
of a term loan that is secured on a pari passu basis with the Liens securing the
Obligations and clause (4)(iii)(y) shall only be applicable to Incremental
Equivalent Debt in the form of a term loan and a series of notes that is secured
on a pari passu basis with the Liens securing the Obligations (provided, that
for any comparison of any Series of Term Loan B Term Loans to any Incremental
Equivalent Debt that is incurred in the form of fixed rate debt, the Weighted
Average Yield payable with respect to relevant Series of Term Loan B Term Loans
then outstanding shall be calculated using (i) the higher of the Adjusted
Eurodollar Rate at such time and the Eurodollar Swap Equivalent Rate with
respect to such Term B Term Loans and (ii) the margin and any OID or upfront
fees consistent with the treatment thereof under the definition of “Weighted
Average Yield”), (C) no Restricted Subsidiary may be a guarantor with respect to
such Indebtedness unless such Restricted Subsidiary is a Guarantor hereunder and
(D) the terms and conditions including such financial maintenance covenants (if
any) applicable to such Incremental Equivalent Debt shall not be, when taken as
a whole, materially more favorable (as determined in good faith by the board of
directors of the

 

96

--------------------------------------------------------------------------------



 

Borrower), to the holders of such Indebtedness than those applicable under this
Agreement (except for covenants or other provisions (i) applicable only to
periods after the Latest Maturity Date or (ii) that are also for the benefit of
all other Lenders in respect of Loans and Commitments outstanding at the time
such Incremental Equivalent Debt is incurred), and any Permitted Refinancing
Indebtedness in respect thereof.

 

Section 6.02.                         Liens.  No Credit Party shall, nor shall
it permit any of its Restricted Subsidiaries to, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Restricted Subsidiaries, whether now owned
or hereafter acquired, or any income, profits or royalties therefrom, except:

 

(a)                                 Liens under the Collateral Documents in
favor of Collateral Agent for the benefit of Secured Parties;

 

(b)                                 statutory Liens for taxes (i) not yet due
and payable or (ii) that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and for which adequate
reserves or other appropriate provisions have been made in accordance with GAAP;

 

(c)                                  statutory Liens of landlords, banks (and
rights of set off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Code or ERISA or a violation of Section 436 of
the Code), in each case (i) incurred in the ordinary course of business,
(ii) for amounts not yet overdue or (iii) for amounts that are overdue and that,
in the case of any such amounts overdue for a period in excess of 30 days, are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with (i) workers’ compensation, unemployment insurance
and other types of social security, retirement benefits, pensions or similar
legislation or (ii) to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

 

(e)                                  easements, rights of way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of Borrower or any of its Restricted Subsidiaries;

 

(f)                                   any interest or title of a lessor or
sublessor under any lease of real estate permitted hereunder and other statutory
or common law landlords’ liens under leases;

 

(g)                                  Liens solely on any Cash or Cash Equivalent
earnest money deposits made by Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(h)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property, consignment of goods and similar arrangements entered into in
the ordinary course of business;

 

97

--------------------------------------------------------------------------------



 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(j)                                    any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property;

 

(k)                                 leases, subleases, licenses or sublicenses
granted by Borrower or any of its Restricted Subsidiaries in the ordinary course
of business and not materially interfering in any respect with the ordinary
conduct of or materially detracting from the value of the business of Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(l)                                     Liens described inon Schedule 6.02 to
the Disclosure Letter and modifications, replacements, renewals or extensions
thereof, provided, that no such Lien is spread to cover any additional property
(other than accessions, attachments, improvements and the proceeds thereof)
after the ClosingAmendment Effective Date and the amount of the aggregate
obligations, if any, secured by any such Lien are not increased;

 

(m)                             Liens securing Indebtedness permitted pursuant
to Section 6.01(i); provided, any such Lien shall encumber only the assets
(including all accessions, attachments, improvements and the proceeds thereof)
acquired or financed with the proceeds of such Indebtedness;

 

(n)                                 Liens securing Indebtedness permitted by
Section 6.01(j) in an aggregate principal amount not to exceed $300,000,000 at
any one time outstanding; provided any such Lien shall encumber only those
assets (including all accessions, attachments, improvements and the proceeds
thereof) which secured such Indebtedness at the time such assets were acquired
by Borrower or its Restricted Subsidiaries;

 

(o)                                 attachment and judgment Liens, to the extent
and for so long as the underlying judgments and decrees do not constitute an
Event of Default pursuant to Section 9.01;

 

(p)                                 customary encumbrances or restrictions
(including put and call agreements) with respect to the Equity Interests of any
Joint Venture in favor of the other parties to such Joint Venture;

 

(q)                                 Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection or (ii) in favor of a banking institution or other financial
institution arising as a matter of law encumbering deposits or investment
property (including the right of set-off) and which are within the general
parameters customary in the banking, brokerage and financial industry;

 

(r)                                    Liens on insurance proceeds securing the
financed insurance premiums;

 

(s)                                   Liens on specific items of inventory or
other goods and the proceeds thereof securing obligations in respect of
documentary letters of credit or bankers’ acceptances issued or created for the
account of Borrower or any Restricted Subsidiary in the ordinary course of
business to facilitate the purchase, shipment or storage of such inventory or
other goods;

 

(t)                                    Liens in the nature of the right of
setoffset-off in favor of counterparties to contractual agreements with the
Credit Parties in the ordinary course of business;

 

(u)                                 Liens approved by the Collateral Agent
appearing on Schedule B to any Title Policy;

 

98

--------------------------------------------------------------------------------



 

(v)                                 other Liens on assets securing Indebtedness
and other obligations in an aggregate amount (or, in the case of Indebtedness,
aggregate principal amount) not to exceed $200,000,000 at any time outstanding;

 

(w)                               Liens on accounts receivable and Related
Assets of any Japanese Receivables Subsidiary securing Indebtedness permitted by
Section 6.01(m);

 

(x)                                 customary Liens granted in favor of a
trustee pursuant to an indenture relating to Indebtedness not prohibited under
this Agreement to the extent such Liens (i) only secure customary compensation,
indemnification and reimbursement obligations owing to such trustee under such
indenture and (ii) are limited to the cash held by such trustee (excluding cash
held in trust for the payment of such Indebtedness); and

 

(y)                                 Liens on Collateral securing Indebtedness
permitted pursuant to Section 6.01(o).

 

Section 6.03.                         No Further Negative Pledges.  No Credit
Party nor any of its Restricted Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations,
except with respect to (a) restrictions identified on Schedule 6.03 to the
Disclosure Letter, (b) this Agreement and the other Credit Documents, (c) any
agreements governing any purchase money Liens or Capital Lease obligations
otherwise permitted hereby, if the prohibition or limitation therein is only
effective against the assets (including all accessions, attachments,
improvements and the proceeds thereof) financed thereby, (d) agreements for the
benefit of the holders of Liens described in Section 6.02(n) and applicable
solely to the property subject to such Lien, (e) any other agreement that does
not restrict in any manner (directly or indirectly) Liens created pursuant to
the Credit Documents on any Collateral securing the Obligations and that does
not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Credit Party to secure the Obligations, (f) covenants in any
Indebtedness permitted pursuant to Section 6.01(c) to the extent such
restrictions or conditions are no more restrictive than the restrictions and
conditions in the Credit Documents or, in the case of Indebtedness of any
Restricted Subsidiary that is not a Credit Party, are imposed solely on
Restricted Subsidiaries that are not Credit Parties, (g) any prohibition or
limitation that (i) exists pursuant to applicable law, (ii) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 6.08 pending the consummation of
such sale solely with respect to such property being disposed of,
(iii) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Restricted Subsidiary, (iv) exists in any agreement in
effect at the time such Restricted Subsidiary becomes a Subsidiary of Borrower,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary, or (v) is imposed by any amendments or refinancings that
are otherwise permitted by the Credit Documents of the contracts, instruments or
obligations referred to in clauses (a), (c), (e), (f) or (g)(iv); provided that
such amendments and refinancings are, taken as a whole, no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing (as determined in good faith by Borrower),
(h) customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures and applicable solely to such Joint
Venture entered into in the ordinary course of business, and (i) customary
restrictions and prohibitions contained in agreements entered into in connection
with Indebtedness permitted under Section 6.01(m); provided that such
restrictions and prohibitions relate solely to the accounts receivable and
Related Assets that are the subject of such Indebtedness.

 

Section 6.04.                         Restricted Payments.  No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, declare,
order, pay any sum for, or set apart assets for a sinking or other

 

99

--------------------------------------------------------------------------------



 

analogous fund for, any Restricted Payment (other than in connection with a
Permitted Refinancing therefor) except that:

 

(a)                                 any Restricted Subsidiary of Borrower may
declare and pay dividends or make other distributions to (i) its equity holders
on a ratable basis, (ii) Borrower or (iii) Guarantors;

 

(b)                                 Borrower may make Restricted Payments with
proceeds from substantially concurrent issuances of Equity Interests;

 

(c)                                  Borrower may make regularly scheduled
payments of interest in respect of any Subordinated Indebtedness in accordance
with the terms of, and only to the extent required by, and subject to any
subordination provisions contained in the indenture or other agreement pursuant
to which such Subordinated Indebtedness was issued;

 

(d)                                 Borrower may enter into and purchase its
Equity Interests pursuant to any accelerated stock repurchase agreement, forward
contract or other similar agreement and perform its obligations thereunder,
provided that such repurchase of its Equity Interests is otherwise permitted
under clause (b), clause (f) or clause (g) of this Section 6.04 (for the
avoidance of doubt, the amount of all Restricted Payments made to purchase
Equity Interests pursuant to this clause (d) shall be determined based upon the
net cash payments made after settlement of all payments and obligations pursuant
to the terms of such accelerated stock repurchase agreement, forward contract or
other similar agreement);

 

(e)                                  Borrower may purchase Bond Hedges in
connection with the issuance of Convertible Notes permitted by Section 6.01 and
Borrower and its Subsidiaries may exercise their respective rights and perform
their respective obligations under any Bond Hedges or Warrants;

 

(f)                                   so long as (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) at the time of the
making of such Restricted Payment, the Total Leverage Ratio for the Test Period
then last ended (determined on a pro forma basis after giving effect to such
Restricted Payment) is less than 3.50 to 1.00, Borrower and its Restricted
Subsidiaries may make other Restricted Payments in an aggregate amount for all
such Restricted Payments under this clause (f) and all Investments under
Section 6.06(o) not to exceed $150,000,000 during the term of this Agreement;

 

(g)                                  so long as (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Borrower and
its Restricted Subsidiaries shall be in pro forma compliance with each of the
covenantscovenant set forth in Article 7 as of the last day of the most recently
ended Fiscal Quarter or Fiscal Year for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) after giving effect to such
Restricted Payment, the Borrower may make such Restricted Payments if, at the
time of the making of such Restricted Payment, the Total Leverage Ratio for the
Test Period then last ended (determined on a pro forma basis after giving effect
to such Restricted Payment) is less than 2.75 to 1.00;

 

(h)                                 Borrower may make Restricted Payments
(i) pursuant to and in accordance with stock option plans or other compensation
benefit plans, including the retention of Equity Interests in payment of
withholding taxes in connection with equity-based compensation plans or
(ii) consisting of distribution of rights pursuant to stockholder rights plans
or redemptions of such rights; provided that such redemption is in accordance
with the terms of such stockholder rights plans; provided, further, that the
aggregate amount of Restricted Payments made pursuant to this clause (h) shall
not exceed $25,000,000 during any Fiscal Year and $50,000,000 during the term of
this Agreement (other than as a result of the exercise of stock options or the
vesting of restricted stock pursuant to the Infineon Agreement, which shall not
be limited);

 

100

--------------------------------------------------------------------------------



 

(i)                                     Borrower may make Restricted Payments
consisting of the repurchase of, or cash payments in lieu of, fractional shares
of its Securities arising out of stock dividends, splits or combinations,
business combinations or conversions of convertible Securities;

 

(j)                                    so long as no Event of Default has
occurred and is continuing or would result therefrom, Borrower may repurchase,
redeem, convert, defease or retire for value any Convertible Notes that
constitute Subordinated Indebtedness outstanding as of October 20, 2015;

 

(k)                                 so long as (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Borrower and
its Restricted Subsidiaries shall be in pro forma compliance with each of the
covenantscovenant set forth in Article 7 as of the last day of the most recently
ended Fiscal Quarter or Fiscal Year for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) after giving effect to such
Restricted Payment, the Borrower make any dividend in any Fiscal Quarter with
respect to its Equity Interests in an amount not greater than eleven cents per
share; and

 

(l)                                     so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
each of the covenantscovenant set forth in Article 7 as of the last day of the
most recently ended Fiscal Quarter or Fiscal Year for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) after giving effect to
such Restricted Payment, the Borrower may make Restricted Payments in an
aggregate amount not to exceed the Available Amount determined at such time if,
at the time of the making of such Restricted Payment, the Total Leverage Ratio
for the Test Period then last ended (determined on a pro forma basis after
giving effect to such Restricted Payment) is less than 4.00 to 1.00.

 

Section 6.05.                         Restrictions on Subsidiary Distributions. 
Except as provided herein, no Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Restricted Subsidiary of Borrower to (a) pay dividends or make
any other distributions on any of such Restricted Subsidiary’s Equity Interests
owned by Borrower or any other Subsidiary of Borrower that is a direct or
indirect parent company of such Restricted Subsidiary, (b) repay or prepay any
Indebtedness owed by such Restricted Subsidiary to Borrower or any other
Subsidiary of Borrower that is a direct or indirect parent company of such
Restricted Subsidiary, (c) make loans or advances to Borrower or any other
Subsidiary of Borrower that is a direct or indirect parent company of such
Restricted Subsidiary, or (d) transfer, lease or license any of its property or
assets to Borrower or any other Subsidiary of Borrower that is a direct or
indirect parent company of such Restricted Subsidiary, other than (in the case
of each of the foregoing clauses (a) through (d)): (i) any restrictions existing
under the Credit Documents, (ii) any encumbrance or restriction pursuant to
applicable law or an agreement in effect at or entered into on the Closing Date,
(iii) any encumbrance or restriction with respect to a Restricted Subsidiary or
any of its Restricted Subsidiaries pursuant to an agreement relating to any
Indebtedness incurred by such Restricted Subsidiary prior to the date on which
it became a Restricted Subsidiary (other than Indebtedness incurred as
consideration in, in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary) and outstanding on such date, which encumbrance or
restriction is not applicable to Borrower or any other Restricted Subsidiary or
the properties or assets of Borrower or any other Restricted Subsidiary,
(iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by Borrower in good
faith, to the Lenders than the

 

101

--------------------------------------------------------------------------------



 

encumbrances and restrictions contained in such predecessor agreement, (v) with
respect to clause (d), any encumbrance or restriction (A) that restricts the
subletting, assignment or transfer of any property, asset or contractual rights
thereto and is contained in any lease, license or other contract entered into in
the ordinary course of business or (B) contained in security agreements securing
Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements, (vi) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the disposition of all or substantially all of the Equity Interests or all or
any portion of the assets of such Restricted Subsidiary, (vii) restrictions in
the transfers of assets encumbered by a Lien permitted by Section 6.02,
(viii) any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section 6.01
if (A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or instrument or (y) Borrower in good faith
determines that such encumbrance or restriction will not cause Borrower not to
have the funds necessary to pay the Obligations when due and (B) the encumbrance
or restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by Borrower),
(ix) any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
wholly owned Subsidiary that is acquired after the Closing Date, (x) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property permitted by Section 6.08 pending the consummation
of such disposition, (xi) customary provisions in Joint Venture agreements and
other similar agreements applicable to Joint Ventures, (xii) any encumbrances or
restrictions applicable solely to a Restricted Subsidiary that is not a Credit
Party and contained in any credit facility extended to any Restricted Subsidiary
that is not a Credit Party, (xiii) customary provisions in partnership
agreements, limited liability company organizational governance documents and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person and (xiv) customary net worth provisions or
similar financial maintenance provisions contained in real property leases
entered into by a Restricted Subsidiary, so long as Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of Borrower and its Restricted Subsidiaries to meet their
ongoing obligations under the Credit Documents.

 

Section 6.06.                         Investments.  No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
make or own any Investment in any other Person, including any Joint Venture,
except:

 

(a)                                 Investments in Cash and Cash Equivalents, or
any Investments that were Cash Equivalents when made;

 

(b)                                 Investments owned as of the ClosingAmendment
Effective Date in any Subsidiary and Investments made after the ClosingAmendment
Effective Date in Borrower and any wholly owned Restricted Subsidiary of
Borrower;

 

(c)                                  deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of Borrower and its Restricted Subsidiaries;

 

(d)                                 intercompany loans to the extent permitted
under Section 6.01(b) and other Investments in Restricted Subsidiaries which are
not Guarantors; provided that such Investments by the Credit Parties (including
through intercompany loans) in Restricted Subsidiaries that are not Guarantors
shall not exceed at any time an aggregate amount of $75,000,000;

 

102

--------------------------------------------------------------------------------



 

(e)                                  loans and advances to employees of Borrower
and its Restricted Subsidiaries made in the ordinary course of business in an
aggregate principal amount at any time outstanding not to exceed $10,000,000;

 

(f)                                   Permitted Acquisitions; provided that the
sum of the aggregate amount of cash Acquisition Consideration paid for all
Permitted Acquisitions pursuant to which the Person whose Equity Interests are
acquired does not become a Guarantor shall not exceed $750,000,000 for all
periods after the ClosingAmendment Effective Date;

 

(g)                                  Investments described inon Schedule 6.06 to
the Disclosure Letter (including commitments to make Investments as described
therein);

 

(h)                                 Hedging Obligations permitted under
Section 6.14, any Bond Hedge entered into in connection with Convertible Notes
permitted to be issued by Section 6.01, the Spansion Capped Call Agreements and
any accelerated stock repurchase agreement, forward contract or other similar
agreement that is permitted pursuant to Section 6.04(d);

 

(i)                                     short term trade receivables in the
ordinary course of business;

 

(j)                                    non-cash consideration received in any
disposition permitted by Section 6.08;

 

(k)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

(l)                                     intercompany Investments by any
Restricted Subsidiary that is not a Credit Party in any other Restricted
Subsidiary that is not a Credit Party;

 

(m)                             lease, utility and other similar deposits in the
ordinary course of business;

 

(n)                                 Investments made with Net Cash Proceeds from
cash equity contributions to, or issuances of new cash Equity Interests (other
than Disqualified Equity Interests) of, Borrower made after the Closing Date and
that have not been applied for any other purpose;

 

(o)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, Borrower may make other Investments
in an aggregate amount for all such Investments under this clause (o) and all
Restricted Payments under Section 6.04(f) not to exceed $150,000,000 during the
term of this Agreement;

 

(p)                                 Investments of any Person that becomes a
Restricted Subsidiary after the date hereofAmendment Effective Date; provided
that (i) such Investments exist at the time that such Person becomes a
Restricted Subsidiary and (ii) such Investments were not made in anticipation of
such Person becoming a Restricted Subsidiary;

 

(q)                                 so long as (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Borrower and
its Restricted Subsidiaries shall be in pro forma compliance with each of the
covenantscovenant set forth in Article 7 as of the last day of the most recently
ended Fiscal Quarter or Fiscal Year for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) after giving effect to such
Investment, the Borrower may make such Investments if, at the time of the making
of such Investment, the Total Leverage Ratio for the Test Period then last ended
(determined on a pro forma basis after giving effect to such Investment) is less
than 2.75 to 1.00;

 

103

--------------------------------------------------------------------------------



 

(r)                                    (i) the Infineon Acquisition and (ii) any
intercompany Indebtedness owed by a Credit Party to Spansion International IP
arising in connection with the Spansion MergerIP Transfer;

 

(s)                                   guaranties permitted by Section 6.01; and

 

(t)                                    so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii)  the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
each of the covenantscovenant set forth in Article 7 as of the last day of the
most recently ended Fiscal Quarter or Fiscal Year for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) after giving effect to
such Investment, the Borrower may make Investments in an aggregate amount not to
exceed the Available Amount determined at such time if, at the time of the
making of such Investment, the Total Leverage Ratio for the Test Period then
last ended (determined on a pro forma basis after giving effect to such
Investment) is less than 4.00 to 1.00.

 

For purposes of covenant compliance with this Section 6.06, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.  Notwithstanding the foregoing, in no event shall
any Credit Party make any Investment which results in or facilitates in any
manner any Restricted Payment not otherwise permitted under the terms of
Section 6.04.

 

Section 6.07.                         Fundamental Changes; Acquisitions.  No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
consummate any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

 

(a)                                 (i) any Restricted Subsidiary of Borrower
may be merged with or into Borrower or any Guarantor, or be liquidated, wound up
or dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any Guarantor; provided, in the case
of such a merger, Borrower or such Guarantor or a Person that becomes a
Guarantor, as applicable shall be the continuing or surviving Person, (ii) any
Foreign Subsidiary of Borrower may be merged with or into any Foreign
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Foreign Subsidiary, and (iii) any Restricted Subsidiary that is not a Guarantor
may be merged with or into any other Restricted Subsidiary that is not a
Guarantor or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Restricted Subsidiary that is not a Guarantor;

 

(b)                                 Permitted Acquisitions and other Investments
permitted by Section 6.06;

 

(c)                                  any Restricted Subsidiary may merge into or
consolidate with any Person in order to consummate a disposition made in
compliance with Section 6.08;

 

(d)                                 any Immaterial Subsidiary may dissolve,
liquidate or wind up its affairs at any time; and

 

(e)                                  the Spansion MergerInfineon Acquisition.

 

104

--------------------------------------------------------------------------------



 

Section 6.08.                         Disposition of Assets.  No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, convey, sell,
lease, enter into a sale and leaseback arrangement or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except (a) sales and other dispositions
of assets that do not constitute Asset Sales and (b) Asset Sales; provided that,
in the case of clause (b), (i) the consideration received for such assets shall
be in an amount at least equal to the Fair Market Value thereof, and (ii) no
less than 75% thereof shall be paid in Cash or Cash Equivalents; provided
further that, in the case of clause (b), up to 50% of the consideration received
in connection with any sale of Specified Assets may be paid in Non-Cash
Consideration.

 

Section 6.09.                         Transactions with Shareholders and
Affiliates.  No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of Borrower on terms that are
materially less favorable, taken as a whole, to Borrower or that Restricted
Subsidiary, as the case may be, than those that might be obtained in an arm’s
length transaction with a Person that is not an Affiliate; provided, however,
that the foregoing restriction shall not apply to (a) any transaction between
Borrower and any Restricted Subsidiary in the ordinary course of business or any
Restricted Subsidiary and any other Restricted Subsidiary in the ordinary course
of business; (b) customary fees and indemnifications paid to members of the
Board of Directors of Borrower and its Restricted Subsidiaries; (c) compensation
arrangements for officers and other employees of Borrower and its Restricted
Subsidiaries entered into in the ordinary course of business; (d) Restricted
Payments may be made to the extent permitted by Section 6.04; (e) any
transaction with an Affiliate where the only consideration paid is Equity
Interests of Borrower (other than Disqualified Equity Interests);
(f) transactions described inon Schedule 6.09 to the Disclosure Letter;
(g) transactions that are otherwise expressly permitted by this Agreement; and
(h) the consummation of the Spansion MergerInfineon Acquisition and any
transactions contemplated by the Infineon Agreement.

 

Section 6.10.                         Conduct of Business.  From and after the
Closing Date, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, engage in any business other than a Permitted Business.

 

Section 6.11.                         Amendments or Waivers of Organizational
Documents.  No Credit Party shall nor shall it permit any of its Restricted
Subsidiaries to, agree to any amendment, restatement, supplement or other
modification to, or waiver of, any of its Organizational Documents after the
Closing Date, in each case in a manner that is materially adverse to the
Lenders, without in each case obtaining the prior written consent of Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver.

 

Section 6.12.                         Amendments or Waivers of with Respect to
Certain Indebtedness.  No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, amend or otherwise change the terms of any
Subordinated Indebtedness, if the effect of such amendment or change is to
(i) increase the interest rate on such Subordinated Indebtedness, (ii) change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, (iii) change any event of default (other than to eliminate any such
event of default or increase any grace period related thereto (it being
understood that any change to the covenants that otherwise complies with this
Section 6.12 shall not be deemed to be an amendment to the events of default
thereto)), (iv) change the redemption, prepayment or defeasance provisions
thereof in any manner that would be materially adverse to any Credit Party or
Lenders, (v) change the subordination provisions of such Subordinated
Indebtedness (or of any guaranty thereof), or (vi) if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of such

 

105

--------------------------------------------------------------------------------



 

Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to any Credit Party or Lenders.

 

Section 6.13.                         Fiscal Year.  No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, change its Fiscal Year
end; provided that any Restricted Subsidiary may change its Fiscal Year end to
coincide with Borrower’s Fiscal Year end and any Restricted Subsidiary may
change its Fiscal Year end as required pursuant to the Infineon Agreement.

 

Section 6.14.                         Hedging Agreements.  No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, enter into any
Hedging Agreement, except (a) Hedging Agreements entered into to hedge or
mitigate risks to which Borrower or any Restricted Subsidiary has actual
exposure (other than in respect of Equity Interests or Indebtedness of any
Restricted Subsidiary) and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Borrower or any
Restricted Subsidiary, which, in any case, are not entered into for speculative
purposes.

 

ARTICLE 7

 

FINANCIAL COVENANTSCOVENANT

 

Section 7.01.                         Financial Covenant.

 

(a)                                 Each Credit Party covenants and agrees that,
so long as any Commitment is in effect and until payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been made and Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements) and cancellation or,
expiration, backstopping or cash collateralization of all Letters of Credit in
an amount equal to 103% of Letter of Credit Usage as of such date on terms
reasonably satisfactory to the Issuing BankBanks, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, the
covenantscovenant in this Article 7.

 

Section 7.01.                         Reserved. [Amendment No. 7]

 

Section 7.02.                         Total Leverage
Ratio.(b)            Borrower shall not permit the Total Leverage Ratio as of
the last day of any Fiscal Quarter set forth below to exceed the ratio set forth
below opposite such Fiscal Quarter:4.00 to 1.00.

 

Fiscal Quarter

 

Total Leverage Ratio

Fourth Fiscal Quarter 2016

 

4.25 to 1.00

First Fiscal Quarter 2017

 

4.25 to 1.00

Second Fiscal Quarter 2017

 

4.25 to 1.00

Third Fiscal Quarter 2017

 

4.25 to 1.00

Fourth Fiscal Quarter 2017

 

4.25 to 1.00

First Fiscal Quarter 2018

 

4.00 to 1.00

Second Fiscal Quarter 2018

 

4.00 to 1.00

Third Fiscal Quarter 2018

 

3.75 to 1.00

Fourth Fiscal Quarter 2018

 

3.75 to 1.00

First Fiscal Quarter 2019

 

3.75 to 1.00

Second Fiscal Quarter 2019

 

3.75 to 1.00

Third Fiscal Quarter 2019

 

3.75 to 1.00

Fourth Fiscal Quarter 2019

 

3.75 to 1.00

First Fiscal Quarter 2020 and thereafter

 

3.75 to 1.00

 

106

--------------------------------------------------------------------------------



 

Section 7.03.                         Reserved. [Amendment No. 7]

 

Section 7.04.                         Reserved. [Amendment No. 7]

 

ARTICLE 8

 

GUARANTY

 

Section 8.01.                                   Guaranty of the Obligations. 
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

Section 8.02.                                   Payment by Guarantors. 
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Beneficiary may have at law
or in equity against any Guarantor by virtue hereof, that upon the failure of
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid,
in Cash, to Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for Borrower’s becoming
the subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

Section 8.03.                                   Liability of Guarantors
Absolute.  Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations.  In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows:

 

(a)                                 this Guaranty is a guaranty of payment when
due and not of collectability and this Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety;

 

(b)                                 Administrative Agent may enforce this
Guaranty during the continuation of an Event of Default notwithstanding the
existence of any dispute between Borrower and any Beneficiary with respect to
the existence of such Event of Default;

 

(c)                                  the obligations of each Guarantor hereunder
are independent of the obligations of Borrower and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against Borrower or any of such other
guarantors and whether or not Borrower is joined in any such action or actions;

 

107

--------------------------------------------------------------------------------



 

(d)                                 payment by any Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)                                  any Beneficiary, upon such terms as it
deems appropriate under the relevant Credit Document, Secured Hedge Agreement or
Secured Treasury Services Agreement, without notice or demand and without
affecting the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable Secured
Hedge Agreement or Secured Treasury Services Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any other Credit Party or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents, any Secured Hedge Agreements or any Secured Treasury
Services Agreements; and

 

(f)                                   this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has been made, Obligations under
or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements and the cancellation or expiration or cash collateralization of all
Letters of Credit in an amount equal to 103% of Letter of Credit Usage at such
time on terms reasonably satisfactory to the Issuing BankBanks)), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, any Secured Hedge Agreements, any Secured
Treasury Services Agreements, at law, in equity or otherwise) with respect to
the Guaranteed Obligations or any agreement relating thereto, or with respect to
any other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the Secured
Hedge Agreements, any of the Secured Treasury Services Agreements or any
agreement or

 

108

--------------------------------------------------------------------------------



 

instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Secured Hedge Agreement, such Secured
Treasury Services Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents, any of the Secured Hedge
Agreements, any of the Secured Treasury Services Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Restricted Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code of the United States or
any comparable provisions of any similar federal or state law.

 

Section 8.04.                                   Waivers by Guarantors.  Each
Guarantor hereby waives to the extent permitted by applicable law, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any Credit Party or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith, gross negligence or
willful misconduct; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set offsset-offs,
recoupments and counterclaims, (iv) promptness, diligence and any requirement
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto, and (v) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder, the Secured
Hedge Agreements, Secured Treasury Services Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto,

 

109

--------------------------------------------------------------------------------



 

notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 8.03 and any right to consent to any thereof; and (f) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

Section 8.05.                                   Guarantors’ Rights of
Subrogation, Contribution, Etc.  Until the Guaranteed Obligations shall have
been paid in full (other than contingent indemnification obligations for which
no claim has been made and Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements) and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or cash collateralized in an amount equal to 103% of Letter of
Credit Usage at such time on terms reasonably satisfactory to the Issuing
BankBanks, each Guarantor hereby waives to the extent permitted by applicable
law any claim, right or remedy, direct or indirect, that such Guarantor now has
or may hereafter have against Borrower or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (ii) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary.  In addition,
until the Guaranteed Obligations shall have been paid in full (other than
contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements and Secured Treasury
Services Agreements) and the Revolving Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled or cash collateralized in
an amount equal to 103% of Letter of Credit Usage at such time on terms
reasonably satisfactory to the Issuing BankBanks, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations.  Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor.  If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations (other than contingent indemnification obligations for which no
claim has been made and Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements) shall not have been paid in
full, such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

Section 8.06.                                   Subordination of Other
Obligations.  Any Indebtedness of Borrower or any Guarantor now or hereafter
held by any Guarantor (the “Obligee Guarantor”) is hereby subordinated in right
of payment to the Guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

110

--------------------------------------------------------------------------------



 

Section 8.07.                                   Continual Guaranty.  This
Guaranty is a continuing guaranty and shall remain in effect until all of the
Guaranteed Obligations shall have been paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or cash collateralized in an amount equal to 103% of Letter of
Credit Usage at such time.  Each Guarantor hereby irrevocably waives any right
to revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

Section 8.08.                                   Authority of Guarantors or
Borrower.  It is not necessary for any Beneficiary to inquire into the capacity
or powers of any Guarantor or Borrower or the officers, directors or any agents
acting or purporting to act on behalf of any of them.

 

Section 8.09.                                   Financial Condition of
Borrower.  Any Credit Extension may be made to Borrower or continued from time
to time and any Secured Hedge Agreement or any Secured Treasury Services
Agreement may be entered into from time to time, in each case without notice to
or authorization from any Guarantor regardless of the financial or other
condition of Borrower at the time of any such grant or continuation or at the
time such Secured Hedge Agreement or Secured Treasury Services Agreement is
entered into, as the case may be.  No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower.  Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents, the Secured Hedge Agreements and the Secured Treasury
Services Agreements, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.

 

Section 8.10.                                   Bankruptcy, Etc.

 

(a)                                 So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor.  The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b)                                 Each Guarantor acknowledges and agrees that
any interest on any portion of the Guaranteed Obligations which accrues after
the commencement of any case or proceeding referred to in clause (a) above (or,
if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Borrower of any portion of such Guaranteed Obligations. 
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.

 

111

--------------------------------------------------------------------------------



 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by Borrower, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

Section 8.11.                                   Discharge of Guaranty Upon Sale
of Guarantor.  If all of the Equity Interests of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Beneficiary or any other Person effective as
of the time of such sale or disposition.

 

Section 8.12.                         Excluded Swap Obligations.  Each Credit
Party that is a Qualified ECP Guarantor at the time the Guaranty or the grant of
the security interest hereunder and under the Credit Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Credit Documents in respect of such Swap Obligation (but, in each
case, only up to such Qualified ECP Guarantor’s maximum liability hereunder).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 8.12 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized in an
amount equal to 103% of Letter of Credit Usage at such time on terms reasonably
satisfactory to the Issuing BankBanks.  Each Qualified ECP Guarantor intends
this Section 8.12 to constitute, and this Section 8.12 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

ARTICLE 9

 

EVENTS OF DEFAULT

 

Section 9.01.                         Events of Default.  If any one or more of
the following conditions or events shall occur:

 

(a)                                 Failure to Make Payments When Due.  Failure
by Borrower to pay (i) when due any installment of principal of any Loan,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; (ii) when due any amount payable to any
Issuing Bank in reimbursement of any drawing under a Letter of Credit; or
(iii) any interest on any Loan or any fee or any other amount due hereunder
within three Business Days after the date due; or

 

(b)                                 Breach of Certain Covenants.  Failure of any
Credit Party to perform or comply with any term or condition contained in
Section 2.06, Section 5.01(f)(i), Section 5.02 (solely with respect to
Borrower), Section 5.12, Article 6 or Article 7; or

 

112

--------------------------------------------------------------------------------



 

(c)                                  Breach of Representations, Etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Restricted Subsidiaries in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect as of the date made or deemed made; or

 

(d)                                 Other Defaults Under Credit Documents.  Any
Credit Party shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other clause of this Section 9.01, and such default shall not
have been remedied or waived within 30 days after the receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or

 

(e)                                  Default in Other Agreements.  Any Credit
Party shall (i) fail to pay any principal or interest (or, in the case of any
Hedging Agreement, any termination payment or other payment obligation),
regardless of amount, due in respect of any Indebtedness (other than the
Obligations) or Hedging Obligations, when and as the same shall become due and
payable beyond any applicable grace period or (ii) after giving effect to any
grace period, fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness or such Hedging Obligations, as the case may be, if the effect
of any failure referred to in this clause (ii) is to cause, or to permit the
holder or holders of such Indebtedness or a trustee or other representative on
its or their behalf (or, in the case of any HedgeHedging Agreement, the
applicable counterparty) (with or without the giving of notice, the lapse of
time or both) to cause, such Indebtedness or such Hedging Obligations, as the
case may be, to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor (or, in the case of any Hedging
Agreement, to cause the termination thereof); provided that it shall not
constitute an Event of Default pursuant to this clause (e) unless the aggregate
amount of all such Indebtedness and Hedging Obligations referred to in clauses
(i) and (ii) without duplication, then exceeds $50,000,000 (provided that, in
the case of Hedging Obligations, the amount counted for this purpose shall be
the amount payable by any Credit Party if such Hedging Obligations were
terminated at such time); or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of Borrower or any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries) in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries) under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower or any of its
Restricted Subsidiaries (other than Immaterial Subsidiaries), or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Borrower or any of its
Restricted Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (f) shall continue for 60 days without having been
dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.  (i) Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable

 

113

--------------------------------------------------------------------------------



 

bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or Borrower or
any of its Restricted Subsidiaries (other than Immaterial Subsidiaries) shall
make any general assignment for the benefit of creditors; or (ii) Borrower or
any of its Restricted Subsidiaries (other than Immaterial Subsidiaries) shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
herein or in Section 9.01(f); or

 

(h)                                 Judgments and Attachments.  Any (i) money
judgment, writ or warrant of attachment or similar process involving in the
aggregate at any time an amount in excess of $50,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
any of its Restricted Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 30
consecutive days or (ii) any non-monetary judgment, writ or warrant of
attachment or similar process shall be entered or filed against Borrower or any
of its Restricted Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 30
consecutive days and such non-monetary judgment, writ, warrant of attachment or
similar process could reasonably be expected to have a Material Adverse Effect;
or

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against any Credit Party decreeing the dissolution or
split up of such Credit Party (other than as permitted under Section 6.07) and
such order shall remain undischarged or unstayed for a period in excess of 60
days; or

 

(j)                                    Employee Benefit Plans.  (i) There shall
occur one or more ERISA Events which individually or in the aggregate results in
or could reasonably be expected to result in liability of Borrower, or any of
its ERISA Affiliates in excess of $50,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that results in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Code or ERISA or a
violation of Section 436 of the Code; or

 

(k)                                 Change of Control.  A Change of Control
(other than a Change of Control as a result of the Infineon Acquisition) shall
occur; or

 

(l)                                     Guaranties, Collateral Documents and
Other Credit Documents.  At any time after the execution and delivery thereof,
(i) the Guaranty for any reason, other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Collateral Document ceases to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any material portion of the
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party or shall contest in writing the
validity or perfection of any Lien in any material portion of the Collateral
purported to be covered by the Collateral Documents;

 

114

--------------------------------------------------------------------------------



 

THEN, (1) upon the occurrence of any Event of Default described in
Section 9.01(f) or 9.01(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) Requisite Lenders, upon notice to Borrower by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of each Issuing Bank to issue any
Letter of Credit shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans, (II) any amounts required to be deposited in respect of
Letters of Credit pursuant to Section 2.04(i), and (III) all other Obligations
(other than contingent indemnification obligations for which no claim has been
made and Obligations under or in respect of Secured Hedge Agreements and Secured
Treasury Services Agreements); provided, the foregoing shall not affect in any
way the obligations of Lenders under Section 2.03(b)(v) or Section 2.04(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 9.01(f) or 9.01(g) to pay) to Administrative Agent
such additional amounts of cash as reasonable requested by the Issuing
BankBanks, to be held as security for Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding as set forth in Section 2.04(i).

 

ARTICLE 10

 

AGENTS

 

Section 10.01.                  Appointment of Agents.  Morgan StanleyMUFG is
hereby appointed (and Morgan StanleyMUFG hereby accepts such appointment)
Administrative Agent and Union Bank is hereby appointed (and Union Bank hereby
accepts such appointment) Collateral Agent, in each case, hereunder and under
the other Credit Documents and each Lender (including in its capacities as a
potential counterparty under a Secured Hedge Agreement or Secured Treasury
Services Agreement), Secured Party and each Issuing Bank hereby authorizes
Morgan StanleyMUFG (and Morgan StanleyMUFG hereby accepts such appointment) to
act as Administrative Agent and Union Bank (and Union Bank hereby accepts such
appointment) to act as Collateral Agent, in each case, in accordance with the
terms hereof and the other Credit Documents.  Each Agent hereby agrees to act in
its capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable.  The provisions of this Article 10 are solely
for the benefit of Agents and Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof.  In performing
its functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Restricted Subsidiaries.

 

Section 10.02.                  Powers and Duties.

 

(a)                                 No Agent shall have any duties or
obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (i) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) no Agent shall have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
as directed by the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.05), and (iii) except as expressly set forth herein, no Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  No Agent shall be liable for any action

 

115

--------------------------------------------------------------------------------



 

taken or not taken by it with the consent or at the request of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.05) or in the absence of its
own gross negligence or willful misconduct.  Each Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by Borrower or a Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent.

 

(b)                                 Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
reasonably believed by it to be genuine and to have been signed or sent by the
proper Person.  Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  Each Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

Section 10.03.                  General Immunity.

 

(a)                                 No Responsibility for Certain Matters.  No
Agent shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Credit Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to Lenders or by or on behalf
of any Credit Party to any Agent or any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing.  Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

 

(b)                                 Exculpatory Provisions.  No Agent nor any of
its officers, partners, directors, employees or agents shall be liable to
Lenders for any action taken or omitted by any Agent under or in connection with
any of the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  Each Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection herewith or any of the other Credit Documents or from
the exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 11.05) and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions.  Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely,

 

116

--------------------------------------------------------------------------------



 

and shall be fully protected in relying, upon any communication, instrument or
document reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Borrower and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under
Section 11.05).

 

(c)                                  Delegation of Duties.  Each of
Administrative Agent and Collateral Agent may perform any and all of its duties
and exercise its rights and powers under this Agreement or under any other
Credit Document by or through any one or more sub-agents appointed by
Administrative Agent or Collateral Agent, as applicable.  Administrative Agent
and Collateral Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory, indemnification and other provisions of this
Section 10.03 and of Section 10.06 shall apply to any Affiliates of each Agent
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent, Collateral Agent, or Syndication Agents or
Documentation Agents, as applicable.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 10.03 and of Section 10.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein. 
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent or Collateral Agent, as applicable, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent or
Collateral Agent, as applicable, and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.  The Arrangers, Documentation Agents and Syndication
Agents shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

 

Section 10.04.                  Agents Entitled to Act as Lender.  Each bank
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 10.05.                  Lenders’ Representations, Warranties and
Acknowledgment.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.  No Agent shall have any duty or
responsibility, either

 

117

--------------------------------------------------------------------------------



 

initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

(b)                                 Each Lender, by delivering its signature
page to this Agreement, an Assignment Agreement or, a Joinder Agreement or
Amendment No. 9 and funding its Revolving Loans on the Closing Date or the
Amendment Effective Date, as applicable, or by the funding of any New Term Loans
or New Revolving Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date or the Amendment Effective Date, as applicable,
or as of the date of funding of such New Term Loans or New Revolving Loans.

 

Section 10.06.                  Right to Indemnity.  Each Lender, in proportion
to its Pro Rata Share, severally agrees to indemnify each Agent and each Issuing
Bank, to the extent that such Agent or such Issuing Bank shall not have been
reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent or such Issuing Bank in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s or such Issuing Bank’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  If any indemnity furnished to any Agent or any Issuing Bank for
any purpose shall, in the opinion of such Agent or such Issuing Bank, be
insufficient or become impaired, such Agent or such Issuing Bank may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent or any Issuing
Bank against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent or any Issuing Bank against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

 

Section 10.07.                  Successor Administrative Agent, Collateral
Agent, Swing Line Lender, and Syndication Agents and Documentation Agents.

 

(a)                                 Administrative Agent shall have the right to
resign at any time by giving prior written notice thereof to Lenders and
Borrower.  Administrative Agent shall have the right to appoint a financial
institution to act as Administrative Agent and/or Collateral Agent hereunder,
subject to the reasonable satisfaction of Borrower and the Requisite Lenders,
and Administrative Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation, (ii) the acceptance of
such successor Administrative Agent by Borrower and the Requisite Lenders or
(iii) such other date, if any, agreed to by Borrower and the Requisite Lenders. 
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, Requisite Lenders
shall have the right, in consultation with Borrower, to appoint a successor
Administrative Agent.  If neither Requisite Lenders nor Administrative Agent
have appointed a successor Administrative Agent, Requisite Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent.  If the Person
serving as

 

118

--------------------------------------------------------------------------------



 

Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Requisite Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as Administrative Agent and, in consultation with Borrower, appoint a
successor.  If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Requisite Lenders), then such removal shall
nonetheless become effective in accordance with such notice and the Requisite
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent. 
Notwithstanding anything to the contrary in this Section 10.07, until a
successor Administrative Agent is so appointed by Requisite Lenders or
Administrative Agent, as applicable, any collateral security held by
Administrative Agent in its role as Collateral Agent on behalf of the Lenders or
the Issuing BankBanks under any of the Credit Documents shall continue to be
held by the retiring or removed Collateral Agent as nominee until such time as a
successor Collateral Agent is appointed.  Any successor Administrative Agent
shall be a bank with an office in the United States or an Affiliate of any such
bank with an office in the United States.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (x) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (y) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Except as provided above, any resignation or removal of Morgan
StanleyMUFG or its successor as Administrative Agent pursuant to this
Section shall also constitute the resignation or removal of Morgan StanleyUnion
Bank or its successor as Collateral Agent.  After any retiring or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder. 
Any successor Administrative Agent appointed pursuant to this Section 10.07
shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder.

 

(b)                                 In addition to the foregoing, Collateral
Agent may resign at any time by giving prior written notice thereof to Lenders
and the Grantors.  Administrative Agent shall have the right to appoint a
financial institution as Collateral Agent hereunder, subject to the reasonable
satisfaction of Borrower and the Requisite Lenders and Collateral Agent’s
resignation shall become effective on the earliest of (i) 30 days after delivery
of the notice of resignation, (ii) the acceptance of such successor Collateral
Agent by Borrower and the Requisite Lenders or (iii) such other date, if any,
agreed to by the Requisite Lenders and Borrower.  Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five Business Days’
notice to Administrative Agent and in consultation with Borrower, to appoint a
successor Collateral Agent.  If the Person serving as Collateral Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the
Requisite Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Collateral Agent and,
in consultation with Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Requisite Lenders), then such removal shall nonetheless become effective in
accordance with such notice.  Until a successor Collateral Agent is so appointed
by the Requisite Lenders or Administrative Agent, as applicable, any collateral
security held by Collateral Agent on behalf of the Lenders or the Issuing
BankBanks under any of the Credit Documents shall continue to be held by the
retiring or removed Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed.  Upon

 

119

--------------------------------------------------------------------------------



 

the acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(x) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (y) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents.  After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.

 

(c)                                  Any resignation or removal of Morgan
StanleyMUFG or its successor as Administrative Agent pursuant to this
Section 10.07 shall also constitute the resignation or removal of Morgan
StanleyMUFG or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder.  In such event (i) Borrower shall prepay any outstanding
Swing Line Loans made by the retiring or removed Administrative Agent in its
capacity as Swing Line Lender, (ii) upon such prepayment, the retiring or
removed Administrative Agent and Swing Line Lender shall surrender any Swing
Line Note held by it to Borrower for cancellation, and (iii) Borrower shall
issue, if so requested by successor Administrative Agent and Swing Line Loan
Lender, a new Swing Line Note to the successor Administrative Agent and Swing
Line Lender, in the principal amount of the Swing Line Loan Sublimit then in
effect and with other appropriate insertions.

 

(d)                                 Any Syndication Agent may resign at any time
by giving prior written notice thereof to Lenders and the Grantors, whereupon
all the rights, powers, privileges and duties of the resigning Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of,
Administrative Agent, without any further act by such Syndication Agent, the
Administrative Agent or any Lender.

 

(e)                                  Any Documentation Agent may resign at any
time by giving prior written notice thereof to Lenders and the Grantors,
whereupon all the rights, powers, privileges and duties of the resigning
Documentation Agent hereunder shall automatically be assumed by, and inure to
the benefit of, Administrative Agent, without any further act by such
Documentation Agent, Administrative Agent or any Lender.

 

Section 10.08.                  Collateral Documents and Guaranty.

 

(a)                                 Agents under Collateral Documents and
Guaranty.  Each Secured Party hereby further authorizes Administrative Agent or
Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of Secured Parties with respect
to the Guaranty, the Collateral and the Collateral Documents; provided that
neither Administrative Agent nor Collateral Agent shall owe any fiduciary duty,
duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any Secured Hedge
Agreement or Secured Treasury Services Agreement.  Subject to Section 11.05,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable, may execute any

 

120

--------------------------------------------------------------------------------



 

documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 11.05) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 8.11 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 11.05) have otherwise consented.

 

(b)                                 Right to Realize on Collateral and Enforce
Guaranty.  Anything contained in any of the Credit Documents to the contrary
notwithstanding, Borrower, Administrative Agent, Collateral Agent and each
Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent, and
(ii) in the event of a foreclosure by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, Collateral Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale or other disposition.

 

(c)                                  Rights under Secured Hedge Agreements.  No
Secured Hedge Agreement will create (or be deemed to create) in favor of any
Lender Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in
Section 11.05(c)(v) of this Agreement and Section 7.3 of the Pledge and Security
Agreement.  By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed Collateral Agent as its agent and
agreed to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).

 

(d)                                 Rights under Secured Treasury Services
Agreements.  No Secured Treasury Services Agreement will create (or be deemed to
create) in favor of any Treasury Services Provider that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 11.05(c)(v) of this Agreement and Section 7.3 of the Pledge
and Security Agreement.  By accepting the benefits of the Collateral, such
Treasury Services Provider shall be deemed to have appointed Collateral Agent as
its agent and agreed to be bound by the Credit Documents as a Secured Party,
subject to the limitations set forth in this clause (d).

 

(e)                                  Release of Collateral and Guarantee;
Termination of Credit Documents.  Notwithstanding anything to the contrary
contained herein or any other Credit Document, when all Obligations (other than
obligations in respect of any Secured Hedge Agreement or Secured Treasury
Services Agreement and contingent indemnification obligations for which no claim
has been made) have been paid in full, all Commitments have terminated or
expired and no Letter of Credit shall be outstanding (or the outstanding Letters
of Credit have been cash collateralized in an amount equal to 103% of all Letter
of Credit Usage at such time in a manner satisfactory to the applicable Issuing
Bank), upon request of Borrower, Administrative Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Secured Hedge Agreement or Secured Treasury Services Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all Guaranteed Obligations provided for in any Credit
Document, whether or not

 

121

--------------------------------------------------------------------------------



 

on the date of such release there may be outstanding Obligations in respect of
Secured Hedge Agreements or Secured Treasury Services Agreements.  Any such
release of Guaranteed Obligations shall be deemed subject to the provision that
such Guaranteed Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.

 

Section 10.09.                  Transaction Statements from Collateral Agent. 
To the extent amounts are held and/or invested by Collateral Agent under this
Agreement, Collateral Agent shall furnish Borrower periodic cash transaction
statements which shall include detail for all investment transactions effected
by Collateral Agent. Upon Borrower’s election, such statements will be delivered
via Collateral Agent providing Borrower with online access to Collateral Agent’s
system with respect to this Agreement and upon electing such service, paper
statements will be provided only upon request. Borrower waives the right to
receive brokerage confirmations of security transactions effected by Collateral
Agent as they occur, to the extent permitted by law. Borrower further
understands that trade confirmations for securities transactions effected by
Collateral Agent will be available upon request and at no additional cost and
other trade confirmations may be obtained from the applicable broker.

 

ARTICLE 11

 

MISCELLANEOUS

 

Section 11.01.                  Notices.

 

(a)                                 Notices Generally.  Any notice or other
communication herein required or permitted to be given to a Credit Party,
Collateral Agent, Administrative Agent, Swing Line Lender or any Issuing Bank
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing.  Except as otherwise set forth in Section 2.24 or paragraph (b) below,
each notice hereunder shall be in writing and may be personally served or sent
by telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent as applicable; provided, further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 10.03(c) hereto as designated by
Administrative Agent from time to time.

 

(b)                                 Electronic Communications.

 

(i)                                     Notices and other communications to any
Agent, Swing Line Lender and any Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices to
any Agent, any Lender, Swing Line Lender or any applicable Issuing Bank pursuant
to Article 2 if such Person has notified Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to

 

122

--------------------------------------------------------------------------------



 

particular notices or communications.  Unless Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(ii)                                  Each Credit Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

(iii)                               The Platform and any Approved Electronic
Communications are provided “as is” and “as available”.  None of the Agents nor
any of their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy, or
completeness of the Approved Electronic Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects is made by the Agent Affiliates in connection with
the Platform or the Approved Electronic Communications.

 

(iv)                              Each Credit Party, each Lender, each Issuing
Bank and each Agent agrees that Administrative Agent may, but shall not be
obligated to, store any Approved Electronic Communications on the Platform in
accordance with Administrative Agent’s customary document retention procedures
and policies.

 

(v)                                 Any notice of Default or Event of Default
may be provided by telephone if confirmed promptly thereafter by delivery of
written notice thereof.

 

(c)                                  Private Side Information Contacts.  Each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to information that is not
made available through the “Public Side Information” portion of the Platform and
that may contain Non-Public Information with respect to Borrower, its
Subsidiaries or their securities for purposes of United States federal or state
securities laws.  In the event that any Public Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

 

123

--------------------------------------------------------------------------------



 

Section 11.02.                  Expenses.  Whether or not the transactions
contemplated hereby shall be consummated, Borrower agrees to pay or reimburse
promptly (i) all the reasonable and documented out-of-pocket costs and expenses
incurred by Administrative Agent, Collateral Agent and the Arrangers in
connection with the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
(including, without limitation, the reasonable and documented fees, expenses and
disbursements of one primary counsel (with exceptions for conflicts of interest)
and one local counsel in each relevant jurisdiction); (ii) all other reasonable
and documented out-of-pocket costs and expenses incurred by each Agent and each
Issuing Bank in connection with the syndication of the Loans and Commitments and
the transactions contemplated by the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (iii) all the reasonable and
documented out-of-pocket costs and expenses of Collateral Agent in connection
with creating, perfecting, recording, maintaining and preserving Liens in favor
of Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable and documented fees, out-of-pocket
expenses and disbursements of one primary counsel (with exceptions for conflicts
of interest) and one local counsel in each relevant jurisdiction; and (iv) all
costs and expenses, including reasonable and documented fees of one primary
counsel (with exceptions for conflicts of interest) and one local counsel in
each relevant jurisdiction and costs of settlement, incurred by any Agent, any
Issuing Bank and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

Section 11.03.                  Indemnity.

 

(a)                                 In addition to the payment of expenses
pursuant to Section 11.02, whether or not the transactions contemplated hereby
shall be consummated, each Credit Party agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each
Agent, each Issuing Bank and Lender and their respective Affiliates and each of
their respective officers, partners, members, directors, trustees, advisors,
employees, agents and sub-agents (each, an “Indemnitee”), from and against any
and all Indemnified Liabilities; provided, no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of such Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 11.03 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

 

(b)                                 To the extent permitted by applicable law,
no party hereto shall assert, and each party hereto hereby waives, any claim
against each Credit Party or each Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each party hereto hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor, provided
that nothing contained in this sentence shall limit the indemnity of the Credit
Parties set forth in this Section 11.03.

 

124

--------------------------------------------------------------------------------



 

(c)                                  Each Credit Party also agrees that no
Indemnitee will have any liability to any Credit Party or any person asserting
claims on behalf of or in right of any Credit Party or any other person in
connection with or as a result of this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, in each case, except in the case of any Credit Party to the extent
that any losses, claims, damages, liabilities or expenses incurred by such
Credit Party or its Affiliates, shareholders, partners or other equity holders
(i) have been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (A) the gross negligence or willful
misconduct of such Lender, Issuing Bank, Agent, Arranger or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents in
performingIndemnitee in performing or (B) a material breach by any such
Indemnitee of, in each case, its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein or (ii) result from any proceeding that does not
involve an act or omission by Borrower or any of its Affiliates and that is
brought by any Indemnitee against any other Indemnitee (but not against any
Indemnitee in any agent, arranger or similar capacity).  In no event will any
Indemnitee have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of activities related to this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

 

(d)                                 No Indemnitee shall be responsible or liable
for damages arising from the unauthorized use by others of information or other
materials obtained through internet, electronic, telecommunications or other
information transmission unless such damages are found by a final,
non-appealable judgment by a court of competent jurisdiction to arise from the
bad faith, gross negligence or willful misconduct of such Indemnitee.

 

(e)                                  This Section 11.03 shall not apply to any
Taxes, which shall be governed solely by Section 2.20, other than Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

Section 11.04.                  Set-Off.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, during the continuance of any Event of Default each Lender and each
Issuing Bank is hereby authorized by each Credit Party at any time or from time
to time, without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender or such Issuing Bank to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender or such Issuing Bank hereunder,
the Letters of Credit and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, the Letters of Credit and participations therein or with any
other Credit Document, irrespective of whether or not (i) such Lender or such
Issuing Bank shall have made any demand hereunder or (ii) the principal of or
the interest on the Loans or any amounts in respect of the Letters of Credit or
any other amounts due hereunder shall have become due and payable pursuant to
Article 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.

 

Section 11.05.                  Amendments and Waivers.

 

(a)                                 Requisite Lenders’ Consent.  Subject to the
additional requirements of Sections 11.05(b) and 11.05(c), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective

 

125

--------------------------------------------------------------------------------



 

without the written concurrence of Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement or any other Credit Document (i) to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
any Issuing Bank, (ii) as provided in clause (d) or (e) of this Section 11.05
or, (iii) to provide for any amendments as may be necessary or appropriate, in
the opinion of Administrative Agent, to effect the provisions of Section 2.23
and (iv) to provide for amendments pursuant to Section 2.08(h).

 

Notwithstanding the foregoing, no amendment, modification, termination or waiver
of any provision of Section 4.23 or the definition of “Blocked Person,”
“Permitted License,” “Restricted Party,” “Sanctioned Country,” “Sanctions,”
“Sanctions Authority,” or “Sanctions List” shall be effective without the
written concurrence of the Requisite Lenders and the Administrative Agent.

 

(b)                                 Affected Lenders’ Consent.  Without the
written consent of each Lender that would be directly affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

 

(i)                                     extend the scheduled final maturity of
any Loan or Note (other than pursuant to Section 2.25);

 

(ii)                                  waive, reduce or postpone any scheduled
repayment (but not prepayment);

 

(iii)                               extend the stated expiration date of any
Letter of Credit beyond the Revolving Commitment Termination Date;

 

(iv)                              reduce the rate of interest on any Loan (other
than any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.10) or any fee or any premium payable hereunder;

 

(v)                                 extend the time for payment of any such
interest or fees;

 

(vi)                              reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

(vii)                           amend, modify, terminate or waive any provision
of Section 2.13(b)(ii) (with respect to the reduction of the Revolving
Commitments of each Lender proportionately to its Pro Rata Share), Section 2.17,
this Section 11.05(b), Section 11.05(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;

 

(viii)                        amend the definition of “Requisite Lenders” or
“Pro Rata Share”; provided, with the consent of Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Closing Date; provided, further that if such
amendment affects only Lenders under the Term Loan or Lenders under the
Revolving Loan, then with the consent of Lenders in the relevant Class;Amendment
Effective Date;

 

(ix)                              release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty
except as expressly permitted in the Credit Documents or subordinate the
Obligations to any other obligations; or

 

126

--------------------------------------------------------------------------------



 

(x)                                 consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Credit Document
except as expressly permitted by Sections 6.07 and 6.08;

 

provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii) (excluding the provisos thereof), (ix) and (x).

 

(c)                                  Other Consents.  No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall:

 

(i)                                     increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;

 

(ii)                                  amend, modify, terminate or waive any
provision hereof relating to the Swing Line Sublimit or the Swing Line Loans
without the consent of Swing Line Lender;

 

(iii)                               alter the required application of any
repayments or prepayments as between Classes pursuant to Section 2.15 or
Section 7.3 of the Pledge and Security Agreement without the consent of Lenders
holding more than 50% of the aggregate Term Loan Exposure of all Lenders or
Revolving Exposure of all Lenders, as applicable, of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided,
Requisite Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;

 

(iv)                              amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.04(e) without the written consent of
Administrative Agent and of each Issuing Bank;

 

(v)                                 amend, modify or waive this Agreement or the
Pledge and Security Agreement so as to alter the ratable treatment of
Obligations arising under the Credit Documents and Obligations arising under
Secured Hedge Agreements or the definition of “Lender Counterparty,” “Secured
Hedge Agreement,” “Obligations,” or “Secured Obligations” (as defined in any
applicable Collateral Document) in each case in a manner adverse to any Lender
Counterparty with Obligations then outstanding without the written consent of
any such Lender Counterparty;

 

(vi)                              amend, modify or waive this Agreement or the
Pledge and Security Agreement so as to alter the ratable treatment of
Obligations arising under the Credit Documents and Obligations arising under
Secured Treasury Services Agreements or the definition of “Treasury Services
Provider,” “Secured Treasury Services Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Collateral Document) in each case in
a manner adverse to any Treasury Services Provider with Obligations then
outstanding without the written consent of any such Treasury Services Provider;

 

(vii)                           amend, modify, terminate or waive any provision
of Article 10 as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the consent of such Agent;

 

(viii)                        amend, modify, terminate or waive any provision of
Section 5.05, 5.10 or 5.11 or clause (iv) of Section 1(.A). of Schedule 5.12
hereto with respect to the documentation and other

 

127

--------------------------------------------------------------------------------



 

requirements applicable to a Flood Hazard Property under applicable law without
the written consent of each Lender directly affected thereby; or

 

(ix)                              amend, modify or waive any provision in
Section 3.02 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Lenders with a Revolving
Commitment shall be required to fund Revolving Loans when such Lenders would
otherwise not be required to do so without the consent of Lenders holding at
least a majority of the outstanding Revolving Commitments.

 

(d)                                 Additional Limitations.  Notwithstanding the
foregoing, no Lender having or holding Revolving Exposure shall be required to
consent to amend, modify or waive any provision set forth in a Joinder Agreement
pertaining to the Term Loans issued under such Joinder Agreement and such
amendments, modifications or waivers shall be permitted with the consent of the
Requisite Term Lenders.

 

(ed)                           Execution of Amendments, Etc.  Administrative
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such
Lender.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.  No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 11.05 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Credit Party, on such Credit Party.

 

(fe)                             Collateral.  Without the consent of any other
person, the applicable Credit Party or Credit Parties and Administrative Agent
and/or Collateral Agent may (in its or their respective sole discretion, or
shall, to the extent required by any Credit Document) enter into any amendment
or waiver of any Credit Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interest therein comply with
applicable law or to effect the release of any Collateral upon disposition
thereof by the applicable Partyparty or Partiesparties to the extent the
disposition thereof is not prohibited by the Credit Documents.

 

(gf)                             Replacement of Non-Consenting Lenders.  If any
Lender does not consent to a proposed amendment, waiver, consent or release with
respect to any Credit Document that requires the consent of each Lender or each
Lender directly affected thereby and that has been approved by the Requisite
Lenders, Borrower may replace such non-consenting Lender in accordance with
Section 2.22(b); provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by Borrower to be made pursuant to this
paragraph).

 

Section 11.06.                  Successors and Assigns; Participations.

 

(a)                                 Generally.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of
Lenders.  Except as permitted by Section 6.07, no Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of Administrative Agent and
all Lenders.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns

 

128

--------------------------------------------------------------------------------



 

permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Register.  Borrower, Administrative Agent
and Lenders shall deem and treat the Persons listed as Lenders in the Register
as the holders and owners of the corresponding Commitments and Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until recorded
in the Register following receipt of a fully executed Assignment Agreement
effecting the assignment or transfer thereof, together with the required forms
and certificates regarding tax matters and any fees payable in connection with
such assignment, in each case, as provided in Section 11.06(d).  Each assignment
shall be recorded in the Register promptly following receipt by Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to Borrower and
a copy of such Assignment Agreement shall be maintained, as applicable.  The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.”  Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

 

(c)                                  Right to Assign.  Each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its rights
and obligations under this Agreement, including all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
pro rata assignments shall not be required and each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Loan and any related Commitments):

 

(i)                                     to any Person meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee” upon the giving
of notice to Borrower and Administrative Agent and, in the case of assignments
of Revolving Loans or Revolving Commitments to any such Person (except in the
case of assignments made by or to Morgan StanleyMUFG), consented to by each of
the Issuing BankBanks and Swing Line Lender (such consent not to be unreasonably
withheld or delayed); and

 

(ii)                                  to any Person meeting the criteria of
clause (ii) of the definition of the term of “Eligible Assignee” consented to by
each of Borrower, Administrative Agent and, in the case of assignments of
Revolving Loans or Revolving Commitments to any such Person, each Issuing Bank
and Swing Line Lender (provided such consent (i) is not to be (x) unreasonably
withheld or delayed or (y) in the case of Borrower, required at any time an
Event of Default shall have occurred and then be continuing and (ii) with
respect to Term Loans only, will be deemed to have been given unless the
Borrower shall have objected thereto by written notice to the Administrative
Agent within 5 Business Days after receiving notice thereof); provided, further,
that each such assignment pursuant to this Section 11.06(c)(ii) shall be in an
aggregate amount of not less than (I) $5,000,000 (or such lesser amount as may
be agreed to by Borrower and Administrative Agent or as shall constitute the
aggregate amount of the Revolving Commitments and Revolving Loans of the
assigning Lender) with respect to the assignment of the Revolving Commitments
and Revolving Loans and (II) $1,000,000 (or such lesser amount as may be agreed
to by Borrower and Administrative Agent or as shall constitute the aggregate
amount of the Term Loan of the assigning Lender) with respect to the assignment
of Term Loans.

 

(d)                                 Mechanics.  Assignments and assumptions of
Loans and Commitments by Lenders shall be effected by manual execution and
delivery to Administrative Agent of an Assignment Agreement.  Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective

 

129

--------------------------------------------------------------------------------



 

Date.  In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to
Section 2.20(f), together with payment to Administrative Agent of a registration
and processing fee of $3,500 (except that no such registration and processing
fee shall be payable (y) in connection with an assignment by or to Morgan
StanleyMUFG or any Affiliate thereof or (z) in the case of an Assigneeassignee
which is already a Lender or is an Affiliate or an Approved Fund of a Lender or
a Person under common management with a Lender).

 

(e)                                  Representations and Warranties of
Assignee.  Each Lender, upon execution and delivery hereof or of Amendment No. 9
or upon succeeding to an interest in the Commitments and Loans, as the case may
be, represents and warrants as of the Closing Date or the Amendment Effective
Date, as applicable, or as of the Assignment Effective Date that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Commitments or Loans,
as the case may be; and (iii) it will make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 11.06, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).

 

(f)                                   Effect of Assignment.  Subject to the
terms and conditions of this Section 11.06, as of the “Assignment Effective
Date” (i) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent of its interest in the Loans and Commitments as
reflected in the Register and shall thereafter be a party hereto and a “Lender”
for all purposes hereof; (ii) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned to the assignee,
relinquish its rights (other than any rights which survive the termination
hereof under Section 11.08) and be released from its obligations hereunder (and,
in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto on the Assignment Effective Date; provided, anything contained
in any of the Credit Documents to the contrary notwithstanding, such assigning
Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising out of the prior involvement
of such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

 

(g)                                  Participations.

 

(i)                                     Each Lender shall have the right at any
time to sell one or more participations to any Person (other than Borrower, any
of its Subsidiaries or any of its Affiliates, a Defaulting Lender or a natural
person) in all or any part of its Commitments, Loans or in any other
Obligation.  Each Lender that sells a participation pursuant to this
Section 11.06(g) shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it records the names and addresses of
each participant and the principal amounts (and stated interest, if applicable)
of each participant’s interest in the Commitments, Loans or in any other
Obligation (each, a “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded

 

130

--------------------------------------------------------------------------------



 

in the Participant Register as the owner of such participation with respect to
the Loan, Commitment or Obligation, as the case may be, for all purposes of this
Agreement, notwithstanding any notice to the contrary; provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any Commitment, Loan, other Obligation or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(ii)                                  The holder of any such participation,
other than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except that the participation agreement may provide that such holder’s consent
is required for the Lender to approve any amendment, modification or waiver that
would (A) extend the final scheduled maturity of any Loan, Note or Letter of
Credit (unless such Letter of Credit is not extended beyond the Revolving
Commitment Termination Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents or all or substantially all of the Guarantors
from the Guaranty (in each case, except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.

 

(iii)                               Borrower agrees that each participant shall
be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20 (subject to the
requirements and limitations therein, including the requirements under
Section 2.20(f), it being understood that the documentation required under
Section 2.20(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraphs (c) and (d) of this Section; provided that such
participant (A) agrees to be subject to the provisions of Sections 2.19 and 2.22
as if such participant were a Lender and had acquired its interest by assignment
pursuant to paragraphs (c) and (d) of this Section and (B) shall not be entitled
to receive any greater payments under Sections 2.19 and 2.20, with respect to
any participation, than its participating Lender would have been entitled to
receive.  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 11.04 as though it were a Lender, provided
such participant agrees to be subject to Section 2.17 as though it were a
Lender.  Each Lender that sells a participation agrees, at Borrower’s request
and expense, to use reasonable efforts to cooperate with Borrower to effectuate
the provisions of Section 2.22 with respect to any participant.

 

(h)                                 Certain Other Assignments and
Participations.  In addition to any other assignment or participation permitted
pursuant to this Section 11.06 any Lender may assign, pledge and/or grant a
security interest in all or any portion of its Loans, the other Obligations owed
by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, that no Lender, as between Borrower and such
Lender, shall be relieved

 

131

--------------------------------------------------------------------------------



 

of any of its obligations hereunder as a result of any such assignment and
pledge; provided, further, that no such pledge or assignment shall substitute
the applicable Federal Reserve Bank, pledgee or trustee for such Lender as a
party hereto.

 

Section 11.07.                  Independence of Covenants.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.

 

Section 11.08.                  Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
11.02, 11.03 and 11.04 and the agreements of Lenders set forth in Section 2.17,
10.03(b) and 10.06 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

 

Section 11.09.                  No Waiver; Remedies Cumulative.  No failure or
delay on the part of any Agent or any Lender in the exercise of any power, right
or privilege hereunder or under any other Credit Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Secured
Hedge Agreements or Secured Treasury Services Agreements.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

Section 11.10.                  Marshalling; Payments Set Aside.  Neither any
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Credit Party or any other Person or against or in payment of any or
all of the Obligations.  To the extent that any Credit Party makes a payment or
payments to Administrative Agent, any Issuing Bank or Lenders (or to
Administrative Agent, on behalf of Lenders or any Issuing Bank), or any
Agent, Issuing Bank or Lender enforces any security interests or exercises any
right of setoffset-off, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Section 11.11.                  Severability.  In case any provision in or
obligation hereunder or under any other Credit Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 11.12.                  Obligations Several; Independent Nature of
Lenders’ Rights.  The obligations of Lenders hereunder are several and no Lender
shall be responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action

 

132

--------------------------------------------------------------------------------



 

taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

Section 11.13.                  Headings.  Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.

 

Section 11.14.                  APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

Section 11.15.                  CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE
(E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF
THE OBLIGATIONS, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 11.111.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

Section 11.16.                  Waiver of Jury Trial.  EACH OF THE PARTIES
HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER
CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE

 

133

--------------------------------------------------------------------------------



 

SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

Section 11.17.                  Confidentiality.  Each Agent (which term shall
for the purposes of this Section 11.17 include the Arrangers), and each Lender
(which term shall for the purposes of this Section 11.17 include the Issuing
BankBanks) shall hold all non-public information regarding Borrower and its
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Agent or such Lender pursuant to the requirements hereof in accordance with
such Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, Administrative Agent may disclose such information to the Lenders and
each Agent and each Lender may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective agents and advisors
(and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 11.17) on a need-to-know basis who are informed of
the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential, (ii) disclosures
of such information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 11.17 or other provisions at least as restrictive as this
Section 11.17), (iii) disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document, (iv) disclosures required
or requested by any governmental agency or representative thereof or by the NAIC
or pursuant to legal or judicial process; provided, unless prohibited by
applicable law, rule or regulation or court order, each Lender and each Agent
shall make reasonable efforts to notify Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information,
(v) disclosures of information that becomes publicly available (other than by
reason of disclosure by the Lenders or Agents in breach of this Section 11.17)
or that is received from an unaffiliated third party that is not subject to a

 

134

--------------------------------------------------------------------------------



 

confidentiality agreement with Borrower and, (vi) disclosures, to the extent
requested by any regulatory authority, and (vii) disclosures made with the
consent of Borrower.  In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents. 
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure.  However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws.  For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.

 

Section 11.18.                  Usury Savings Clause.  Notwithstanding any other
provision herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

 

Section 11.19.                  Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

Section 11.20.                  Effectiveness; Entire Agreement.  This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by Borrower and Administrative Agent of written
notification of such execution and authorization of delivery thereof.

 

Section 11.21.                  PATRIOT Act.  Each Lender and Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Credit
Party that pursuant to the requirements of the PATRIOT Act and the requirements
of 31 C.F.R. §1010.230 (the “Beneficial Ownership Regulation”), it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Lender or

 

135

--------------------------------------------------------------------------------



 

Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act and the Beneficial Ownership Regulation.

 

Section 11.22.                  Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 11.23.                  No Fiduciary Duty.  Each Agent, each Arranger,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Credit Parties, their stockholders and/or their Affiliates.  Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Credit Party, its
stockholders or its Affiliates, on the other.  The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person.  Each Credit Party acknowledges and agrees that
it has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

Section 11.24.                  No Novation.  The terms and conditions of the
Existing Credit Agreement and the Schedules and Exhibits attached thereto are
amended as set forth in, and restated in their entirety and superseded by, this
Agreement and the revised, amended or amended and restated Schedules and
Exhibits attached hereto. Nothing in this Agreement shall be deemed to be a
novation of any of the Obligations as defined in the Existing Credit Agreement.
Notwithstanding any provision of this Agreement or any other Credit Document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of Obligations hereunder shall be in substitution
for, but not in payment of, the Obligations owed by the Credit Parties under the
Existing Credit Agreement.  From and after the date hereofClosing Date, each
reference to the “Agreement”, “Credit Agreement” or other reference originally
applicable to the Existing Credit Agreement contained in any Credit Document
shall be a reference to this Agreement, as amended, supplemented, restated or
otherwise modified from time to time.

 

Section 11.25.                  Acknowledgement and Consent to Bail-inBail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
LoanCredit Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any LoanCredit Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

136

--------------------------------------------------------------------------------



 

(a)                                                                                
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)                                                                                
the effects of any Bail-inBail-In Action on any such liability, including, if
applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other LoanCredit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 11.26.                  Certain ERISA Matters.  Each Lender as of the
Amendment No. 7 Effective Date represents and warrants as of the Amendment No. 7
Effective Date to the Administrative Agent, each of the Joint Lead Arrangers and
Joint Lead Bookrunners and their respective Affiliates, and not, for the
avoidance of doubt, for the benefit of the Borrower or any other Credit Party,
that such Lender is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.” [Amendment No. 7]

 

Section 11.27.                  Acknowledgement Regarding Any Supported QFCs. 
To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the
Credit Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Credit
Documents were governed by the laws of the United States or a state of

 

137

--------------------------------------------------------------------------------



 

the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

 

(b)           As used in this Section 11.27, the following terms have the
following meanings:

 

(i)            “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

(ii)           “Covered Entity” means any of the following:

 

(a)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)           a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

(iii)          “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)          “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

Section 11.28.      Judgment Currency.  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder or under
any other Credit Document in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.  The obligations of any Credit Party in respect
of any sum due to any party hereto or under any other Credit Document or any
holder of the obligations owing hereunder or under any other Credit Document
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder or under such other Credit Document (the “Agreement Currency”),
be discharged only to the extent that, on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, each Credit Party agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such loss.

 

[Remainder of page intentionally left blank]

 

138

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

CYPRESS SEMICONDUCTOR (MINNESOTA) INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SPANSION INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SPANSION LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SPANSION TECHNOLOGY LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

SPANSION INTERNATIONAL AM, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SPANSION INTERNATIONAL TRADING, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent
and Swing Line Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as Issuing Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

APPENDIX A
TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

Revolving Commitments

 

Lender

 

Revolving Commitment

 

Pro Rata
Share

 

Letter of Credit Issuer
Sublimit

 

Pro Rata Share

Morgan Stanley Bank, N.AMUFG BANK, LTD.

 

$75,000,000125,000,000.00

 

13.8917.857143%

 

$15,000,000.00

 

60%

Barclays Bank PLCFIFTH THIRD BANK

 

$80,000,000100, 000,000.00

 

14.8214.285714%

 

$5,000,000.00

 

20%

SUNTRUST BANK

 

$100, 000,000.00

 

14.285714%

 

$5,000,000.00

 

20%

BANK OF AMERICA, N.A.

 

$80,000,00070,000,000.00

 

14.8210.000000%

 

—

 

—

Fifth Third BankCITIBANK, NA.

 

$65,000,00070,000,000.00

 

12.0310.000000%

 

—

 

—

East WestHSBC BANK USA, N.A.

 

$50,000,00070,000,000.00

 

9.2610.000000%

 

—

 

—

Silicon ValleyMORGAN STANLEY BANK, N.A.

 

$50,000,00070,000,000.00

 

9.2610.000000%

 

—

 

—

SunTrustU.S. BANK NATIONAL ASSOCIATION

 

$60,000,00070,000,000.00

 

11.1110.000000%

 

—

 

—

Credit Suisse AG, Cayman Islands BranchBARCLAYS BANK PLC

 

$70,000,00025,000,000.00

 

12.963.571429%

 

—

 

—

BMO Harris Bank, N.A.

 

$10,000,000

 

1.85%

 

 

 

 

Total

 

$540,000,000700,000,000.00

 

100%

 

$25,000,000.00

 

100%

 

Appendix 1

--------------------------------------------------------------------------------



 

APPENDIX B
TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

CYPRESS SEMICONDUCTOR CORPORATION

 

198 Champion Ct.
San Jose, CA 95134
Attention: Neil Weiss, Senior Vice President and Treasurer
Facsimile: (408) 943-2796
E-mail: nhw@cypress.com

 

MORGAN STANLEY SENIOR FUNDING, INCMUFG BANK, LTD.,
as Administrative Agent, Collateral Agent
an Issuing Bank and Swing Line Lender

 

Administrative Agent’s, Issuing Bank’s and Swing Line Lender’s Principal Office:

 

1 New York Plaza

1221 Avenue of the Americas
New York, New York 10004NY 10020

Tel: 917-260-0588

Fax:  212-507-6680
E-mail: Address: agency.borrowers@morganstanley.comAgencyDesk@us.sc.mufg.jp

 

MUFG UNION BANK, N.A.,
as Collateral Agent

 

Collateral Agent’s Principal Office:

 

1300 Thames Street
Thames Street Wharf
4th Floor
Baltimore, MD 21231
350 California Street, 17th Floor

San Francisco, CA  94104

Tel: (415) 273-2515

Fax: (415) 273-2492

E-mail: SFCT@unionbank.com

With a copy to: Keith.Sevigny@unionbank.com

 

FIFTH THIRD BANK,
as an Issuing Bank

 

Issuing Bank’s Principal Office:

 

5400 Lyndon B Johnson Fwy #825

Dallas, TX 75240

Attention: Glen Mastey

Tel: (972) 535-0986

 

Appendix 1

--------------------------------------------------------------------------------



 

Email:  docs4loansE-mail: Glen.Mastey@ms53.com

 

SUNTRUST BANK,
as an Issuing Bank

 

Issuing Bank’s Principal Office:

 

303 Peachtree Street, 25th Floor
Atlanta, GA 30308
Attention: James Wu; Sheila Hamilton
Tel: (404) 588-7157; (404) 588-7164
Fax: (844) 278-8501
E-mail: James.Wu@suntrust.com; Sheila.Hamilton@suntrust.com

Attention:  Steven Delany

 

MORGAN STANLEY BANK, N.A.,
as an Issuing Bank

 

Issuing Bank’s Principal Office:

 

1300 Thames Street
Thames Street Wharf
4th Floor
Baltimore, MD 21231
Tel: (443-) 627-4555:
Fax: (212-) 510-5070

 

Appendix 2

--------------------------------------------------------------------------------



 

ANNEX A

 

Select Provisions from the Joinder and Amendment Agreement,

dated as of July 5, 2016, as amended by Joinder Agreement and Amendment No. 7

to Amended and Restated Credit and Guaranty Agreement

 

2.                                      Applicable Margin. Interest on the
Incremental Term Loan shall bear interest, at the option of the Borrower, at the
Base Rate plus the Applicable Margin or the Adjusted Eurodollar Rate plus the
Applicable Margin. The Applicable Margin for the Incremental Term Loan shall
mean, as of any date of determination, (i) with respect to any Incremental Term
Loan that is a Eurodollar Rate Loan, 2.00% per annum and (ii) with respect to
any Incremental Term Loan that is a Base Rate Loan, 1.00% per annum. [Amendment
No. 8]

 

3.                                      Maturity. July 5, 2021 (the “Incremental
Term Loan Maturity Date”).

 

4.                                      Upfront Fee/OID. The Borrower shall pay
to the Lead Arrangers for the account of each Initial Incremental Term Loan
Lender upfront fees (“Upfront Fees”), at a rate equal to 1.5% of the aggregate
principal amount of the Incremental Term Loan funded on the Acquisition Closing
Date (as defined below). Upfront Fees shall be due and payable, on a pro rata
basis, on the Acquisition Closing Date to each Initial Incremental Term Loan
Lender lending the Incremental Term Loan on the Acquisition Closing Date. At the
option of the Lead Arrangers, the Upfront Fees may be structured as original
issue discount.

 

5.                                      [See Joinder Agreement].

 

6.                                      [See Joinder Agreement].

 

7.                                      [See Joinder Agreement].

 

8.                                      [See Joinder Agreement]

 

9.                                      Principal Payments. The Borrower shall
repay to the Administrative Agent for the ratable account of the applicable
Incremental Term Loan Lenders, (i) 0.25% of the principal amount of the
Incremental Term Loan outstanding on the Amendment No. 7 Effective Date in
consecutive quarterly installments due and payable on the first day of each
Fiscal Quarter starting on April 1, 2018 and (ii) the remaining principal amount
of the Incremental Term Loan on the Term Loan Maturity Date [Amendment No. 7]

 

10.                               Prepayments.

 

(a)                                 Optional. All voluntary prepayments of the
Incremental Term Loan shall be made in accordance with Section 2.13 of the
Credit Agreement and shall be applied to the remaining amortization payments as
directed by the Borrower (or, if the Borrower has not made such designation, in
direct order of maturity); and each such prepayment shall be paid to the
Incremental Term Loan Lenders on a pro rata basis.

 

(b)                                 Repayment Premium. In the event that all or
any portion of the Incremental Term Loan is (i) repaid, prepaid, refinanced or
replaced or (ii) repriced or effectively refinanced through any waiver, consent
or amendment (in each case, in connection with any repayment, prepayment,
refinancing, replacement, waiver, consent or amendment to the Incremental Term
Loan directed at, or the result of which would be, the lowering of the effective
interest cost or the weighted average yield of the Incremental Term Loan or the
incurrence of any debt financing having an effective interest cost or weighted
average yield that is less than the effective interest

 

--------------------------------------------------------------------------------



 

cost or weighted average yield of the Incremental Term Loan (or portion thereof)
so repaid, prepaid, refinanced, replaced or repriced (other than a refinancing
of the Incremental Term Loan in connection with any transaction that would, if
consummated, constitute a change of control) (a “Repricing Transaction”))
occurring on or prior to the date that is six months after the Amendment No. 8
Effective Date, such repayment, prepayment, refinancing, replacement or
repricing will be made at 101.0% of the principal amount so repaid, prepaid,
refinanced, replaced or repriced. If all or any portion of the Incremental Term
Loan held by any Lender is repaid, prepaid, refinanced or replaced pursuant to
Section 11.05(g) of the Credit Agreement as a result of, or in connection with,
such Lender not agreeing or otherwise consenting to any waiver, consent or
amendment referred to in clause (ii) above (or otherwise in connection with a
Repricing Transaction), such repayment, prepayment, refinancing or replacement
will be made at 101.0% of the principal amount so repaid, prepaid, refinanced or
replaced.  [Amendment No. 8]

 

(c)                                  Mandatory.

 

(i)                                     Within ten Business Days after a
Compliance Certificate has been delivered pursuant to Section 5.01(d) of the
Credit Agreement in connection with the delivery of annual financials pursuant
to Section 5.01(b) of the Credit Agreement, the Borrower shall prepay, subject
to Section 2.14(a) and Section 2.18(c) of the Credit Agreement, an aggregate
principal amount of the Incremental Term Loan in an amount equal to (A) 50% (as
may be adjusted pursuant to the proviso below) of Excess Cash Flow for the
Fiscal Year covered by such financial statements commencing with the Fiscal Year
ending on December 31, 2016, minus (B) the sum of the aggregate amount of
voluntary principal prepayments of the Incremental Term Loan, in each case,
other than to the extent that any such prepayment is funded with the proceeds of
long-term Indebtedness; provided that such percentage in respect of any Fiscal
Year shall be reduced to 25% or 0% if the Total Leverage Ratio as of the last
day of such Fiscal Year was less than 2.00:1.00 or 1.50:1.00, respectively;
provided, further, that no payment pursuant to this Section 10(c)(i) shall be
required to be made for the fiscal years ending December 31, 2017 or
December 30, 2018. [Amendment No. 8].

 

(ii)                                  If the Borrower or any Restricted
Subsidiary disposes of any property or assets (other than (A) any Asset Sale of
the equity of Cypress Semiconductor (Minnesota) Inc. or the assets owned by
Cypress Semiconductor (Minnesota) Inc. as of the Acquisition Closing Date or
(B) any Asset Sale (x) to a Credit Party or (y) by a Restricted Subsidiary that
is not a Credit Party to another Restricted Subsidiary that is not a Credit
Party) pursuant to an Asset Sale, (1) the Borrower shall give written notice to
the Administrative Agent thereof promptly after the date of receipt of Net Cash
Proceeds from such Asset Sale and (2) except to the extent the Borrower elects
in such notice to reinvest all or a portion of such Net Cash Proceeds in
accordance with Section 9(c)(iii) below), the Borrower shall prepay, subject to
Section 2.14(a) and Section 2.18(c) of the Credit Agreement an aggregate
principal amount of the Incremental Term Loan in an amount equal to 100% of all
Net Cash Proceeds received from such Asset Sale within ten Business Days of
receipt thereof by the Borrower or such Restricted Subsidiary; provided that the
Borrower may use a portion of the Net Cash Proceeds received

 

--------------------------------------------------------------------------------



 

from such Asset Sale to prepay or repurchase any other Indebtedness that is
secured by the Collateral on a first lien “equal and ratable” basis with Liens
securing the Obligations to the extent such other Indebtedness and the Liens
securing the same are permitted under the Credit Agreement and the documentation
governing such other Indebtedness requires such a prepayment or repurchase
thereof with the proceeds of such Asset Sale, to the extent not deducted in the
calculation of Net Cash Proceeds, in each case in an amount not to exceed the
product of (1) the amount of such Net Cash Proceeds and (2) a fraction, the
numerator of which is the outstanding principal amount of such other
Indebtedness (or to the extent such amount is not in Dollars, such equivalent
amount of such Indebtedness converted into Dollars) and the denominator of which
is the aggregate outstanding principal amount of the Incremental Term Loan and
such other Indebtedness (or to the extent such amount is not in Dollars, such
equivalent amount of such Indebtedness converted into Dollars).

 

(iii)                               With respect to any Net Cash Proceeds
realized or received with respect to any Asset Sale at the option of the
Borrower, the Borrower may reinvest all or any portion of such Net Cash Proceeds
in the business within 365 days following receipt of such Net Cash Proceeds (or,
if the Borrower or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 365 days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, then within 545 days following
receipt of such Net Cash Proceeds); provided, however, that if any of such Net
Cash Proceeds are no longer intended to be so reinvested at any time after the
occurrence of the relevant Asset Sale (or are not reinvested within such 365
days or 545 days, as applicable), an amount equal to any such Net Cash Proceeds
shall be promptly applied to the prepayment of the Incremental Term Loan as set
forth in Section 9(c)(ii) above.

 

(iv)                              Upon the incurrence or issuance by the
Borrower or any Restricted Subsidiary of any Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 6.01 of the Credit
Agreement (a “Debt Issuance”), the Borrower shall prepay, subject to
Section 2.14(a) and Section 2.18(c) of the Credit Agreement, an aggregate
principal amount of the Incremental Term Loan in an amount equal to 100% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary.

 

(v)                                 Amounts to be applied to the Incremental
Term Loan in connection with prepayments made pursuant to this
Section 9(c) shall be applied to the remaining scheduled installments with
respect to the Incremental Term Loan in direct order of maturity. Each
prepayment of the Incremental Term Loan pursuant to this Section 9(c) shall be
applied on a pro rata basis to the then outstanding portion of the Incremental
Term Loan comprised of Base Rate Loans and Eurodollar Rate Loans; provided that,
if there are no Declining Lenders with respect to such prepayment, then the
amount thereof shall be applied first to Base Rate Loans comprising the
Incremental Term Loan to the full extent thereof before application to

 

--------------------------------------------------------------------------------



 

Eurodollar Rate Loans comprising the Incremental Term Loan, in each case in a
manner that minimizes the amount payable by the Borrower in respect of such
prepayment pursuant to Section 2.18(c) of the Credit Agreement.

 

(vi)                              All prepayments under this Section 9 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 2.18(c) of the
Credit Agreement. Notwithstanding any of the other provisions of this Section 9,
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurodollar Rate Loans is required to be made under this Section 9,
other than on the last day of the Interest Period therefor, either the Borrower
may, in its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a cash collateral account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Credit Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 9(c). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Credit Party) to apply such amount to the prepayment of the
outstanding amount of the Incremental Term Loan in accordance with this
Section 9(c).

 

(vii)                           Notwithstanding any other provisions of this
Section 9, mandatory prepayments as a result of Section 9(c)(i) and (ii) of, or
in respect of, a Foreign Subsidiary (i) may be retained by the applicable
Foreign Subsidiary to the extent the making of any such mandatory prepayment
from the Net Cash Proceeds of any Asset Sale received by any Foreign Subsidiary
or Excess Cash Flow in respect of a Foreign Subsidiary would give rise to a
materially adverse tax consequence as reasonably determined in good faith by the
Borrower (taking into account any foreign tax credit or benefit received in
connection with such repatriation and after the Borrower and the applicable
Foreign Subsidiary have used commercially reasonable efforts to mitigate such
materially adverse tax consequence in order to make such prepayments) and may be
retained by the applicable Foreign Subsidiary so long as such material adverse
tax consequence continues to exist; provided that (x) on or before the date on
which such amounts so retained would otherwise have been required to be applied
to reinvestments or prepayments, the Borrower shall apply an amount equal to
such Net Cash Proceeds of any such Asset Sale or Excess Cash Flow as if such Net
Cash Proceeds of any such Asset Sale or Excess Cash Flow had been received by
the Borrower rather than such Foreign Subsidiary, less the amount of additional
Taxes that would have been payable or reserved against if such Net Cash Proceeds
of any such Asset Sale or Excess Cash Flow had been repatriated (or, if less,
the Net Cash Proceeds of any such Asset Sale or Excess Cash Flow that would have
been payable if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds of any such Asset Sale or any such Excess Cash Flow

 

--------------------------------------------------------------------------------



 

shall be applied to prepay any Indebtedness of a Foreign Subsidiary permitted to
be prepaid by the Credit Agreement or reinvested in the business of the Borrower
or any of the other subsidiaries; provided further that if an Event of Default
is then continuing, no prepayment of any such Indebtedness (other than any
prepayment required by the terms of such Indebtedness) or reinvestments shall be
permitted and (iii) may be retained if prohibited under applicable local law (as
reasonably determined by the Borrower); provided that such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to use
commercially reasonable efforts to take such actions required by the applicable
local law to permit such repatriation), and once such repatriation is permitted
under the applicable local law, such repatriation shall be promptly effected.

 

(viii)                        For the avoidance of doubt, any mandatory
prepayment of any Term Loan shall be applied on a pro rata basis across all
existing Term Loans.

 

(d)                                 Term Lender Opt-Out. With respect to any
prepayment of the Incremental Term Loan pursuant to Section 9(c)(i) or (ii), any
Incremental Term Loan Lender, at its option (but solely to the extent the
Borrower elects for this clause (d) to be applicable to a given prepayment), may
elect not to accept such prepayment as provided below. The Borrower may notify
the Administrative Agent of any event giving rise to a prepayment under
Section 9(c)(i) or (ii) at least ten Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment that
is required to be made under Section 9(c)(i) or (ii) (the “Prepayment Amount”).
The Administrative Agent will promptly notify each Incremental Term Loan Lender
of the contents of any such prepayment notice so received from the Borrower,
including the date on which such prepayment is to be made (the “Prepayment
Date”). Any Incremental Term Loan Lender may (but solely to the extent the
Borrower elects for this clause (d) to be applicable to a given prepayment)
decline to accept all (but not less than all) of its share of any such
prepayment (any such Lender, a “Declining Lender”) by providing written notice
to the Administrative Agent no later than five Business Days after the date of
such Incremental Term Loan Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. If any Incremental Term Loan Lender does not
give a notice to the Administrative Agent on or prior to such fifth Business Day
informing the Administrative Agent that it declines to accept the applicable
prepayment, then such Incremental Term Loan Lender will be deemed to have
accepted such prepayment. On any Prepayment Date, an amount equal to the
Prepayment Amount minus the portion thereof allocable to Declining Lenders, in
each case for such Prepayment Date, shall be paid to the Administrative Agent by
the Borrower and applied by the Administrative Agent ratably to prepay the
Incremental Term Loan owing to the Incremental Term Loan Lenders (other than
Declining Lenders) in the manner described in Section 9(c) for such prepayment.
Any amounts that would otherwise have been applied to prepay the Incremental
Term Loan owing to Declining Lenders shall be retained by the Borrower.

 

11.                               Voting.  Each Incremental Term Loan Lender
hereby agrees for itself and on behalf of its successors and assigns that, with
respect to any amendment, modification, waiver, consent or other action
requiring a vote of such Incremental Term Lender with regard to Section 7.01 or
7.02 of the Credit Agreement, such Incremental Term Loan Lender (or its
applicable successors and/or assigns) (i) shall be deemed to have provided its
consent to such amendment, modification, waiver, consent or other

 

--------------------------------------------------------------------------------



 

action in the same proportion as the other Lenders that are not Incremental Term
Loan Lenders and (ii) shall not receive any fees relating to such amendment,
modification, waiver, consent or other action. Additionally, each Incremental
Term Loan Lender hereby agrees for itself and on behalf of its successors and
assigns that any amendment or modification to the definition of “Requisite 2016
Incremental Term Loan Lenders” shall require the approval of all 2016
Incremental Term Loan Lenders.

 

12.                               [See Joinder Agreement]

 

13.                               Definitions. The following terms used herein
have the following meanings:

 

“Acquired Business” means the Purchased Assets (as defined in the Acquisition
Agreement).

 

“Acquisition” means the Borrower’s acquisition of the Acquired Business.

 

“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
April 28, 2016, by and between the Borrower and Broadcom Corporation (together
with all schedules, exhibits and annexes thereto).

 

“Acquisition Agreement Representations” means the representations made by or
with respect to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the breach
of any such representations results in the Borrower or any of its affiliates
having the right to terminate its respective obligations under the Acquisition
Agreement (after giving effect to any applicable notice and cure period) or
results in the failure of a condition precedent to the Borrower or any of its
affiliates’ obligation to consummate the Acquisition pursuant to the Acquisition
Agreement.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Sale, the
aggregate amount of all cash (which term, for the purpose of this paragraph,
shall include cash equivalents) proceeds (including any cash proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment or otherwise, but only as and when
received) actually received in respect of such Asset Sale, including property
insurance or condemnation proceeds paid on account of any loss of or damage to,
or any condemnation or other taking of, any property, net of (i) all reasonable
attorneys’ fees, accountants’ fees, investment banking fees, brokerage,
consultant and other customary fees and survey costs, title insurance premiums,
and related search and recording charges, commissions, title and recording tax
expenses and other reasonable fees and expenses incurred in connection
therewith, (ii) all Taxes paid or reasonably estimated to be payable as a result
thereof, (iii) all payments made, and all installment payments required to be
made, with respect to any obligation (A) that is secured by any assets subject
to such Asset Sale, in accordance with the terms of any Lien upon such assets,
or (B) that must by its terms, or in order to obtain a necessary consent to such
Asset Sale, or by applicable law, be repaid out of the proceeds from such Asset
Sale, (iv) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries or joint ventures as a result of
such Asset Sale, or to any other Person (other than the Borrower or any of its
Restricted Subsidiaries) owning a beneficial interest in the assets disposed of
in such Asset Sale, and (v) the amount of any reserves established by the
Borrower or any of its Restricted Subsidiaries in accordance with GAAP to fund
purchase price or similar adjustments, indemnities or liabilities, contingent or
otherwise, reasonably estimated to be payable in connection with such Asset Sale

 

--------------------------------------------------------------------------------



 

(provided that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and

 

(b)                                 with respect to any Debt Issuance, the
aggregate amount of all cash proceeds received (including in escrow) in respect
of such Debt Issuance, net of all reasonable attorneys’ fees, accountants’ fees,
investment banking fees, brokerage, consultant and other customary fees and
other reasonable fees, expenses, costs, underwriting discounts and commissions
incurred in connection therewith and net of Taxes paid or reasonably estimated
to be payable as a result thereof.

 

“Seller Material Adverse Effect” means any fact, circumstance, change, condition
or effect that, individually or when taken together with all other such facts,
circumstances, changes, conditions or effects that exist at the date of
determination of the occurrence of a Seller Material Adverse Effect, has or is
reasonably likely to have a material adverse effect on the business, operations,
financial condition or results of operations of the IoT Business and the
Purchased Assets, taken as a whole, or Seller’s ability to perform its
obligations under the Acquisition Agreement and the Collateral Agreements or
consummate the transactions contemplated hereby or thereby; provided, however,
that no facts, circumstances, changes, conditions or effects (by themselves or
when aggregated with any other facts, circumstances, changes, conditions or
effects) resulting from, relating to or arising out of the items enumerated in
sub-clauses (i) to (vi) below shall be deemed to be or constitute a Seller
Material Adverse Effect, and no facts, circumstances, changes, conditions or
effects resulting from, relating to or arising out of the following (by
themselves or when aggregated with any other facts, circumstances, changes or
effects) shall be taken into account when determining whether a Seller Material
Adverse Effect has occurred or may, would or could occur: (i) general economic,
financial or political conditions in the United States or any other jurisdiction
in which the IoT Business has substantial business or operations, and any
changes therein (including any changes arising out of acts of terrorism, war,
weather conditions or other force majeure events), to the extent that such
conditions do not have a materially disproportionate impact on the IoT Business,
taken as a whole, relative to other businesses similar to the IoT Business;
(ii) conditions in the industry that the IoT Business is in, and any
industry-wide changes therein (including any changes arising out of acts of
terrorism, war, weather conditions or other force majeure events), to the extent
that such conditions do not have a materially disproportionate impact on the IoT
Business, taken as a whole, relative to other businesses similar the IoT
Business; (iii) conditions in the financial markets, and any changes therein
(including any changes arising out of acts of terrorism, war, weather conditions
or other force majeure events), to the extent that such conditions do not have a
materially disproportionate impact on the IoT Business, taken as a whole,
relative to other businesses similar to the IoT Business; (iv) acts of terrorism
or war to the extent that such acts do not have a materially disproportionate
impact on the IoT Business, taken as a whole, relative to other businesses
similar to the IoT Business; (v) the announcement or pendency of the Acquisition
Agreement and the transactions contemplated thereby, including negative
reactions by customers of the IoT Business to the sale announcement; or
(vi) compliance by Seller or its Affiliates with the express terms of the
Acquisition Agreement or the failure by Seller or its Affiliates to take any
action that is expressly prohibited by the Acquisition Agreement. Capitalized
terms used in the definition above shall have the meanings assigned to such
terms in the Acquisition Agreement as in effect on April 28, 2016.

 

“Total Net Leverage Ratio” means, at any date, the ratio of (a) (i) Consolidated
Total Debt, minus (ii) unrestricted Cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries, in each case, as of such date to
(b) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on or
most recently prior to such date.

 

“Transaction” means a collective reference to the Acquisition, the entering into
this Agreement, the funding of the Incremental Term Loans and all related
transactions contemplated hereby.

 

--------------------------------------------------------------------------------